Exhibit 10.12

Datacenter Lease

 

 

55 MIDDLESEX TURNPIKE

 

 

DATACENTER LEASE

Between

DIGITAL 55 MIDDLESEX, LLC

as Landlord

and

CONSTANT CONTACT, INC.

as Tenant

Dated

January 1, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

1.

 

LEASE OF TENANT SPACE

     1     

1.1

  

Tenant Space

     1     

1.2

  

Condition of Tenant Space

     1     

1.3

  

Datacenter Connection Area

     1     

1.4

  

Relocation Right

     1     

1.5

  

Quiet Enjoyment; Access

     1     

1.6

  

Common Area

     1   

2.

 

TERM

     1     

2.1

  

Term

     1     

2.2

  

Delivery of Tenant Space

     2     

2.3

  

Extension Options

     2   

3.

 

BASE RENT AND OTHER CHARGES

     3     

3.1

  

Base Rent

     3     

3.2

  

Installation Fee

     3     

3.3

  

Payments Generally

     3     

3.4

  

Late Payments

     3     

3.5

  

Utilities

     4   

4.

 

TAXES

     5     

4.1

  

Taxes - Equipment

     5     

4.2

  

Taxes - Other

     5   

5.

 

INTENTIONALLY DELETED

     5   

6.

 

PERMITTED USE; COMPLIANCE WITH RULES AND LAWS; HAZARDOUS MATERIALS

     5     

6.1

  

Permitted Use

     5     

6.2

  

Datacenter Rules and Regulations

     5     

6.3

  

Compliance with Laws; Hazardous Materials

     6     

6.4

  

Electricity Consumption Threshold

     6     

6.5

  

Maximum Structural Load

     7   

7.

 

ACCESS CONTROL; LANDLORD’S ESSENTIAL SERVICES; INTERRUPTION OF SERVICES

     7     

7.1

  

Access Control

     7     

7.2

  

Landlord’s Essential Services

     7     

7.3

  

Interruption of Services

     7     

7.4

  

SAS-70 Reporting

     7     

7.5

  

Self-Help Restriction

     8   

8.

 

MAINTENANCE; ALTERATIONS; REMOVAL OF TENANT’S PERSONAL PROPERTY

     8     

8.1

  

Landlord’s Maintenance

     8   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page    

8.2

  

Tenant’s Maintenance

     8     

8.3

  

Alterations

     8     

8.4

  

Removal of Tenant’s Personal Property

     9   

9.

 

CASUALTY EVENTS; TAKINGS; INSURANCE

     9     

9.1

  

Casualty Events; Takings

     9     

9.2

  

Tenant’s Remedy

     11     

9.3

  

Tenant’s Insurance

     11     

9.4

  

Landlord’s Insurance

     11   

10.

 

TRANSFERS

     11     

10.1

  

Restrictions on Transfers; Landlord’s Consent

     11     

10.2

  

Notice to Landlord

     11     

10.3

  

Landlord’s Recapture Rights

     11     

10.4

  

No Release; Subsequent Transfers

     12     

10.5

  

Colocation

     12     

10.6

  

Excess Rent

     12   

11.

 

ESTOPPEL CERTIFICATES

     12   

12.

 

SUBORDINATION AND ATTORNMENT; HOLDER RIGHTS

     12     

12.1

  

Subordination and Attornment

     12     

12.2

  

Holder Protection

     13     

12.3

  

SNDA

     13   

13.

 

SURRENDER OF TENANT SPACE; HOLDING OVER

     13     

13.1

  

Tenant’s Method of Surrender

     13     

13.2

  

Disposal of Tenant’s Personal Property

     13     

13.3

  

Holding Over

     13     

13.4

  

Survival

     14   

14.

 

WAIVERS; INDEMNIFICATION; CONSEQUENTIAL DAMAGES; LIENS

     14     

14.1

  

Waivers

     14     

14.2

  

Indemnification

     14     

14.3

  

Consequential Damages

     16     

14.4

  

Liens

     16   

15.

 

TENANT DEFAULT

     16     

15.1

  

Events of Default By Tenant

     16     

15.2

  

Remedies

     17   

16.

 

LANDLORD’S LIABILITY

     17     

16.1

  

Landlord Default; Tenant’s Remedies

     17     

16.2

  

Landlord’s Liability

     18     

16.3

  

Transfer of Landlord’s Interest

     18   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page  

17.

 

MISCELLANEOUS

     18     

17.1

  

Severability

     18     

17.2

  

No Waiver

     18     

17.3

  

Attorneys’ Fees and Costs

     19     

17.4

  

Waiver of Right to Jury Trial

     19     

17.5

  

Headings; Time; Survival

     19     

17.6

  

Notices

     19     

17.7

  

Governing Law; Jurisdiction

     19     

17.8

  

Incorporation; Amendment; Merger

     19     

17.9

  

Brokers

     19     

17.10

  

Examination of Lease; Binding on Parties

     20     

17.11

  

Recordation

     20     

17.12

  

Authority

     20     

17.13

  

Successors and Assigns

     20     

17.14

  

Force Majeure

     20     

17.15

  

No Partnership or Joint Venture; No Third Party Beneficiaries

     20     

17.16

  

Access By Landlord

     20     

17.17

  

Rights Reserved by Landlord

     21     

17.18

  

Counterparts; Delivery by Facsimile or E-mail

     21     

17.19

  

Confidentiality

     21     

17.20

  

Incorporation of Schedules and Exhibits

     22     

17.21

  

Financial Statements

     22     

17.22

  

Master Lease

     22     

17.23

  

Conversion of Previous Agreement

     22   

 

-iii-



--------------------------------------------------------------------------------

SCHEDULE “1”

CERTAIN DEFINED TERMS

“ACM” shall mean and refer to asbestos, asbestos-containing materials or
presumed asbestos-containing materials.

“Additional Rent” shall mean and refer to all amounts (other than Base Rent)
payable by Tenant to Landlord pursuant to this Lease, whether or not denominated
as such.

“Affiliate Transfer” shall mean and refer to an assignment by Tenant of this
Lease to a Tenant Affiliate where (x) Tenant gives Landlord prior written notice
of the name of such Tenant Affiliate, and (y) the applicable Tenant Affiliate
assumes, in writing, for the benefit of Landlord, all of Tenant’s obligations
under this Lease.

“Aggregate Direct Electric Loads” shall mean and refer to all electricity
associated with Metered Direct Electric Loads and Unmetered Direct Electric
Loads.

“Alterations” shall mean and refer to any alterations, additions, improvements
or replacements to the Tenant Space, or any other portion of the Building or
Property performed by or on behalf of Tenant or any other Tenant Party.

“Ancillary Utility Costs” shall mean and refer to (a) all costs associated with
the purchase by Landlord of electricity, power, fuel, oil, water treatment
chemicals or other consumable utilities or commodities (including any water,
electricity or other utility costs associated with the production or
distribution of chilled water or HVAC services), exclusive of costs associated
with Aggregate Direct Electric Loads for any Building tenant, and (b) reasonable
utility costs associated with Landlord’s provisions of lighting and HVAC
services to the Common Area; provided, however, that in no event shall Ancillary
Utility Costs include the cost of capital expenditures associated with (a) and
(b) above.

“Applicable Laws” shall mean and refer to (a) all laws, ordinances, building
codes, rules, regulations, orders and directives of any governmental authority
now or hereafter having jurisdiction over the Property, (b) all covenants,
conditions and restrictions now or hereafter affecting the Property, and (c) all
rules, orders, regulations and requirements of any applicable fire rating bureau
or other organization performing a similar function for the Property.

“Back-Up Power Specifications” shall mean and refer to the specific elements of
back-up power that are described in Items 2 & 3 of Exhibit “F”, Table A.

“Back-Up Power Systems” shall mean and refer to the specific equipment used by
Landlord to meet the Back-Up Power Specifications.

“Base Rent” shall mean and refer to the amounts of Base Rent set forth in Item 8
of the Basic Lease Information.

“Building” shall mean and refer to the Building described in Item 15 of the
Basic Lease Information.

“Building Systems” shall mean and refer to the Building and/or Property systems
and equipment, including, without limitation, all fire/life safety, electrical,
HVAC, plumbing or sprinkler, access control (including, without limitation,
Landlord’s Access Control Systems), mechanical, and telecommunications systems
and equipment.

“Cables” shall mean and refer to all fiber and/or copper cabling that is placed
into the Pathway by Landlord on Tenant’s behalf, or by Tenant and/or by any
other Tenant Party.

“Card Reader Completion Notice” shall mean and refer to a notice from Landlord
to Tenant, memorializing Landlord’s completion of the Card Reader Installation

 

-i-



--------------------------------------------------------------------------------

“Casualty-Complete” shall mean and refer to a Casualty Event that results in the
complete destruction of the Building.

“Casualty Event” shall mean and refer to fire, explosion or any other disaster
causing damage to the Property, the Building, or the Tenant Space.

“Casualty Repair” shall mean and refer to the repair and reconstruction of the
damaged portion(s) of the Building and/or the Tenant Space to substantially the
same condition in which they existed immediately prior to a particular Casualty
Event.

“Casualty Repair Notice” shall mean and refer to written notice by Landlord to
Tenant notifying Tenant of the Repair Period-Estimated.

“Chronic Outage” shall mean and refer to the occurrence in any Suite or more
than one Suite of three (3) or more Qualifying Chronic Outages within a twelve
(12) consecutive month period. For the avoidance of doubt and by way of example,
one (1) Qualifying Chronic Outage with respect to each of Suite 1.5, 1.5.1, and
1.5.2 within a twelve (12) consecutive month period would constitute a Chronic
Outage. Similarly, three (3) Qualifying Chronic Outages with respect to Suite
1.5 within a twelve (12) consecutive month period would constitute a Chronic
Outage.

“Chronic Outage Termination Notice” shall mean and refer to written notice from
Tenant to Landlord, delivered within thirty (30) days after the occurrence of a
Chronic Outage, that Tenant thereby terminates this Lease.

“Claims” shall mean and refer to all third party claims, actions, suits and
proceedings, and all losses, damages, obligations, liabilities, penalties,
fines, costs and expenses arising from any such claims, actions, suits, or
proceedings, including, without limitation, attorneys’ fees, legal costs, and
other costs and expenses of defending against any such claims, actions, suits,
or proceedings.

“Colocation Activity” shall mean and refer to the installation, operation and
maintenance by a Colocation Party of such Colocation Party’s computer, switch
and/or communications equipment in the Tenant Space, and the connection of such
equipment with the equipment of other Colocation Parties within the Tenant
Space.

“Colocation Agreement” shall mean and refer to a license agreement, by and
between Tenant and a Colocation Customer, whereby Tenant provides such
Colocation Customer (and its related Colocation Parties) a license for the sole
purpose of engaging in Colocation Activities within the Tenant Space.

“Colocation Customer” shall mean and refer to a non-carrier customer of Tenant,
who desires to engage in Colocation Activities within the Tenant Space, under
and pursuant to a Colocation Agreement.

“Colocation Party” shall mean and refer to any person claiming, directly or
indirectly, by, through or under any Colocation Customer, together with the
officers, agents, servants and employees of each Colocation Customer.

“Common Area” shall mean and refer to that part of the Property lying outside
the Premises designated by Landlord from time to time for the common use of all
tenants of the Building, as applicable, including among other facilities, the
sidewalks, service corridors, curbs, truck ways, loading areas, private streets
and alleys, lighting facilities, halls, lobbies, delivery passages, elevators,
drinking fountains, meeting rooms, public toilets, parking areas and garages,
decks and other parking facilities, landscaping and other common rooms and
common facilities.

“Consequential Damages” shall mean and refer to consequential damages,
incidental damages, indirect damages, or special damages, or for loss of profit,
loss of business opportunity or loss of income.

 

-ii-



--------------------------------------------------------------------------------

“Continuous Outage” shall mean and refer to an Interruption of Landlord’s
Essential Services that continues for fifteen (15) consecutive days, regardless
of whether or not such Interruption of Landlord’s Essential Services was caused
by Force Majeure.

“Continuous Outage Termination Notice” shall mean and refer to written notice
from Tenant to Landlord, delivered within thirty (30) days after the occurrence
of a Continuous Outage, that Tenant thereby terminates this Lease.

“Control”, as used in the definition of Tenant Affiliate, shall mean and refer
to the right to exercise, directly or indirectly, fifty percent (50%) or more of
the voting rights attributable to the controlled entity and/or the power to
elect a majority of the controlled entity’s board of directors.

“Datacenter Connection Area” shall mean and refer to the central shared point of
pathway access in the Building, as designated by Landlord.

“Datacenter Rules and Regulations” shall mean and refer to Landlord’s rules and
regulations for the Building, as same may be amended from time to time in
accordance with Section 6.2 of the Lease. The current version of the Datacenter
Rules and Regulations is available on the Internet at the following URL:

http://www.digitalrealtytrust.com/leasing/

“Deadline Date” shall mean and refer to the date that is thirty (30) days
following the latest date of execution as set forth on the signature page
attached hereto.

“Default Rate” shall mean and refer to an interest rate equal to the lesser of
(a) one percent (1%) per month or (b) the maximum lawful rate of interest.

“Delinquency Date” shall mean and refer to the date that is five (5) days after
the date on which any particular payment of Rent is due from Tenant to Landlord.

“Digital” shall mean and refer to Digital Realty Trust, L.P., a Maryland limited
partnership.

“ECT Default Notice” shall mean and refer to written notice from Landlord
notifying Tenant of an ECT Overage.

“ECT Overage” shall mean and refer to a situation in which the electricity
consumption in any Suite exceeds the Electricity Consumption Threshold for such
Suite.

“ECT – Suite 1.14A” shall mean and refer to the amount of electrical power
described as ECT – Suite 1.14A in Item 1 of Exhibit “F”, Table A.

“ECT – Suite 1.5” shall mean and refer to the amount of electrical power
described as ECT – Suite 1.5 in Item 1 of Exhibit “F”, Table A.

“ECT – Suite 1.5.1” shall mean and refer to the amount of electrical power
described as ECT – Suite 1.5.1 in Item 1 of Exhibit “F”, Table A.

“ECT – Suite 1.5.2” shall mean and refer to the amount of electrical power
described as ECT – Suite 1.5.2 in Item 1 of Exhibit “F”, Table A.

“Electricity Consumption Threshold” shall mean and refer to (a) the ECT – Suite
1.5 as it relates to Suite 1.5, (b) ECT – Suite 1.5.1 as it relates to Suite
1.5.1, (c) ECT – Suite 1.5.2 as it relates to Suite 1.5.2, and (d) ECT – Suite
1.14A as it relates to Suite 1.14A.

“Electricity Specifications” shall mean and refer, collectively, to the
Electricity Consumption Threshold and the Back-Up Power Specifications.

 

-iii-



--------------------------------------------------------------------------------

“Environmental Laws” shall mean and refer to all now and hereafter existing
Applicable Laws regulating, relating to, or imposing liability or standards of
conduct concerning public health and safety or the environment.

“Event of Default by Tenant” shall mean and refer to the occurrence of any of
the Events of Default by Tenant described in Sections 15.1.1-15.1.5, inclusive.

“Excess Rent” shall mean and refer to any consideration in excess of the sum of
(a) the pro-rata portion of Rent applicable to the portion of the Tenant Space
subject to the assignment or sublease, less (b) the reasonable leasing costs
(i.e., tenant improvement allowances, other design and construction costs, legal
fees and broker commissions paid by Tenant) actually incurred by Tenant in
connection with such sublease or assignment.

“Existing Pathways” shall mean and refer to the Existing Pathways described on
Exhibit “C” to the Lease.

“Extension Option” shall mean and refer to Tenant’s option to extend the Term of
the Lease, the number and duration of which is as set forth in Item 6 of the
Basic Lease Information, and the terms for which are as set forth in Section 2.3
of the Standard Lease Provisions.

“Extension Option Exercise Notice” shall mean and refer to written notice from
Tenant to Landlord specifying that Tenant is irrevocably exercising an Extension
Option so as to extend the Term of this Lease by the applicable Extension Term
on the terms set forth in Section 2.3 of the Standard Lease Provisions.

“Extension Term” shall mean and refer to the duration of each duly authorized
Extension Option, as set forth in Item 6 of the Basic Lease Information.

“Extension Term Base Rent” shall mean and refer to the monthly Base Rent payable
with respect to the Tenant Space during an Extension Term.

“Financial Statements” shall mean and refer to audited annual financial
statements of the indicated entity, including (i) an opinion of a certified
public accountant, (ii) a balance sheet, and (iii) a profit and loss statement
(income statement), all prepared in accordance with generally accepted
accounting principles consistently applied.

“First Interruption” shall mean and refer to the first
(1st) Separate/Independent Interruption of Landlord’s Essential Services
occurring in any Suite in any period of twelve (12) consecutive months.

“Force Majeure” shall mean and refer to any cause or reason beyond the
reasonable control of the party obligated to perform hereunder, including, but
not limited to, strike, labor trouble, governmental rule, regulations,
ordinance, statute or interpretation, or fire, earthquake, or civil commotion.

“Four-Plus Interruption” shall mean and refer to the fourth (4th), and any
subsequent, Separate/Independent Interruption of Landlord’s Essential Services
occurring in any Suite in any then-current Interruption Accrual Period.

“Generator Fuel Usage” shall mean and refer to Tenant’s pro rata share of all
fuel used by the element(s) of the Back-Up Power Systems described in Item 3 of
Exhibit “F”, Table A. Such pro rata share shall be calculated in a manner
consistent with Section 3.5.4 of the Standard Lease Provisions.

“Generator Fuel Payment” shall mean and refer to the actual cost of all
Generator Fuel Usage that is not Maintenance Fuel Usage.

“Handle,” “Handled,” or “Handling” shall mean and refer to any installation,
handling, generation, storage, treatment, use, disposal, discharge, release,
manufacture, refinement, presence, migration, emission, abatement, removal,
transportation, or any other activity of any type in connection with or
involving Hazardous Materials.

 

-iv-



--------------------------------------------------------------------------------

“Hazardous Materials” shall mean and refer to: (1) any material or substance:
(i) which is defined or becomes defined as a “hazardous substance,” “hazardous
waste,” “infectious waste,” “chemical mixture or substance,” or “air pollutant”
under Environmental Laws; (ii) containing petroleum, crude oil or any fraction
thereof; (iii) containing PCBs; (iv) containing ACM; (v) which is radioactive;
(vi) which is infectious; or (2) any other material or substance displaying
toxic, reactive, ignitable, explosive or corrosive characteristics, and is
defined, or becomes defined by any Environmental Law.

“Holder” shall mean and refer to any mortgagee or beneficiary with a mortgage or
deed of trust encumbering the Property or any portion thereof, or any lessor of
a ground or underlying lease with respect to the Property or any portion
thereof.

“HVAC” shall mean and refer to heating, ventilation and air conditioning.

“HVAC Specifications” shall mean and refer to the specifications set forth in
Item 4(a) and (b) of Exhibit “F”, Table A.

“Installation Fee” shall mean and refer to the Installation Fee set forth in
Item 9 of the Basic Lease Information, subject to the terms of Section 3.2 of
the Standard Lease Provisions.

“Interruption Accrual Period” shall, as it relates to each Suite, mean and refer
to the period of twelve (12) consecutive months occurring from and after each
First Interruption.

“Interruption Cure Completion Notice” shall mean and refer to written notice
from Landlord that a particular Interruption of Landlord’s Essential Services or
Loss of Redundancy has been rectified.

“Interruption – Electrical” shall mean and refer to the occurrence of a partial
or complete interruption of electricity to any collective pair of A-side and
B-side PDUs supplying electrical power to Tenant’s Personal Property within the
Premises; provided that such occurrence is not caused by any act or omission of
Tenant or any other Tenant Party, nor by a Casualty Event, nor by, or during, an
ECT Overage. The foregoing notwithstanding, if (a) Tenant fails to take
advantage of the redundant electrical design of the Premises (e.g. Tenant
“single-cords” its equipment in a scenario where “dual-cording” of Tenant’s
equipment is available), (b) there occurs an interruption of electricity to one
(1) or more PDUs from which Tenant draws electricity to power Tenant’s Personal
Property, (c) such interruption results in a power outage in one (1) or more
items of Tenant’s Personal Property, and (d) such power outage could have been
avoided if Tenant had taken proper advantage of the electrical redundancies in
the Premises, then such interruption will be deemed not to have been an
Interruption – Electrical.

“Interruption – Electrical Duration Threshold” shall mean and refer to an
aggregate of six (6) minutes in any rolling twelve (12) month period.

“Interruption – Humidity” shall mean and refer to the occurrence of the average
relative humidity of a Suite measured at the return air vents in such Suite
being outside of the Target Humidity Range for a period of ninety (90), or more,
consecutive minutes; provided that such occurrence is not caused by any act or
omission of Tenant or any other Tenant Party, nor by a Casualty Event, nor by,
or during, an ECT Overage. For the avoidance of doubt, the duration of each
Interruption – Humidity shall commence from and after the expiration of the
ninetieth (90th) consecutive minute of the average relative humidity of such
Suite being outside of such Target Humidity Range.

“Interruption of Landlord’s Essential Services” shall mean and refer to (a) an
Interruption – Electrical; (b) an Interruption – Temperature, or (c) an
Interruption – Humidity.

“Interruption – Temperature” shall mean and refer to the occurrence of the
average temperature of a Suite measured at the return air vents in such Suite
being outside of the Target Temperature Range for a period of ninety (90), or
more, consecutive minutes; provided that such occurrence is not caused by any
act or omission of Tenant or any other Tenant Party, nor by a Casualty Event,
nor by, or during, an ECT Overage. For the avoidance of doubt, the duration of
each Interruption – Temperature shall commence from and after the expiration of
the ninetieth (90th) consecutive minute of the average temperature of such

 

-v-



--------------------------------------------------------------------------------

Suite being outside of the Target Temperature Range. The foregoing
notwithstanding, in the event that the average temperature of a Suite measured
at the return air vents in such Suite reaches (or exceeds) one hundred
(100) degrees Fahrenheit for any period of time, such occurrence will be deemed
to have been an Interruption – Temperature, regardless of whether such average
temperature has been outside of the Target Temperature Range for ninety
(90) consecutive minutes; provided that such occurrence is not caused by any act
or omission of Tenant or any other Tenant Party, nor by a Casualty Event, nor
by, or during, an ECT Overage).

“Land” shall mean and refer to the Land described in Item 14 of the Basic Lease
Information.

“Landlord” shall mean and refer to the Landlord set forth in Item 1 of the Basic
Lease Information.

“Landlord Default” shall mean and refer to the occurrence of a Landlord Default,
as described in Section 16.1.1.

“Landlord Group” shall mean and refer to Landlord and its directors, officers,
shareholders, members, employees, constituent partners, affiliates,
beneficiaries and trustees.

“Landlord’s Access Control Systems” shall mean and refer to: (i) a check-in desk
at the Building’s main entrance operated by Landlord twenty-four (24) hours per
day, seven (7) days per week, fifty-two (52) weeks per year, (ii) an electronic
“key card” system or biometric reader to control access to each Suite or the
larger suite in which a Suite is located, including, upon installation, the
Suite 1.14.A Cage Card Reader, and (iii) closed-circuit television cameras in
critical common areas in the Building.

“Landlord’s Actual Knowledge” or similar phrase shall mean and refer to the
actual current knowledge, as of the Effective Date, of Dianna Maddocks, Digital
Realty Trust, L.P., Asset Manager for the Building, Chun M. Lee, Vice President
of Digital Realty Trust, L.P., and David J. Caron, Senior Vice President of
Digital Realty Trust, L.P. (the foregoing three (3) individuals, being employees
of Digital Realty Trust, L.P., who would have direct and specific knowledge
regarding the Building, but who shall not have the duty of additional
investigation in connection with this Lease).

“Landlord’s Essential Services” shall mean and refer to Landlord’s obligations
to meet the Electricity Specifications and the HVAC Specifications.

“Landlord’s Installations” shall mean and refer to the installations defined as
such, as set forth on Exhibit “E”, attached hereto.

“Landlord’s Lease Undertakings” shall mean and refer to any representation,
warranty, covenant, undertaking or agreement contained in any of the Lease
Documents that is to be provided or performed by Landlord.

“Landlord’s Liability Cap” shall mean and refer to an aggregate amount of
Landlord’s interest in the Property not to exceed $10,000,000.00.

“Late Charge” shall mean and refer to a sum equal to five percent (5%) of the
amount of a particular Late Payment.

“Late Payment” shall mean and refer to the portion of any payment of Rent that
(a) is not a disputed in good faith by Tenant in writing prior to the due date
thereof; and (b) Landlord has not received from Tenant prior to the Delinquency
Date.

“Late Payment Interest” shall mean and refer to interest on a particular Late
Payment at the Default Rate.

“Lease Documents” shall mean and refer to this Lease and all schedules,
exhibits, riders, amendments, and addenda to this Lease.

“Loss of Redundancy” shall mean and refer to the occurrence of any unscheduled
disruption and/or loss of electricity to the A-side or B-side PDUs supplying
electrical power to Tenant’s Personal Property within a

 

-vi-



--------------------------------------------------------------------------------

Suite; provided that such occurrence is not caused by any act or omission of
Tenant or any other Tenant Party, nor by a Casualty Event, nor by, or during, an
ECT Overage. For the purposes of clarity, the disruption of electricity to any
such A-side or B-side PDU that occurs (and continues only) during a PM Activity
for the PDUs will be deemed not to have been a Loss of Redundancy.

“Maintenance Fuel Usage” shall mean and refer to Generator Fuel Usage that is
used for the performance of Landlord’s maintenance obligations hereunder.

“Master Lease” shall mean and refer to an agreement between Landlord and the
Third Party Tenant regarding the operation and control of the Premises.

“Maximum Structural Load” shall mean and refer to the Maximum Structural Load
set forth in Item 19 of the Basic Lease Information.

“Metered Direct Electrical Loads” shall mean and refer to electrical loads fed
by way of an electrical panel or PDU exclusively serving all or any part of the
Tenant Space.

“MMR Services” shall mean and refer to the services typically provided by
companies in the primary business of providing carrier-neutral interconnections,
such as Equinix, CRG West and Telehouse, including without limitation,
furnishing of space, racks and pathway to telecommunications carriers for the
purpose of such carriers’ placement and maintenance of computer, switch and/or
communications equipment and cross-connections by such carriers with the
communications cable and facilities of other parties in the Building.

“New Pathway Completion Date” shall mean and refer to the date of the New
Pathway Completion Notice.

“New Pathway Completion Notice” shall mean and refer to a notice from Landlord
to Tenant, memorializing Landlord’s completion of the New Pathway Installation.

“New Pathway Installation” shall mean and refer to the New Pathway Installation
as defined on Exhibit “C”, subject to the provisions of Section 2.2.1 of the
Standard Lease Provisions.

“Noticed Holder” shall mean and refer to a Holder for which Tenant has been
notified in writing of the address of such Holder.

“Outage Credit” means the quotient achieved by dividing the Base Rent of the
affected Suite(s) for the month in which the Interruption of Landlord’s
Essential Services occurred by 60.

“Partial Month” shall, in the event of a Commencement Date that occurs on a date
that is other than the first (1st) day of a calendar month, mean and refer to
the number of calendar days (including the Commencement Date) remaining in the
month in which the Commencement Date occurs.

“Pathways” shall mean and refer to the Pathway described in Item 7 of the Basic
Lease Information.

“PCBs” shall mean and refer to polychlorinated biphenyls.

“PDUs” shall mean and refer to power distribution units.

“Permitted Transfer” shall mean and refer to: (i) the transfer of a majority
interest of the outstanding shares of stock of Tenant, (ii) the merger of Tenant
with another entity or entities, and (iii) the sale of all or substantially all
of Tenant’s assets, and/or (iv) Affiliate Transfers; provided that, in any such
event, (a) the action is taken pursuant to a bona fide business transaction and
not principally or exclusively as a means to evade the consent requirements
under this Lease, and (b) the “Tenant” under this Lease after such transaction
has a net worth (which shall be equal to total assets minus total liabilities
and determined in accordance with generally accepted accounting principles
(“GAAP”)) of not less than the net worth (as determined in accordance with GAAP)
of Tenant as of the Effective Date of this Lease, as evidenced in a manner
reasonably acceptable to Landlord.

 

-vii-



--------------------------------------------------------------------------------

“Permitted Use” shall mean and refer to the placement, installation, operation,
repair and maintenance of computer, switch and/or communications equipment and
connections of such equipment (subject to the terms of Section 1.3 of the
Standard Lease Provisions), via telecommunications cables, with the facilities
and/or equipment of other tenants in the Building.

“PM Activity” shall mean and refer to each of the activities contained on
Landlord’s then-current PM Standards.

“PM Audit” shall mean and refer to Tenant’s inspection of the PM Books and
Records.

“PM Audit Notice” shall mean and refer to written notice of Tenant’s intent to
perform a PM Audit.

“PM Books and Records” shall mean and refer to the books and records used by
Landlord for documenting performance of the PM Activities.

“PM Schedule” shall mean and refer to Landlord’s then-current schedule for the
performance of the PM Activities.

“PM Standards” shall mean and refer to the activities of preventative
maintenance that Landlord performs with regard to the equipment that serves the
Premises. Landlord’s current list of PM Standards is available on the Internet
at the following URL:

http://www.digitalrealtytrust.com/leasing

“POP Room” shall mean and refer to the POP Room described in Item 16 of the
Basic Lease Information.

“Premises” shall mean and refer to the Premises described in Item 7 of the Basic
Lease Information.

“Prepaid Rent” shall mean and refer to the Prepaid Rent set forth in Item 10 of
the Basic Lease Information, subject to the terms of Section 3.1 of the Standard
Lease Provisions.

“Previous Agreement” shall mean and refer to that certain Master Services
Agreement, as amended, by and between Sentinel Properties-Bedford, LLC, as
predecessor-in-interest to Landlord, and Tenant, as customer, dated July 19,
2007, and relating to Tenant’s license to use the Previous Agreement Space and
the Existing Pathway.

“Previous Agreement Space” shall mean and refer to, collectively, Suite 1.5 in
the Building, Suite 1.5.1 in the Building, and Suite 1.5.2 in the Building.

“Property” shall mean and refer to the Land, the Building, and Landlord’s
personal property thereon or therein.

“Qualifying Chronic Outage” shall mean and refer to the occurrence of:

(a) each Separate/Independent Interruption of Landlord’s Essential Services,
which continues for four (4) or more consecutive hours, regardless of whether or
not such Interruption of Landlord’s Essential Services was caused by Force
Majeure (i.e., each such Interruption of Landlord’s Essential Services equals
one (1) Qualifying Chronic Outage) for the Suite in which it occurs,

(b) each complete period of seven hundred twenty (720) consecutive hours
occurring during a Loss of Redundancy (i.e., each such period equals one
(1) Qualifying Chronic Outage) for the Suite in which it occurs, or

(c) the collective occurrence within a rolling period of ninety (90) consecutive
days of five (5) Separate/Independent Interruptions of Landlord’s Essential
Services - Electrical of any duration to the same pair of A-side and B-side
PDUs, regardless of whether or not such Interruptions - Electrical were caused
by Force Majeure (i.e., each five (5) equals one (1) Qualifying Chronic Outage),
for the Suite in which it occurs.

 

-viii-



--------------------------------------------------------------------------------

“Rent” shall mean and refer to all Base Rent, plus all Additional Rent.

“Repair Period-Actual” shall mean and refer to the period of time that it
actually takes to repair and/or restore the Building following a Casualty Event
in order to enable Tenant’s use of the Tenant Space in the ordinary conduct of
Tenant’s business.

“Repair Period-Estimated” shall mean and refer to the period of time, which
Landlord estimates will be required for the repair and/or restoration of the
Building following a Casualty Event in order to enable Tenant’s use of the
Tenant Space in the ordinary conduct of Tenant’s business.

“Second Interruption” shall mean and refer to the second
(2nd) Separate/Independent Interruption of Landlord’s Essential Services
occurring in any Suite in any then-current Interruption Accrual Period.

“Security Documents” shall mean and refer to: (i) all ground leases or
underlying leases; (ii) the lien of any mortgage, deed, or deed of trust;
(iii) all past and future advances made under any such mortgages, deeds, or
deeds of trust; and (iv) all renewals, modifications, replacements and
extensions of any such ground leases, master leases, mortgages, deeds, and deeds
of trust.

“Separate/Independent Interruption of Landlord’s Essential Services”, and
similar phrases used herein, shall mean and refer to (a) Interruptions of
Landlord’s Essential Services that occur from separate and unrelated root
causes; or (b) a further occurrence of a particular Interruption of Landlord’s
Essential Services that occurs after Landlord has provided Tenant the
Interruption Cure Completion Notice with regard to the immediately preceding
occurrence of such Interruption of Landlord’s Essential Services.

“Separate/Independent Interruption of Landlord’s Essential Services -
Electrical”, and similar phrases used herein, shall mean and refer to
(a) Interruptions – Electrical that occur from separate and unrelated root
causes; or (b) a further occurrence of a particular Interruption – Electrical
that occurs after Landlord has provided Tenant the Interruption Cure Completion
Notice with regard to the immediately preceding occurrence of such Interruption
- Electrical.

“SNDA” shall mean and refer to a subordination, non-disturbance and attornment
agreement in a form that is reasonably acceptable to Tenant, which provides
that, so long as there is no Event of Default by Tenant, Tenant may remain in
possession of the Tenant Space under the terms of this Lease, even if the Holder
should acquire Landlord’s title to the Building.

“Suite 1.14.A Cage Card Reader” shall mean and refer to the electronic “key
card” system to be installed by Landlord on the exterior of the cage located
inside Suite 1.14.A, for the purpose of controlling access to such caged area.

“Suite 1.5 Expiration Date” shall mean and refer to the earlier to occur of
(a) the last day of the twenty-fourth (24th) month of the Term of the Lease, and
(b) the earlier termination of this Lease.

“Suite 1.5 Surrender Date” shall mean and refer to the later to occur of (a) the
Suite 1.5 Expiration Date, and (b) the date on which Tenant has surrendered the
Suite 1.5 Tenant Space to Landlord in accordance with Section 13.1.1 of the
Standard Lease Provisions.

“Suite 1.5 Tenant Space” shall mean and refer to, collectively, Suite 1.5,
Existing Pathway-A (as described on Exhibit “C”) and Existing Pathway-C (as
defined on Exhibit “C”).

“Suite 1.5 Term” shall mean and refer to the period commencing on the
Commencement Date and expiring on the Suite 1.5 Expiration Date.

“System Efficiency Losses” shall mean and refer to electricity usage or losses
associated with transformers, wiring, panels, UPS systems and/or PDU’s residing
upstream of the Metering Equipment – Tenant Space and downstream of the meter at
which the local utility measures Building electrical usage.

 

-ix-



--------------------------------------------------------------------------------

“Taking” shall mean and refer to the Property, or some portion thereof, having
been taken under the power of eminent domain or condemned by any competent
authority for any public or quasi-public use or purpose, or sold to prevent the
exercise thereof.

“Target Humidity Range” the range of relative humidity percentages described in
Item 4(b) of Exhibit “F”, Table A.

“Target Temperature Range” the range of temperatures described in Item 4(a) of
Exhibit “F”, Table A.

“Taxes – Equipment” shall mean and refer to all governmental fees, taxes,
tariffs and other charges levied directly or indirectly against any personal
property, fixtures, machinery, equipment, apparatus, systems, connections,
interconnections and appurtenances located in, or used by Tenant in or in
connection with, the Tenant Space.

“Taxes – Other” shall mean any excise, sales, privilege or other tax, assessment
or other charge (other than income taxes) imposed, assessed or levied by any
governmental or quasi-governmental authority or agency upon Landlord on account
of (i) the Rent (and other amounts) payable by Tenant hereunder (or any other
benefit received by Landlord hereunder), including, without limitation, any
gross receipts tax, license fee or excise tax levied by any governmental
authority, (ii) this Lease, Landlord’s business as a lessor hereunder, and/or
the possession, leasing, operation, management, maintenance, alteration, repair,
use or occupancy of any portion of the Tenant Space (including, without
limitation, any applicable possessory interest taxes), (iii) this transaction or
any document to which Tenant is a party creating or transferring an interest or
an estate in the Tenant Space, or (iv) otherwise in respect of or as a result of
the agreement or relationship of Landlord and Tenant hereunder.

“Tenant” shall mean and refer to the Tenant set forth in Item 2 of the Basic
Lease Information.

“Tenant Affiliate” shall mean and refer to any partnership, limited liability
company, or corporation or other entity, which, directly or indirectly, through
one or more intermediaries, Controls, is Controlled by, or is under common
Control with, Tenant.

“Tenant Group” shall mean and refer to Tenant and its directors, officers,
shareholders, members, employees, constituent partners, and Tenant Affiliates.

“Tenant Parties” shall mean and refer, collectively to Tenant, the other members
of the Tenant Group, Tenant’s Transferees, and their respective contractors,
clients, servants, representatives, licensees, Colocating Parties, agents, and
invitees.

“Tenant Space” shall mean and refer to the Premises together with the Pathway.

“Tenant Space Customer” shall mean and refer to each customer or other person or
entity to which Tenant, any Tenant Affiliate, any other Tenant Party, or any
Transferee, provides goods or services, which are in any way related to or
associated with the use of the Tenant Space, including, but not limited to,
those customers, persons or entities now or hereafter conducting transactions or
other operations by or through or in connection with equipment located within
the Tenant Space.

“Tenant’s Personal Property” shall mean and refer, collectively, to all cable,
wiring, connecting lines, and other installations, equipment or property
installed or placed by, for, through, under or on behalf of Tenant or any Tenant
Party anywhere in the Building and/or the Tenant Space, not including any
equipment or property owned, leased or licensed by Landlord or any other member
of the Landlord Group. Additionally, for the purposes of clarity, the parties
acknowledge that “Tenant’s Personal Property” includes all equipment or
property, other than equipment or property owned, leased or licensed by Landlord
or any other member of the Landlord Group, installed and/or placed anywhere in
the Building and/or the Tenant Space by any party specifically and solely in
order to provide any service to Tenant or any Tenant Party (e.g., data
storage/archiving and data recovery type equipment that is utilized by or for
Tenant or any Tenant Party in the Tenant Space, but which is actually owned by a
third party, other than Landlord or any other member of the Landlord Group).

 

-x-



--------------------------------------------------------------------------------

“Term”; “Term of this Lease”; and “Term of the Lease” shall mean and refer to
the period described in Item 5 of the Basic Lease Information, subject to the
terms of such Item 5.

“Third Interruption” shall mean and refer to the third
(3rd) Separate/Independent Interruption of Landlord’s Essential Services
occurring in any Suite in any then-current Interruption Accrual Period.

“Third Party POP Room Operator” shall mean and refer to an entity, who is not an
affiliate of Landlord, with whom Landlord may hereafter contract for the
operation and control of the POP Room.

“Third Party Tenant” shall mean and refer to an entity, who is not an affiliate
of Landlord, with whom Landlord may hereafter contract for the operation and
control of the Premises.

“Transfer” shall mean and refer to (a) a sublease of all or any part of the
Tenant Space, (b) an assignment of this Lease, and/or (c) any other agreement
(i) permitting a third party (other than Tenant’s employees and occasional
guests) to occupy or use any portion of the Tenant Space, or (ii) otherwise
assigning, transferring, licensing, mortgaging, pledging, hypothecating,
encumbering, or permitting a lien to attach to its interest under, this Lease.

“Transferee” shall mean and refer to any person or entity to whom a Transfer is
made or sought to be made.

“Transfer Notice” shall mean and refer to a written request for Landlord’s
consent to a particular Transfer, which notice shall include (i) a statement
containing: (a) the name and address of the proposed Transferee; and (b) all of
the principal terms of the proposed Transfer; (ii) current, certified financial
statements of the proposed Transferee, and any other information and materials
reasonably required by Landlord to enable Landlord to adequately review the
financial responsibility of the proposed Transferee; (iii) such other
information and materials as Landlord may reasonably request (and if Landlord
requests such additional information or materials, the Transfer Notice shall not
be deemed to have been received until Landlord receives such additional
information or materials); and (iv) the form of the proposed assignment or other
Transfer documentation that will be executed by Tenant and the proposed
Transferee.

“Unmetered Direct Electric Loads” shall mean and refer to electrical loads fed
by way of electrical panels not exclusively serving all or any part of the
Tenant Space, and shall be attributable to the Tenant Space based upon a
reasonable estimate by Landlord.

“UPS Plant” shall mean and refer to an uninterruptable power supply plant.

 

-xi-



--------------------------------------------------------------------------------

55 MIDDLESEX TURNPIKE

DATACENTER LEASE

This Datacenter Lease (this “Lease”) is entered into as of the Effective Date
specified in Item 4 of the Basic Lease Information, by and between Landlord (as
set forth in Item 1 of the Basic Lease Information, below) and Tenant (as set
forth in Item 2 of the Basic Lease Information, below):

RECITALS

A. Landlord is the owner of the Land (as set forth in Item 14 of the Basic Lease
Information, below). The Land is improved with, among other things, the Building
(as set forth in Item 15 of the Basic Lease Information, below), which Building
is owned by Landlord

B. Tenant currently has a license to occupy and use the Previous Agreement Space
and the Existing Pathway under the terms of the Previous Agreement.

C. Tenant desires to (i) convert the Previous Agreement to this Lease,
(ii) continue to occupy and use the Previous Agreement Space and Existing
Pathways pursuant to the terms of this Lease, (iii) lease additional space in
the Building, and (iv) lease certain New Pathways (as described on Exhibit “C”,
attached hereto).

D. Unless otherwise specifically indicated to the contrary, all initially
capitalized terms contained in this Lease shall have the meanings set forth on
Schedule “1”, attached to this Lease.

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, Landlord and Tenant agree as follows:

BASIC LEASE INFORMATION

 

1.      Landlord:

 

  

Digital 55 Middlesex, LLC, a Delaware limited liability company

 

2.      Tenant:

 

  

Constant Contact, Inc., a Delaware corporation

 

3.      Tenant Addresses:

  

Tenant Address for Notices:

 

Constant Contact, Inc.

1601 Trapelo Road

Waltham, MA 02451

Attn: Senior Vice President, Engineering and Operations

Phone: 781-472-8100

Email: jwalsh@constantcontact.com

 

With copies to:

 

Constant Contact, Inc.

1601 Trapelo Road

Waltham, MA 02451

Attn: General Counsel

Phone: 781-472-8100

Email: general_counsel@constantcontact.com

 

 

-i-



--------------------------------------------------------------------------------

    

And:

 

WilmerHale

60 State Street

Boston, MA 02109

Attn: Paul Jakubowski, Esq.

Phone: 617-526-6948

Email: paul.jakubowski@wilmerhale.com

 

Tenant Address for Invoice of Rent:

 

Constant Contact, Inc.

1601 Trapelo Road

Waltham, MA 02451

Attn: Accounts Payable

Phone: 781-472-8100

Email: ap@constantcontact.com

 

4.      Effective Date/

Commencement Date:

 

(a)    Effective Date:

 

(b)    Commencement Date:

 

  

January 1, 2011

 

January 1, 2011

 

5.      Term:

  

Approximately seventy-two (72) full calendar months (i.e., commencing on the
Commencement Date and expiring on the last day of the seventy-second (72nd) full
calendar month thereafter).

 

For the avoidance of doubt, Landlord and Tenant acknowledge and agree that, if
the Commencement Date occurs on a date that is other than the first (1st) day of
a calendar month, the Term of this Lease shall be deemed to have been
automatically extended by the number of calendar days in the Partial Month, such
that the Term of the Lease shall then be equal to the number of full calendar
months described above, plus the number of calendar days in the Partial Month.

 

For example:

 

a. If the Commencement Date occurs on January 1, 2011, then the seventy-two (72)
full calendar month Term of this Lease would commence January 1, 2011, and
expire on December 31, 2016.

 

b. If, however, the Commencement Date occurs on January 18, 2011, then the
seventy-two (72) full calendar month Term of this Lease would commence on
January 18, 2011, and expire on January 31, 2017. In this example, the period
occurring from January 18, 2011 through January 31, 2011 is the Partial Month.
The Base Rent payable by Tenant hereunder during such Partial Month shall be
payable by Tenant on a pro-rated basis, in accordance with Section 3.1 of the
Standard Lease Provisions, at a rate equal to the rate of Base Rent that would
otherwise be due and payable by Tenant hereunder with regard to the first (1st)
month of the Term of this Lease (pro-rated on a per diem basis). However, in
this example, the first (1st) month of the seventy-two (72) full calendar month
Term of this Lease would, for the purposes of calculating the expiration of the
Term of the Lease, be deemed to be the month of February, 2011.

 

 

-ii-



--------------------------------------------------------------------------------

6.      Extension Options/

Extension Term:

 

  

Two (2) Extension Options, each to extend the Term for an Extension Term of
sixty (60) months, subject to the terms of Section 2.3, below.

 

7.      Premises/Pathways:

 

(a)    Premises:

  

Landlord and Tenant acknowledge and agree that commencing on the Commencement
Date, the Premises shall consist of the following four (4) separately demised
spaces:

 

a.      Approximately 600 square feet of area in the Building, known as Suite
1.5, caged as set forth on Exhibit “A” (“Suite 1.5”).

 

b.      Approximately 1800 square feet of area in the Building, known as Suite
1.5.1, caged as set forth on Exhibit “A” (“Suite 1.5.1”).

 

c.      Approximately 2000 square feet of area in the Building, known as Suite
1.5.2, caged as set forth on Exhibit “A” (“Suite 1.5.2”).

 

d.      Approximately 1200 square feet of area in the Building, known as Suite
1.14A, caged as set forth on Exhibit “A” (“Suite 1.14A”).

 

As of the Suite 1.5 Surrender Date, Suite 1.5 shall be deemed to have been
removed from the Premises. From and after the Suite 1.5 Surrender Date,
throughout the balance of the Term of this Lease, the Premises shall consist of
Suite 1.5.1, Suite 1.5.2 and Suite 1.14A, collectively comprising approximately
5,000 square feet of area in the Building. . From and after the Suite 1.5
Surrender Date, no Base Rent shall become due or payable with respect to Suite
1.5 and all future calculations of Ancillary Utility Costs, Generator Fuel Usage
or any costs to Tenant under this Lease based on a proportionate share or
allocation of leased space or usage shall reflect that Suite 1.5 shall be deemed
to have been removed from the Premises.

 

(b)    Pathways:

  

Each of Suite 1.5, Suite 1.5.1, Suite 1.5.2 and Suite 1.14A may be referred to
herein, individually, as a “Suite”.

 

As described on Exhibit “C”.

 

8.      Base Rent:

  

a.      Suite 1.5 Base Rent (the “Suite 1.5 Base Rent”)

 

$33,428.11 per month for the period commencing on the Commencement Date and
expiring on the last day of the twelfth (12th) full calendar month of the Term
of the Lease.

 

(months 1 – 12 of the Term)

 

$33,828.43 per month for the period commencing on the first (1st) day of the
thirteenth (13th) month of the Term and expiring on the Suite 1.5 Expiration
Date.

 

(months 13-24 of the Term)

 

b.      Suite 1.5.1 Base Rent (the “Suite 1.5.1 Base Rent”)

 

$120,341.21 per month for the period commencing on the Commencement Date and
expiring on the last day of the twelfth (12th) full calendar month of the Term
of the Lease.

 

(months 1 – 12 of the Term)

 

$121,782.37 per month for months 13 – 24 of the Term.

 

 

-iii-



--------------------------------------------------------------------------------

    

$46,785.69 per month for months 25 – 36 of the Term.

 

$48,189.26 per month for months 37 – 48 of the Term.

 

$49,634.94 per month for months 49 – 60 of the Term.

 

$51,123.99 per month for months 61 – 72 of the Term.

 

c. Suite 1.5.2 Base Rent (the “Suite 1.5.2 Base Rent”)

 

$61,382.68 per month for the period commencing on the Commencement Date and
expiring on the last day of the twelfth (12th) full calendar month of the Term
of the Lease.

 

(months 1 – 12 of the Term)

 

$62,917.20 per month for months 13 – 24 of the Term.

 

$64,490.00 per month for months 25 – 36 of the Term.

 

$48,189.26 per month for months 37 – 48 of the Term.

 

$49,634.94 per month for months 49 – 60 of the Term.

 

$51,123.99 per month for months 61 – 72 of the Term.

 

d. Suite 1.14A Base Rent (the “Suite 1.14A Base Rent”; together with Suite 1.5
Base Rent, Suite 1.5.1 Base Rent and Suite 1.5.2 Base Rent, collectively, “Base
Rent”)

 

$55,125.00 per month for the period commencing on the Commencement Date and
expiring on the last day of the twelfth (12th) full calendar month of the Term
of the Lease.

 

(months 1 – 12 of the Term)

 

$56,778.75 per month for months 13 – 24 of the Term.

 

$58,482.11 per month for months 25 – 36 of the Term.

 

$60,236.58 per month for months 37 – 48 of the Term.

 

$62,043.67 per month for months 49 – 60 of the Term.

 

$63,904.98 per month for months 61 – 72 of the Term.

 

9.      Installation Fee:

  

Tenant hereby agrees to pay Landlord, as Additional Rent, no later than thirty
(30) days following receipt of an invoice therefor, the sum of all reasonable
out-of-pocket amounts expended by Landlord in connection with the performance of
the New Pathway-B Installation, the New Pathway-C Installation and the Card
Reader Installation (the “Installation Fee”) which invoice shall be delivered
following completion of the New Pathway-B Installation, the New Pathway-C
Installation and the Card Reader Installation.

 

10.    Prepaid Rent:

   $270,277.00 (being the first (1st) month’s Base Rent). Such Prepaid Rent
shall be applied to the Base Rent due in month 1 of the Term of this Lease.

 

-iv-



--------------------------------------------------------------------------------

11.    Landlord’s Address for Notices:

  

Digital 55 Middlesex, LLC

c/o Digital Realty Trust, L.P.

451 D Street, Suite 912

Boston, MA 02210

Attention: Asset Manager

Facsimile No. (857) 366-9998

E-mail: leaseadministration@digitalrealtytrust.com

 

  

With a copy to:

 

Stutzman, Bromberg, Esserman & Plifka, A Professional Corporation

2323 Bryan Street, Suite 2200

Dallas, TX 75201

Attention: Noah K. Hansford

Facsimile No. (214) 969-4999

E-mail: hansford@sbep-law.com

 

12.    Landlord’s Address for Payment of Rent:

  

ACH Payments:

 

          Bank:    Bank of America NT&SA         1850 Gateway Blvd.        
Concord, CA 94520-3282            Routing Number:    121000358      Account
Number:    1459370718      Account Name:    Digital 55 Middlesex, LLC     
Regarding/Reference:    Tenant Account No., Invoice No.            Wire
Payments:                 Bank:    Bank of America NT&SA         100 West 33rd
Street         New York, NY 10001            Routing Number:    026009593     
Account Number:    1459370718      Account Name:    Digital 55 Middlesex, LLC  
         Regarding/Reference:    Tenant Account No., Invoice No.           
Check Payments:                 Payee:    Digital 55 Middlesex, LLC           
Mailing Address:               Digital 55 Middlesex, LLC      P.O. Box 415882   
       Boston, MA. 02241-5882                 Overnight Address:              
Bank of America Lockbox Services      Digital 55 Middlesex, LLC – 415882     
MA5-527-02-07           2 Morrissey Blvd.           Dorchester, MA. 02125     

 

-v-



--------------------------------------------------------------------------------

     Contact Information:     

 

Director of Cash Management

Digital Realty Trust

560 Mission Street, Suite 2900

San Francisco, CA 94105

P: (415) 738-6509

F: (415) 495-3687

 

13.    Brokers:

        

(a)    Landlord’s Broker:

   None.    

(b)    Tenant’s Broker:

 

  

RampRate Sourcing Advisors, Inc.

 

14.    Land:

  

The Land located at:

 

55 Middlesex Turnpike, Bedford, Massachusetts

 

15.    Building:

  

55 Middlesex Turnpike: A one (1)-story building consisting of approximately
106,000 square feet.

 

16.    POP Rooms:

  

Suite 202 located on the first (1st) floor of the Building (the “East POP Room”)
and Suite 204 located on the first (1st) floor of the Building (the “West POP
Room”; together with the East POP Room, collectively, the “POP Rooms”).

 

17.    Storage and Receiving:

  

As it relates to Tenant’s Personal Property that is delivered to the Building
from time to time, Landlord agrees, upon twenty-four (24) hours’ prior notice
from Tenant, but subject to reasonable availability of the space, to permit
items of Tenant’s Personal Property to be stored temporarily (i.e., for no more
than seventy-two (72) hours per delivery) on a non-exclusive basis in locked
storage space in the loading area of the Building. Such shipments shall be
accepted by Landlord and stored in such locked space until such time as Tenant
takes delivery of said shipment. The foregoing notwithstanding, nothing
contained in this Item 17 shall be deemed to waive or modify the terms of the
Standard Lease Provisions, below (including, but not limited to, Sections 9.2,
14.1.1 and 14.2.1).

 

18.    Intentionally Deleted:

 

  

Intentionally Deleted

 

19.    Maximum Structural Load:

   250 pounds of live load per square foot.

This Lease shall consist of the foregoing Basic Lease Information, the
provisions of the Standard Lease Provisions, below, Schedule “1”, above, and
Exhibits “A” through “K”, inclusive, all of which are incorporated herein by
this reference as of the Effective Date. In the event of any conflict between
the provisions of the Basic Lease Information and the provisions of the Standard
Lease Provisions, the Basic Lease Information shall control.

[no further text on this page]

 

-vi-



--------------------------------------------------------------------------------

STANDARD LEASE PROVISIONS

 

1. LEASE OF TENANT SPACE.

1.1 Tenant Space. In consideration of the covenants and agreements to be
performed by Tenant, and upon and subject to the terms and conditions of this
Lease, Landlord hereby leases to Tenant for the Term, (i) the Premises; and
(ii) the Pathways.

1.2 Condition of Tenant Space. Tenant has inspected the Tenant Space and accepts
the Tenant Space in its “AS IS, WHERE IS” condition. Tenant acknowledges and
agrees that (i) except as specifically set forth herein, no representation or
warranty (express or implied) has been made by Landlord as to the condition of
the Property, the Building or the Tenant Space or their suitability or fitness
for the conduct of the Permitted Use, its business or for any other purpose, and
(ii) except as specifically set forth herein, Landlord shall have no obligation
to construct or install any improvements in or to make any other alterations or
modifications to the Property, Building or the Tenant Space.

1.3 Datacenter Connection Area. Tenant acknowledges and agrees that all
interconnections between the systems of Tenant and those of other tenants of the
Building, and all cross-connects between the systems of Tenant and those of
carriers in the Building, must be made in the POP Room. Tenant acknowledges that
the Datacenter Connection Area is a Common Area that will be used by and be
accessible by other tenants and their technicians. Anything to the contrary
contained in this Lease notwithstanding, Tenant acknowledges that the POP Rooms
may hereafter be operated by a Third Party POP Room Operator. In such event, all
operations in the POP Rooms (including all MMR Services), and all Tenant
presences in the POP Room, including pathways, may be governed and controlled by
the Third Party POP Room Operator; each and all of which shall be subject to the
terms of this Lease and such agreements and costs as are mutually agreed in
writing, by and between Tenant and the Third Party POP Room Operator.

1.4 Relocation Right. Intentionally Deleted.

1.5 Quiet Enjoyment; Access. Subject to all of the terms and conditions of this
Lease, Tenant shall quietly have, hold and enjoy the Tenant Space in conformity
with the Permitted Use without hindrance from Landlord or any person or entity
claiming by, through or under Landlord. Subject to the terms and conditions of
this Lease, including, without limitation, the Datacenter Rules and Regulations
and Landlord’s Access Control Systems and Force Majeure, Tenant shall have
access to the Tenant Space twenty-four (24) hours per day, seven (7) days per
week.

1.6 Common Area. The Common Area shall be subject to Landlord’s sole management
and control and shall be operated and maintained in such manner as Landlord in
Landlord’s discretion shall determine, subject to the rights of Tenant under
this Lease and provided that Landlord will not take any actions with respect to
such Common Area that will unreasonably interfere with Tenant’s access to the
Tenant Space or the use of the Tenant Space for the Permitted Use. Tenant, and
the other Tenant Parties, shall have the nonexclusive right to use the Common
Area as constituted from time to time; such use to be in common with Landlord,
the other members of the Landlord Group, other tenants of the Building and other
persons entitled to use the same, and subject to such reasonable rules and
regulations governing use of the Common Areas as Landlord may from time to time
prescribe provided that written notice of such rules and regulations is provided
to Tenant. Landlord may temporarily close any part of the Common Area for such
periods of time as may be necessary to prevent the public from obtaining
prescriptive rights or to make repairs or alterations.

 

2. TERM.

2.1 Term. The term of this Lease, and Tenant’s obligation to pay Rent under this
Lease, shall commence on the Commencement Date and shall continue in effect for
the Term of the Lease, as the same may be extended, or earlier terminated, in
accordance with the express terms of this Lease.

 

-1-



--------------------------------------------------------------------------------

2.2 Delivery of Tenant Space. Landlord and Tenant acknowledge and agree that, by
virtue of the occurrence of the Commencement Date, Landlord shall be deemed to
have delivered the Tenant Space to Tenant, and Tenant shall be deemed to have
accepted the same.

2.2.1 Completion of the New Pathway Installation. Landlord agrees to use
commercially reasonable efforts to cause the New Pathway Installation to be
completed prior to the Commencement Date. In the event that the New Pathway
Installation is not completed on or prior the Deadline Date, Tenant shall
receive, as Tenant’s sole remedy therefor, one-quarter (1/4) day’s abatement of
Base Rent for each day following the Deadline Date until the New Pathway
Completion Date occurs. The foregoing notwithstanding, Landlord and Tenant
acknowledge and agree that Landlord’s completion of the New Pathway Installation
is not a condition precedent to any obligation of Tenant to pay Rent, nor is
such completion a condition precedent to the occurrence of the Commencement
Date. Additionally, provided that Landlord is working diligently using
commercially reasonable efforts after the Commencement Date to complete the New
Pathway Installation, Landlord shall not be in default of its obligation to
complete the New Pathway Installation. Landlord agrees to deliver the New
Pathway Completion Notice to Tenant upon Landlord’s completion of the New
Pathway Installation.

2.2.2 Completion of the Card Reader Installation. Landlord agrees to use
commercially reasonable efforts to cause the Card Reader Installation to be
completed prior to the Commencement Date. The foregoing notwithstanding,
Landlord and Tenant acknowledge and agree that Landlord’s completion of the Card
Reader Installation is not a condition precedent to any obligation of Tenant to
pay Rent, nor is such completion a condition precedent to the occurrence of the
Commencement Date. Additionally, provided that Landlord is working diligently
using commercially reasonable efforts after the Commencement Date to complete
the Card Reader Installation, Landlord shall not be in default of its obligation
to complete the Card Reader Installation. Landlord agrees to deliver the Card
Reader Completion Notice to Tenant upon Landlord’s completion of the Card Reader
Installation.

2.3 Extension Options.

2.3.1 Subject to and in accordance with the terms and conditions of this
Section 2.3, Tenant shall have the number of Extension Options specified in
Item 6 of the Basic Lease Information to extend the Term of this Lease, for the
respective Extension Terms specified in such Item 6, upon the same terms,
conditions and provisions applicable to the then-current Term of this Lease
(except as provided otherwise herein). The monthly Extension Term Base Rent
payable with respect to the Tenant Space for each year of the Extension Term
shall be increased hereunder as of the first (1st) day of each such year to be
equal to one hundred three percent (103%) of the Base Rent payable for the
immediately preceding month of the Term of the Lease, as extended.

2.3.2 Tenant may exercise each Extension Option only by delivering an Extension
Option Exercise Notice to Landlord at least six (6) calendar months prior to the
then applicable expiration date of the Term, specifying that Tenant is
irrevocably exercising its Extension Option so as to extend the Term of this
Lease by an Extension Term on the terms set forth in this Section 2.3. In the
event that Tenant shall duly exercise an Extension Option, the Term shall be
extended to include the applicable Extension Term (and all references to the
Term in this Lease shall be deemed to refer to the Term specified in Item 5 of
the Basic Lease Information, plus all duly exercised Extension Terms). In the
event that Tenant shall fail to deliver an Extension Option Exercise Notice
within the applicable time period specified herein for the delivery thereof,
time being of the essence, at the election of Landlord, Tenant shall be deemed
to have forever waived and relinquished such Extension Option, and any other
options or rights to renew or extend the Term effective after the then
applicable expiration date of the Term shall terminate and shall be of no
further force or effect.

2.3.3 Tenant shall have the right to exercise any Extension Option only with
respect to the entire Tenant Space leased by Tenant at the time that Tenant
delivers the applicable Extension Option Exercise Notice. If Tenant duly
exercises an Extension Option, Landlord and Tenant shall execute an amendment
reflecting such exercise. Notwithstanding anything to the contrary herein, any
attempted exercise by Tenant of an Extension Option shall, at the election of
Landlord, be invalid, ineffective, and of no force or effect if, on the date on
which Tenant delivers an Extension Option Exercise Notice, or on the date on
which the Extension Term is scheduled to commence, there shall be an uncured
Event of Default by Tenant under this Lease.

 

-2-



--------------------------------------------------------------------------------

3. BASE RENT AND OTHER CHARGES.

3.1 Base Rent. Tenant shall pay Base Rent to Landlord throughout the Term of
this Lease. All Base Rent shall be paid to Landlord in monthly installments in
advance on the first day of each and every calendar month throughout the Term of
this Lease; provided, however, that (a) the installment of Base Rent for the
first (1st) full calendar month of the Term shall be payable upon Tenant’s
execution of this Lease; and (b) if the Term of this Lease does not commence on
the first day of a calendar month, the Base Rent for the Partial Month shall
(i) be calculated on a per diem basis determined by dividing the Base Rent above
by the total number of calendar days in such Partial Month and multiplying such
amount by the number of days remaining in such Partial Month from and after (and
including) the Commencement Date, and (ii) be paid by Tenant to Landlord on the
Commencement Date. Except as set forth in this Section 3.1, Tenant shall not pay
any installment of Rent more than one (1) month in advance.

3.2 Installation Fee. Tenant shall pay the Installation Fee to Landlord, no
later than the thirtieth (30th) day following receipt of an invoice therefor.
Landlord and Tenant acknowledge that the Installation Fee represents
remuneration to Landlord in consideration of the costs incurred by Landlord in
connection with the New Pathway-B Installation and the New Pathway-C
Installation and otherwise in connection with Landlord’s fixturization of the
Tenant Space related to this Lease.

3.3 Payments Generally. Base Rent payable hereunder by Tenant (i) shall be
payable to Landlord when due, without any prior notice or demand therefor, in
lawful money of the United States without any abatement, offset or deduction
whatsoever (except as specifically provided otherwise herein), and (ii) shall be
payable to Landlord at the address of Landlord specified in Item 12 of the Basic
Lease Information (or to such other person or to such other place as Landlord
may from time to time designate in writing to Tenant). All forms of Additional
Rent payable hereunder by Tenant (aa) shall be payable to Landlord within thirty
(30) days after Tenant’s receipt of an invoice for same, without any other
notice or demand therefor, in lawful money of the United States without any
abatement, offset or deduction whatsoever (except as specifically provided
otherwise herein), and (bb) shall be payable to Landlord at the address of
Landlord specified in Item 12 of the Basic Lease Information (or to such other
person or to such other place as Landlord may from time to time designate in
writing to Tenant). No receipt of money by Landlord from Tenant after the
termination of this Lease, the service of any notice, the commencement of any
suit, or a final judgment for possession shall reinstate, continue or extend the
Term of this Lease or affect any such notice, demand, suit or judgment. No
partial payment by Tenant shall be deemed to be other than on account of the
full amount otherwise due, nor shall any endorsement or statement on any check
or any letter accompanying any check or payment be deemed an accord and
satisfaction, and Landlord shall be entitled to accept such payment without
compromise or prejudice to any of the rights of Landlord hereunder or under any
Applicable Laws. In the event that the Commencement Date or the expiration of
the Term (or the date of any earlier termination of this Lease) falls on a date
other than the first or last day of a calendar month, respectively, the Rent
payable for such partial calendar month shall be prorated based on a per diem
basis.

3.3.1 Landlord acknowledges and agrees that the Base Rent payable to Landlord
under this Lease is on a “gross” basis except as otherwise expressly set forth
herein, in consideration for all costs as may be incurred by Landlord for the
operation, maintenance, management, insurance and repair of the Premises,
Building and Property and the real estate taxes thereon. Except as otherwise
expressly provided in this Lease, Tenant shall not be responsible for payment of
any of Landlord’s costs or expenses in connection with the Tenant Space,
Building and Property.

3.4 Late Payments. As it relates to any Late Payment, Tenant shall, in addition
to Tenant’s obligation to pay the Late Payment to Landlord, also be required to
pay to Landlord, as Additional Rent, (i) a Late Charge, and (ii) Late Payment
Interest from the Delinquency Date until the date the foregoing are paid,
collectively, to cover Landlord’s additional administrative costs and damages
related to such Late Payment, which are difficult, if not impossible, to
determine. In no event, however, shall the charges permitted under this
Section 3.4, or elsewhere in this Lease, to the extent the same are considered
to be interest under Applicable Law, exceed the maximum lawful rate of interest.
Landlord’s acceptance of any Late Charge, or any Late Payment Interest, shall
not be deemed to constitute a waiver of Tenant’s default with respect to the
Late Payment, nor prevent Landlord from exercising any of the other rights and
remedies available to Landlord hereunder or under any Applicable Laws.

 

-3-



--------------------------------------------------------------------------------

3.5 Utilities. Tenant shall be billed directly by Landlord as Additional Rent
for the costs of Aggregate Direct Electric Loads in a manner consistent in all
material respects with the then manner of billing for electrical service
provided by the local electric utility company and in accordance with the then
applicable pricing structures and rate schedules as filed by such utility with
the applicable governmental authority from time to time.

3.5.1 Notwithstanding the foregoing, if the Metering Equipment – Tenant Space in
installed in such a manner so as to not capture Systems Efficiency Losses,
Landlord shall have a right to add an amount reasonably determined by landlord
to Tenant’s Aggregate Direct Electric Loads sufficient to compensate Landlord
for actual System Efficiency Losses attributable to Tenant’s Aggregate Direct
Electric Loads.

3.5.2 Tenant shall pay a proportionate share of all Ancillary Utility Costs,
which proportionate share shall be a fraction expressed as a percentage, the
numerator of which shall be Tenant’s Aggregate Direct Electric Loads and the
denominator of which shall be the sum of the Aggregate Direct Electric Loads for
all of the tenants then operating in the Building.

3.5.3 Notwithstanding the foregoing, if Landlord reasonably determines that the
method of calculating Aggregate Direct Electric Loads, System Efficiency Losses
and/or Ancillary Utility Costs is inadequate to capture the costs related to
same that should otherwise be attributable to the Tenant Space, Landlord and
Tenant shall mutually agree on a different formula/calculation, as necessary, to
appropriately capture such costs. Additionally, in the event that Landlord
determines that it is no longer commercially impractical to separately meter
some or all of Unmetered Direct Electric Loads, System Efficiency Losses and/or
Ancillary Utility Costs, then Landlord may cause the equipment related to the
foregoing to be separately metered to the Tenant Space at Landlord’s sole cost
and expense. In either event, Landlord and Tenant shall execute an amendment to
this Lease reflecting such modification. For the avoidance of doubt, it is the
intent of the parties that this Section 3.5 represents a mechanism only for
Landlord’s cost recovery with regard to utilities (including electrical power)
serving, provided to and/or used in or for the Tenant Space, and that there is
no intent for Tenant’s Utility Payment to include any element of profit to
Landlord in connection therewith.

3.5.4 Generator Fuel Usage. Additionally, and except to the extent that
Generator Fuel Usage represents Maintenance Fuel Usage, Tenant shall pay its
proportionate share of the cost of all Generator Fuel, which proportionate share
shall be a fraction expressed as a percentage, the numerator of which shall be
Tenant’s Aggregate Direct Electric Loads and the denominator of which shall be
the sum of the Aggregate Direct Electric Loads for all of the tenant then
operating in the Building. Landlord shall bill Tenant not more frequently than
monthly for the amount of the Generator Fuel Payment. Tenant shall pay the
Generator Fuel Payment to Landlord, as Additional Rent, within thirty (30) days
of delivery of each Generator Fuel Payment invoice. For the avoidance of doubt,
it is the intent of the parties that this Section 3.5.4 represents a mechanism
only for Landlord’s cost recovery with regard to non-maintenance related
Generator Fuel Usage, and that there is no intent for Tenant’s Generator Fuel
Payment to include any element of profit to Landlord in connection therewith.

3.5.5 Tenant’s Additional Rent Audit Right. Landlord shall keep complete books
and records regarding all Additional Rent charges made by Landlord hereunder.
All such records pertaining to a particular calendar year shall be retained for
at least one (1) full calendar year after the expiration of such particular
calendar year (i.e., all such records pertaining to the calendar year 2012 shall
be retained at least until the end of the calendar 2013). Tenant shall have the
right, once per twelve (12) month period during the Term, to audit the
applicable Additional Rent records of Landlord to confirm that the Additional
Rent charges billed to Tenant conform to the provisions of this Lease. Such
right, as it relates to any calendar year, shall be exercisable by Tenant within
one (1) year after the expiration of such calendar year. Landlord shall
cooperate with Tenant during each such audit in providing Tenant reasonable
access to Landlord’s books and records for the calculation of such items of
Additional Rent during normal business hours to enable Tenant to audit such
books and records. If the audit discloses any overpayment on the part of Tenant,
then Tenant shall be entitled to a credit on the next succeeding installment of
Additional Rent, following Landlord’s confirmation of the correctness of such
audit conclusions, for an amount equal to the overcharge, and such credit shall
be extended to succeeding installments of Additional Rent in the event such
overcharge exceeds the amount of the next succeeding such installment. In the
event the Term of this Lease has expired or been earlier terminated, then Tenant
shall be entitled to a refund of such excess from Landlord within thirty
(30) days after Landlord’s confirmation of the correctness of such audit
conclusions. In

 

-4-



--------------------------------------------------------------------------------

addition, in the event such audit by Tenant discloses such an overcharge in
excess of ten percent (10%) of the amount payable pursuant to this Lease, then
Landlord shall pay to Tenant the reasonable costs and expenses of such audit,
not to exceed Five Thousand and No/100 Dollars ($5,000.00) for any particular
audit.

 

4. TAXES.

4.1 Taxes – Equipment. Tenant shall be liable for and shall pay before
delinquency all Taxes – Equipment. If any such Taxes - Equipment are levied or
assessed against Landlord or the Property, and if Landlord elects to pay the
same, Tenant shall pay to Landlord as Additional Rent, within thirty (30) days
of Landlord’s demand therefor, that part of such Taxes – Equipment for which
Tenant is liable hereunder. In the event that Tenant desires to contest such
Taxes – Equipment, Landlord agrees to reasonably cooperate with Tenant in
connection therewith at Tenant’s cost.

4.2 Taxes – Other. Tenant shall pay to Landlord, as Additional Rent and within
thirty (30) days of Landlord’s demand therefor, and in such manner and at such
times as Landlord shall direct from time to time by written notice to Tenant all
Taxes – Other.

4.2.1 Landlord represents and warrants that, to the best of Landlord’s Actual
Knowledge, (a) no Taxes-Other are due or payable with regard to this Lease as of
the Effective Date of this Lease; and (b) no Taxes-Other will be due or payable
with regard to this Lease with regard to the calendar year in which the
Effective Date occurs.

 

5. INTENTIONALLY DELETED.

 

6. PERMITTED USE; COMPLIANCE WITH RULES AND LAWS; HAZARDOUS MATERIALS.

6.1 Permitted Use. Tenant shall use the Tenant Space only for the Permitted Use.
Any other use of the Tenant Space is subject to Landlord’s prior written
consent, which consent may be withheld or conditioned in Landlord’s sole and
absolute discretion.

6.1.1 Limitations on Permitted Use. Tenant agrees that neither Tenant, nor any
other Tenant Party, may use the Tenant Space, or operate within the Tenant Space
and/or the Building, in any manner, which: (i) causes or is reasonably likely to
cause damage to the Property, the Building, the Tenant Space or any Building
System; (ii) will invalidate or otherwise violate a requirement or condition of
any fire, extended coverage or any other insurance policy covering the Property,
the Building, and/or the Tenant Space, or the property located therein, or will
increase the cost of any of the same; (iii) constitutes a nuisance and/or
otherwise unreasonably and materially interferes with other tenants’ or
occupants’ use of space in the Building or otherwise at the Property, and/or any
equipment, facilities or systems of any such tenant or occupant;
(iv) unreasonably and materially interferes with the transmission or reception
of microwave, television, radio, telephone, or other communication signals by
antennas or other facilities located at the Property. Additionally, and
notwithstanding anything to the contrary contained in this Section 6.1, Tenant
agrees that neither Tenant, nor any other Tenant Party, may (a) operate a
meet-me room in the Tenant Space or any other portion of the Building,
(b) provide MMR Services in the Tenant Space or any other portion of the
Building, or (c) refer to the Tenant Space as a “meet-me room”. Tenant agrees to
reimburse Landlord for any losses, costs or damages caused by unauthorized
parties who gain access to the Tenant Space or the Building through access
cards, keys or other access devices provided to Tenant (or any other Tenant
Party) by Landlord. Tenant agrees to reimburse Landlord, as Additional Rent, for
any additional insurance premium charged by Landlord’s insurance carrier for any
insurance policy by reason of Tenant’s failure to comply with the provisions of
this Section 6.1.1.

6.2 Datacenter Rules and Regulations. Tenant’s Permitted Use shall be subject
to, and Tenant, and all other Tenant Parties, shall comply fully with the
Datacenter Rules and Regulations. Landlord shall have the right, from
time-to-time, to change, amend and/or supplement the Datacenter Rules and
Regulations as may be deemed by Landlord, in the exercise of its sole but good
faith discretion, advisable for the safety, care and/or cleanliness of the
Tenant Space, the Building and/or the Property, and/or for the preservation of
good order in any of same; provided, however, that such changes to the
Datacenter Rules and Regulations may not increase Tenant’s monetary obligations
under this Lease or unreasonably interfere with Tenant’s Permitted Use of the
Tenant Space.

 

-5-



--------------------------------------------------------------------------------

In the event of a conflict between the Datacenter Rules and Regulations and the
terms of this Lease, the terms of this Lease shall govern. Tenant shall be
responsible for causing the other Tenant Parties to comply with the Datacenter
Rules and Regulations. Landlord shall notify Tenant in writing when changes are
made to Datacenter Rules and Regulations.

6.3 Compliance with Laws; Hazardous Materials.

6.3.1 Compliance with Laws. Tenant, at Tenant’s sole cost and expense, shall
timely take all action required to cause all Alterations and Tenant’s (and all
other Tenant Parties’) use of the Tenant Space to comply at all times during the
Term of this Lease in all respects with all Applicable Laws; provided, however,
that in no event shall Tenant be obligated to make improvements of a capital
nature to the Premises, Building or Property except to correct work performed by
Tenant or its contractors.

6.3.1.1 Landlord represents and warrants to Tenant that, as of the Effective
Date (a) to the best of Landlord’s Actual Knowledge, the Building and the
Premises are in material compliance with all Applicable Laws, including the
requirements of all easement and encumbrance documents; (b) the Permitted Use of
the Premises are permitted at the Property; (c) Landlord holds fee simple title
to the Property, subject to all matters of record, and (as of the Effective
Date) subject to no mortgage; (d) Landlord has full power and authority to enter
into this Lease and has obtained all consents and taken all actions necessary to
enable Landlord to do so; and (e) to the best of Landlord’s Actual Knowledge, no
other party has any possessory right to the Premises or has claimed the same.

6.3.1.2 Except for the extent of Tenant’s obligations with regard to compliance
with Applicable Laws set forth in Section 6.3.1, above, Landlord covenants to
timely take all action required to cause the Building and the Premises to be in
material compliance with all Applicable Laws, including the requirements of all
applicable easement and encumbrance documents throughout the Term.

6.3.2 Hazardous Materials. Tenant agrees that neither Tenant, nor any other
Tenant Party, shall Handle any Hazardous Materials in the Tenant Space or any
portion of the Building or the Property. Additionally, Tenant agrees that
neither Tenant, nor any other Tenant Party, shall use the Tenant Space in any
manner which may directly or indirectly lead to any non-compliance with any
Environmental Law.

6.3.2.1 Landlord hereby represents and warrants to Tenant that, to the best of
Landlord’s Actual Knowledge, as of the Effective Date, (a) neither the Property,
nor the Building nor the Tenant Space contain any Hazardous Materials, other
than those amounts and types of Hazardous Materials (e.g., the battery acid
contained within the Building’s batteries) that are utilized in the ordinary
course of operating the Building, (b) neither the Property, nor the Building nor
the Tenant Space contain Hazardous Materials at levels or in conditions that are
in violation of applicable Environmental Laws, (c) no underground storage tanks
are located on the Property, (d) no Claims or actions of any sort have been
brought against Landlord concerning Hazardous Materials on the Property, and
(e) no investigations have been initiated against Landlord concerning Hazardous
Materials on the Property.

6.3.2.2 Landlord shall indemnify, defend upon demand with counsel reasonably
acceptable to Tenant and hold Tenant harmless from and against, any liabilities,
losses, claims, demands, interest, penalties, fines, attorneys’ fees, experts’
fees, court costs, remediation costs, and other expenses actually incurred by
Tenant as a result of the presence of any Hazardous Materials in, on, about,
under or emanating from the Premises or Property as of the Effective Date of
this Lease.

6.4 Electricity Consumption Threshold. Tenant’s actual electricity consumption
for the Premises, as reasonably determined by Landlord pursuant to such
measurement method or methods as Landlord shall employ from time to time
(including, without limitation, the use of sub-meters and/or pulse meters,
electrical surveys and/or engineer’s estimates), shall not at any time, exceed
the Electricity Consumption Threshold for the respective Suite. The power drawn
by all of Tenant’s Personal Property located in a Suite shall be included in the
calculation of Tenant’s actual electricity consumption for such Suite. In the
event that an ECT Overage occurs, Tenant agrees to take immediate action to
cause power consumption in each Suite to be at or below the Electricity
Consumption Threshold for the respective Suite.

 

-6-



--------------------------------------------------------------------------------

6.5 Maximum Structural Load. Tenant shall not place a load upon the Premises or
the Building exceeding the Maximum Structural Load.

 

7. ACCESS CONTROL; LANDLORD’S ESSENTIAL SERVICES; INTERRUPTION OF SERVICES.

7.1 Access Control. Landlord will provide Landlord’s Access Control Systems
during the Term of this Lease. Landlord reserves the right, but without assuming
any duty, to institute additional access control measures in order to further
control and regulate access to the Building or any part thereof. Landlord shall
not, under any circumstances, be responsible for providing or supplying security
services to the Tenant Space or any part of the Building in excess of the
Landlord’s Access Control Systems (and, unless expressly agreed in writing by
Landlord, Landlord shall not under any circumstances be deemed to have agreed to
provide any access control services in excess of the above specified Landlord’s
Access Control Systems). Tenant acknowledges and agrees that the activities of
all persons in the Building are and shall be subject to surveillance by video
camera and/or otherwise by Landlord’s agents and employees.

7.1.1 In connection with Landlord’s Access Control Systems, Landlord agrees to
maintain an authorized “access list” for the Tenant. Landlord agrees to use
commercially reasonable efforts to perform “adds to” and “removals from” such
authorized “access list” within one (1) hour after receiving any written notice
of such request that is provided between the hours of 8:00 am and 5:00 pm on
business days.

7.1.2 Landlord agrees (a) to retain the recordings of the Common Area’s video
surveillance system for at least a rolling period of thirty (30) consecutive
days, and (b) to provide Tenant access to such recordings within a reasonable
period (being no more than 2 business days) following Landlord’s receipt of
written request for access to same.

7.2 Landlord’s Essential Services. Landlord’s agreement to provide Landlord’s
Essential Services and Tenant’s remedies for Interruptions of Landlord’s
Essential Services, are described on Exhibit “F”, attached hereto.

7.3 Interruption of Services. Landlord shall not be liable or responsible to
Tenant for any loss, damage or expense of any type which Tenant may sustain or
incur if the quantity or character of the utility-provided electric service is
changed, is no longer available, or is no longer suitable for Tenant’s
requirements, except as expressly set forth on Exhibit “F”, attached hereto,
with regard to Interruptions of Landlord’s Essential Services. Additionally,
except as expressly set forth on Exhibit “F”, attached hereto, with regard to
Interruptions of Landlord’s Essential Services, no interruption or malfunction
of any electrical or other service to the Premises, or to any other portion of
the Building or Property, shall, in any event, (i) constitute an eviction or
disturbance of Tenant’s use and possession of the Tenant Space, (ii) constitute
a breach by Landlord of any of Landlord’s obligations under this Lease,
(iii) render Landlord liable for damages of any type or entitle Tenant to be
relieved from any of Tenant’s obligations under this Lease (including the
obligation to pay Base Rent, Additional Rent, or other charges), (iv) grant
Tenant any right of setoff or recoupment, (v) provide Tenant with any right to
terminate this Lease, or (vi) make Landlord liable for any injury to or
interference with Tenant’s business or any punitive, incidental or Consequential
Damages, whether foreseeable or not, whether arising from or relating to the
making of or failure to make any repairs, alterations or improvements, or
whether arising from or related to the provision of or failure to provide for or
to restore any service in or to any portion of the Property or the Building. In
the event of the interruption of any such service, however, Landlord shall
employ commercially reasonable efforts to restore such service or cause the same
to be restored in any circumstances in which such restoration is within the
reasonable control of Landlord.

7.4 SAS-70 Reporting. Landlord agrees to reasonably cooperate with Tenant, at no
cost to Tenant, in regards to Tenant’s conduct of any audit of (a) Tenant’s
operations in the Tenant Space and/or (b) the maintenance and operation of the
Building, performed in accordance Statement on Auditing Standards Number 70, as
promulgated by the American Institute of Certified Public Accountants (a “SAS 70
Audit”), or similar regulations, including by providing reasonable access to
Landlord’s records with respect to the maintenance and operation of the
Building. Additionally, in the event that Landlord causes a SAS 70 Audit to be
performed with regard to (a) or (b), above, during the Term of the Lease,
Landlord agrees to provide Tenant (within thirty (30) days after Landlord’s
receipt of same) a copy of the final report that Landlord receives as a result
of each such SAS 70 Audit, except that

 

-7-



--------------------------------------------------------------------------------

Landlord shall be permitted to redact from each such report any information that
relates to (i) any premises in the Building other than the Premises; and/or
(ii) any tenant in the Building other than Tenant. Upon request, but no more
than one time per calendar year, in the event Landlord completes a SAS 70 Audit
as described above, Tenant may request that Landlord provide a letter (in a form
reasonably acceptable to Landlord) addressed to Tenant that provides assurances
as to whether there have been any changes in the internal control environment
since the date of the last SAS 70 Audit

7.5 Self-Help Restriction. Landlord and Tenant acknowledge and agree that, due
to the “shared” nature of the Building and the electrical and mechanical
infrastructure serving same, Tenant shall not have the right to perform any of
Landlord’s maintenance and/or repair obligations under Section 8.1, below (such
a right is referred to herein as a “Self-Help Right”).

 

8. MAINTENANCE; ALTERATIONS; REMOVAL OF TENANT’S PERSONAL PROPERTY.

8.1 Landlord’s Maintenance. Except as expressly provided in this Section 8.1,
Landlord shall have no obligation to repair and/or maintain the Tenant Space.
Landlord will maintain and keep in good repair at Landlord’s sole cost and
expense the Pathway, the PDUs serving the Premises, Landlord’s Access Control
Systems, the HVAC system and plumbing, if any, serving the Premises, the UPS
Plant serving the Premises, the Back-Up Power, the fire suppression systems
serving the Premises, the Common Area cable management systems (comprised of
ladder racks, fiber trays, under-floor cable trays and other similar equipment
located within the Common Areas that are installed for the benefit of all
tenants of the Building), the floors and foundation of the Building, the
exterior walls and windows of the Building, the roof of the Building, the Common
Areas, and the Common Area HVAC system within the Building.

8.1.1 PM Standards. Tenant acknowledges that Landlord’s PM Standards shall be
updated on at least an annual basis. Landlord shall provide Tenant with
Landlord’s PM Schedule as far in advance as is reasonably practicable. Landlord
agrees to perform the PM Activities and to substantially adhere to the then
current PM Schedule in connection with such performance.

8.1.2 Tenant’s PM Audit. During the Term, Tenant shall have the right, once per
rolling six (6) month period, to perform a PM Audit. Tenant shall exercise the
foregoing right by delivering its PM Audit Notice to Landlord no less than
thirty (30) days before the date upon which Tenant desires to perform its PM
Audit. The PM Audit Notice must detail the equipment for which Tenant wishes to
inspect the PM Books and Records. Any such PM Audit shall be performed during
Landlord’s normal business hours at a time and location within the Building
reasonably designated by Landlord. Landlord shall respond to Tenant’s PM Audit
Notice within five (5) business days after Landlord’s receipt of Tenant’s PM
Audit Notice with the date, time and location of Tenant’s PM Audit. If Tenant’s
PM Audit reveals that Landlord is delinquent in complying with the PM Schedule,
Tenant shall deliver written notice to Landlord of such delinquency, and
Landlord shall cure such delinquency within the time allowed pursuant to
Section 16.1.1 of this Lease.

8.2 Tenant’s Maintenance. During the Term of this Lease, Tenant shall, at
Tenant’s sole cost and expense, maintain the Tenant Space and Tenant’s equipment
therein in good order and in a clean and safe condition. If Tenant fails to
perform its covenants of maintenance and repair hereunder, or if Tenant or any
of Tenant’s technicians or representatives physically damages the Property, the
Building or any portion of any of the above, or the personal property of any
other tenant or occupant, or causes an interruption of services to the Premises
and/or in the Building, Landlord may, but shall not be obligated to, perform all
necessary or appropriate maintenance and repair, and any amounts expended by
Landlord in connection therewith, plus an administrative charge of ten percent
(10%) of such amounts, shall be reimbursed by Tenant to Landlord as Additional
Rent within thirty (30) days after Landlord’s demand therefor.

8.3 Alterations.

8.3.1 Notwithstanding any provision in this Lease to the contrary, Tenant shall
not make or cause to be made any Alterations to the Tenant Space or any other
portion of the Building or Property without the prior written consent and
approval of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed. The foregoing notwithstanding, Landlord’s consent shall
not be required for any usual and customary installations, repairs, maintenance,
and removals of electrical distribution equipment downstream of the PDUs in the

 

-8-



--------------------------------------------------------------------------------

Premises, equipment and telecommunication cables within the Tenant Space if and
to the extent that such installations, repairs, maintenance, and removals
(i) are usual and customary within the industry, (ii) are in compliance with the
Datacenter Rules and Regulations, and (iii) will not adversely affect the
Building’s structure, the provision of services to other Building tenants, or
the Building’s electrical, plumbing, HVAC, life safety or mechanical systems.
Landlord and Tenant acknowledge and agree that (a) Landlord’s Installations are
hereby deemed to be Alterations hereunder; and (b) all Landlord’s Installations
shall be left as part of the Tenant Space, upon the expiration or earlier
termination of this Lease, in good and operable condition, ordinary wear and
tear and damage by fire or other casualty excepted.

8.3.2 Each request for Alterations consent must contain one (1) full size hard
copy of all drawings together with one (1) full set of drawings on CD.

8.3.3 In any instance where Tenant desires to conduct Alterations, Tenant’s
contractors, laborers, material men and others furnishing labor or materials for
Tenant’s job must work in harmony, and not interfere, with any labor utilized by
Landlord, Landlord’s contractors or mechanics or by any other tenant or such
other tenant’s contractors or mechanics; and if at any time such entry by one
(1) or more persons furnishing labor or materials for Tenant’s work shall cause
disharmony or interference for any reason whatsoever without regard to fault,
the consent granted by Landlord to Tenant and/or the express or implied
permission for such persons to enter the Premises may be withdrawn at any time
upon written notice to Tenant. Additionally, all such contractors, laborers,
material men and others must obtain (and provide Landlord evidence of) such
insurance as Landlord may reasonably require, prior to any such entry; provided
that, in no event shall such insurance requirements exceed those that are
described on Exhibit “B-1”, attached hereto.

8.4 Removal of Tenant’s Personal Property. Tenant agrees that, upon the
expiration or earlier termination of this Lease, Tenant shall at Tenant’s sole
cost and expense, promptly remove all of Tenant’s Personal Property, and shall
restore those portions of the Building and/or the Tenant Space damaged by such
removal of (or by the initial installation of) such Tenant’s Personal Property
to their condition existing immediately prior to the installation or placement
of such items (including, without limitation, the replacement of all damaged
floor tiles in the Premises), ordinary wear and tear and damage by fire or other
casualty excepted. If Tenant fails to promptly remove any such Tenant’s Personal
Property pursuant to this Section 8.4, Landlord shall have the right to cause
the removal of such Tenant’s Personal Property and the restoration of those
portions of the Building and/or the Tenant Space damaged by such removal to
their condition existing immediately prior to the installation or placement of
such Tenant’s Personal Property, ordinary wear and tear excepted, in which case
Tenant agrees to reimburse Landlord within thirty (30) days of Landlord’s demand
therefor, for all of Landlord’s actual and reasonable out of pocket costs of
removal and restoration plus an administrative fee equal to five percent (5%) of
such costs.

 

9. CASUALTY EVENTS; TAKINGS; INSURANCE.

9.1 Casualty Events; Takings.

9.1.1 Casualty Events. If, during the Term of this Lease, any portion of the
Building or the Tenant Space shall be damaged or destroyed, in whole or in part,
by a Casualty Event, Landlord shall, subject to the terms of this Section 9.1.1,
and Sections 9.1.1.1 and 9.1.1.2, below, cause the Casualty Repair to occur.
Landlord shall provide the Casualty Repair Notice to Tenant as soon as is
reasonably practicable following the Casualty Event. For the avoidance of doubt,
however, such repair and reconstruction obligation shall not be deemed to
include any obligation on the part of Landlord with regard to any Alteration,
other than Landlord’s Installations, nor any of Tenant’s Personal Property.

9.1.1.1 Landlord’s Termination Right. Notwithstanding the foregoing, in the
event that the Repair Period-Estimated exceeds ninety (90) days, Landlord shall
have the right to terminate this Lease by, and effective upon, written notice to
Tenant as part of the Casualty Repair Notice.

9.1.1.2 Tenant’s Termination Right. If (a) a Casualty Event causes damage to the
Tenant Space, or (b) a Casualty Event causes damage to the Building, such that
Tenant is prevented from accessing the Premises or Tenant’s use of the
Premises/Pathways for the Permitted Use is materially impaired, then Tenant
shall have the right to terminate this Lease by, and effective upon, written
notice to Landlord if (i) the Repair Period-Estimated exceeds ninety (90) days
(in which case Tenant must provide written notice to Landlord of such

 

-9-



--------------------------------------------------------------------------------

termination within sixty (60) days after Tenant’s receipt of the Casualty Repair
Notice), or (ii) the Repair Period-Actual exceeds ninety (90) days (in which
case Tenant must provide written notice to Landlord of such termination prior to
the one hundredth (100th) day of the Repair Period-Actual).

9.1.1.3 Casualty-Complete. The foregoing notwithstanding, in the event of a
Casualty-Complete, this Lease shall automatically terminate as of the date of
the Casualty-Complete.

9.1.1.4 Base Rent Abatement – Casualty Events. In the event that this Lease is
terminated pursuant to Sections 9.1.1.1, 9.1.1.2 or 9.1.1.3, above, Landlord
shall refund to Tenant any prepaid Base Rent, less any sum then owing to
Landlord by Tenant. If, however, this Lease is not terminated pursuant to any of
said Sections, Base Rent shall be abated proportionately during the Repair
Period-Actual to the extent that the Tenant Space (i) is unfit for use by Tenant
in the ordinary conduct of Tenant’s business, and (ii) actually is not used by
Tenant.

9.1.2 Takings.

9.1.2.1 Total Taking. If all or substantially all of the Tenant Space, the
Building or the Property shall be the subject of a Taking, this Lease shall
terminate as of the date of the vesting of title in the condemning authority.

9.1.2.2 Partial Taking. If only a part of the Tenant Space, the Building or the
Property shall be the subject of a Taking, this Lease shall continue in full
force and effect, subject to the terms of Sections 9.1.2.3-9.1.2.7, below.

9.1.2.3 Landlord’s Termination Right – Partial Taking. If the part of the
Building or the Property that is taken or condemned as part of the Taking
contains a part of the Tenant Space, the Building or the Property that, in
Landlord’s reasonable discretion, is material to the operation of the Tenant
Space, Landlord may terminate this Lease by notice to Tenant given within sixty
(60) days following the date upon which Landlord received notice of such Taking.
If Landlord so notifies Tenant, this Lease shall terminate upon the date set
forth in the notice, which date shall not be more than thirty (30) days
following the giving of such notice.

9.1.2.4 Tenant’s Termination Right – Partial Taking. If the part of the Building
or the Property that is taken or condemned as part of the Taking contains any
portion of the Premises that existed immediately prior to such Taking, or if, by
reason of such Taking, Tenant no longer has reasonable means of access to the
Tenant Space or Tenant’s Permitted Use of the Premises is materially impaired,
Tenant may terminate this Lease by notice to Landlord given within sixty
(60) days following the date upon which Tenant received notice of such Taking.
If Tenant so notifies Landlord, this Lease shall terminate upon the date set
forth in the notice, which date shall not be more than thirty (30) days
following the giving of such notice.

9.1.2.5 Restoration – Taking. If this Lease shall not have been terminated
pursuant to Sections 9.1.2.3 or 9.1.2.4, above, Landlord, at Landlord’s expense,
shall, as soon as is reasonably practicable, restore that part of the Tenant
Space that was not taken or condemned as part of the Taking to a self-contained
rental unit substantially equivalent (with respect to character, quality,
appearance and services) to that which existed immediately prior to occurrence
of the Taking, excluding Tenant’s Personal Property; provided, however, that in
the event Tenant receives an award for Tenant’s Alterations, such amounts shall
be applied towards the restoration of such items.

9.1.2.6 Base Rent Abatement – Taking. In the event that this Lease is terminated
pursuant to Sections 9.1.2.1, 9.1.2.3 or 9.1.2.4, above, Landlord shall refund
to Tenant any prepaid Base Rent, less any sum then owing to Landlord by Tenant.
If, however, this Lease is not terminated pursuant to any of said Sections, Base
Rent shall be reduced proportionately to the extent that the Premises is reduced
as a result of the Taking.

9.1.2.7 Taking Award Rights. Landlord reserves the right to receive the entirety
of the condemning authority’s award related to a Taking of any portion of the
Property. The foregoing notwithstanding, in the event that this Lease is
terminated in connection with any Taking, Landlord expressly permits Tenant to
make a separate claim against the condemning authority, in any appropriate
proceeding, for the value of Tenant’s

 

-10-



--------------------------------------------------------------------------------

unamortized, but taken, leasehold improvements or other improvements to the
Tenant Space made by Tenant and for Tenant’s moving expenses related to such
Taking, but only if such claim and/or recovery does not reduce the
condemnation/taking award otherwise payable to Landlord in connection with such
Taking. If any such award that is made, or compensation that is paid, to either
party specifically includes an award or amount for the other, the party first
receiving the same shall promptly make an accounting of same to the other.

9.2 Tenant’s Remedy. Tenant’s termination rights and rights to Base Rent
abatement, to the extent provided above in this Article 9, shall be Tenant’s
sole and exclusive remedies in the event of a Casualty Event or Taking.

9.3 Tenant’s Insurance. Tenant shall, at Tenant’s expense, procure and maintain
throughout the Term of this Lease a policy or policies of insurance in
accordance with the terms and requirements set forth in Exhibit “B-1” to this
Lease. All of Tenant’s insurance policies with respect to the Tenant Space shall
be endorsed so as to include a waiver of subrogation in accordance with and to
the full extent of Tenant’s waiver of claims with respect to the Landlord Group
set forth in Section 14.1.1 of this Lease.

9.3.1 The commercial general liability policies procured by Tenant hereunder
shall name Landlord and Landlord’s managing agent, and any Holders designated by
Landlord as additional insureds. Prior to occupying the Tenant Space, and prior
to the expiration of each such policy, Tenant shall submit to Landlord
certificates of insurance evidencing such policies (and the applicable renewals
thereof) being in effect. All insurance policies procured hereunder shall
contain a provision stating that the insurer shall endeavor to provide at least
thirty (30) days’ written notice to Landlord and all others named as additional
insureds prior to any cancellation or material modification of such policy.

9.4 Landlord’s Insurance. Landlord shall, at Landlord’s expense, procure and
maintain throughout the Term of this Lease a policy or policies of insurance in
accordance with the terms and requirements set forth in Exhibit “B-2” to this
Lease. Each of such insurance policies shall be endorsed so as to include a
waiver of subrogation in accordance with and to the full extent of Landlord’s
waiver of claims with respect to the Tenant Group set forth in Section 14.1.2 of
this Lease. For the avoidance of doubt, however, Landlord and Tenant acknowledge
and agree that, in no event, shall Landlord be obligated to carry any insurance
covering any of Tenant’s Personal Property, any Alteration to the Tenant Space
made by or on behalf of Tenant, or covering any Tenant Party.

 

10. TRANSFERS.

10.1 Restrictions on Transfers; Landlord’s Consent. Except as otherwise
expressly set forth in Section 10.1.1 and Section 10.5, below, to the contrary,
Tenant shall not effect a Transfer, without Landlord’s express prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed. Except as otherwise expressly set forth in this Lease, no Transfer
(whether voluntary, involuntary or by operation of law) shall be valid or
effective without Landlord’s prior written consent and, at Landlord’s election,
any such Transfer or attempted Transfer shall constitute an Event of Default by
Tenant under Section 15.1.2 of this Lease.

10.1.1 Permitted Transfer. Notwithstanding anything to the contrary in this
Lease, Tenant may, without the consent of Landlord (and without being subject to
Landlord’s recapture rights under Section 10.3, below) undertake Permitted
Transfers.

10.2 Notice to Landlord. If Tenant desires to make any Transfer (other than a
Permitted Transfer, for which Tenant must merely notify Landlord prior to the
occurrence of same), then at least ten (10) business days (but no more than one
hundred eighty (180) days) prior to the proposed effective date of the Transfer,
Tenant shall submit a Transfer Notice to Landlord. If, thereafter, Tenant
modifies any of the terms and conditions relevant to a proposed Transfer
specified in the Transfer Notice, Tenant agrees to re-submit such Transfer
Notice to Landlord for its consent pursuant to all of the terms and conditions
of this Article 10.

10.3 Landlord’s Recapture Rights. Except with regard to a Permitted Transfer, at
any time within ten (10) business days after Landlord’s receipt of all (but not
less than all) of the information and documents described in Section 10.2,
Landlord shall have the right (but not the obligation), exercisable by written
notice to Tenant, to elect to cancel and terminate this Lease.

 

-11-



--------------------------------------------------------------------------------

10.4 No Release; Subsequent Transfers. No Transfer (whether or not a Permitted
Transfer) will release the undersigned Tenant from Tenant’s obligations under
this Lease or alter the primary liability of the undersigned Tenant to pay the
Rent and to perform all other obligations to be performed by Tenant hereunder.
In no event shall the acceptance of any payment by Landlord from any other
person be deemed to be a waiver by Landlord of any provision hereof. Consent by
Landlord to one Transfer will not be deemed consent to any subsequent Transfer.
In the event of breach by any Transferee in the performance of any of the terms
hereof, Landlord may proceed directly against the undersigned Tenant without the
necessity of exhausting remedies against such Transferee.

10.5 Colocation. Landlord acknowledges that the business to be conducted by the
undersigned Tenant in the Premises may require Tenant to enter into Colocation
Agreements that will permit Colocation Parties to engage in Colocation
Activities. Landlord expressly agrees that Tenant may, without the need for
Landlord’s consent, enter into such Colocation Agreements; provided, however,
that (a) the Colocation Agreements, and each Colocation Party’s use of the
Tenant Space, must comply with the terms of this Lease (including the Datacenter
Rules and Regulations) and all Applicable Laws; (b) the Colocation Agreements,
and the Colocation Parties’ rights thereunder, shall be subject and subordinate
at all times to this Lease and all of its provisions, covenants and conditions;
and (c) in no event may the rights of any Colocation Party, vis a vis the
members of the Landlord Group, be greater than the rights of Tenant hereunder.
Anything to the contrary contained herein notwithstanding, Landlord and Tenant
acknowledge and agree that the Colocation Agreements shall not constitute, or be
deemed to be, the grant of a leasehold interest, or otherwise constitute, or be
deemed to be, a real property interest.

10.6 Excess Rent. Landlord and Tenant agree that, if Tenant assigns this Lease,
or subleases any part of the Tenant Space, for any Excess Rent, then Tenant
shall pay to Landlord, as Additional Rent, fifty percent (50%) of any such
Excess Rent immediately upon Tenant’s receipt thereof.

11. ESTOPPEL CERTIFICATES. At any time and from time to time, within fifteen
(15) days after written request by Landlord, Tenant shall execute, acknowledge
and deliver to Landlord a statement in writing certifying all matters relating
to this Lease reasonably requested by Landlord and/or any prospective purchaser
of the Building and/or the Property and/or any Holder. Tenant acknowledges and
agrees that any statement delivered (or to be delivered) pursuant to this
Article 11 may be relied upon by Landlord and any prospective purchaser of the
Building and/or the Property and by any current and/or prospective Holder, and
any assignee of any such Holder.

 

12. SUBORDINATION AND ATTORNMENT; HOLDER RIGHTS.

12.1 Subordination and Attornment. Without the necessity of any additional
document being executed by Tenant for the purpose of effecting a subordination,
and at the election of Landlord or any Holder, this Lease will be subject and
subordinate at all times to all Security Documents, which may now exist or
hereafter be executed which constitute a lien upon or affect the Property or any
portion thereof, or Landlord’s interest and estate in any of said items.
Notwithstanding the foregoing, Landlord reserves the right to subordinate (or
cause the subordination of) any such Security Documents to this Lease. In the
event of any termination or transfer of Landlord’s estate or interest in the
Property, the Building or the Tenant Space by reason of any termination or
foreclosure of any such Security Documents (and notwithstanding any
subordination of such Security Document to this Lease that may or may not have
occurred), at the election of Landlord’s successor in interest, Tenant agrees to
attorn to and become the tenant of such successor, in which event Tenant’s right
to possession of the Property will not be disturbed as long as Tenant is not in
default under this Lease beyond applicable notice or cure periods. Tenant hereby
waives any right under any Applicable Law or otherwise to terminate or otherwise
adversely affect this Lease and the obligations of Tenant hereunder in the event
of any termination or transfer of Landlord’s estate or interest in the Property,
the Building or the Tenant Space by reason of any termination or foreclosure of
any such Security Documents. Tenant covenants and agrees to execute and deliver,
within fifteen (15) days of receipt thereof, and in the form reasonably required
by Landlord or any Holder, any additional documents evidencing the priority or
subordination of this Lease and Tenant’s agreement to attorn with respect to any
such Security Document; provided, however, any such agreement subordinating this
Lease to such lease, mortgage or deed of trust shall contain a non-disturbance
provision that is reasonably acceptable to such Holder, Landlord and Tenant in
accordance with Section 12.3, below.

 

-12-



--------------------------------------------------------------------------------

12.2 Holder Protection. Tenant agrees to give each Noticed Holder, by registered
or certified mail, a copy of any notice of default served upon the Landlord by
Tenant. Tenant further agrees that if Landlord shall have failed to cure such
default within thirty (30) days after such notice to Landlord (or if such
default cannot be cured or corrected within that time, then within such
additional time as may be necessary if Landlord has commenced such cure within
such thirty (30) days and is diligently pursuing the remedies or steps necessary
to cure or correct such default), then, prior to Tenant pursuing any remedy for
such default provided hereunder, at law or in equity, any Noticed Holder shall
have an additional thirty (30) days within which to cure or correct such default
(or if such default cannot reasonably be cured or corrected within that time,
then such additional time as may be necessary if the Noticed Holder has
commenced within such thirty (30) days and is diligently pursuing the remedies
or steps necessary to cure or correct such default).

12.3 SNDA. Simultaneously with execution of this Lease if the Building is
subject to any Security Document, or if the Building is not so subject as of the
Effective Date, then at any time that the Building is hereafter made subject to
any Security Document(s), Landlord shall use commercially reasonable good faith
efforts to cause the Holder to deliver an SNDA to Tenant. Notwithstanding
anything herein to the contrary, the subordination of this Lease to any Security
Document hereafter placed upon the Building, and Tenant’s agreement to attorn to
the Holder as provided in this Article 12, shall be conditioned upon the Holder
entering into an SNDA.

 

13. SURRENDER OF TENANT SPACE; HOLDING OVER.

13.1 Tenant’s Method of Surrender. Upon the expiration of the Term of this
Lease, or upon any earlier termination of this Lease or the termination of
Tenant’s right to possess the Tenant Space, Tenant shall, subject to the
provisions of this Article 13 and Section 8.4, quit and surrender possession of
the Tenant Space to Landlord in good working order and clean condition, ordinary
wear and tear excepted.

13.1.1 Surrender of Suite 1.5 Tenant Space. Notwithstanding the foregoing, no
later than the Suite 1.5 Expiration Date, Tenant shall, subject to the
provisions of this Article 13 and Section 8.4, quit and surrender possession of
the Suite 1.5 Tenant Space to Landlord in good working order and clean
condition, ordinary wear and tear excepted.

13.2 Disposal of Tenant’s Personal Property. If any property not belonging to
Landlord remains in the Tenant Space after the expiration of, or within fifteen
(15) days after any earlier termination of, the Term of this Lease or the
termination of Tenant’s right to possess the Tenant Space, Tenant shall be
deemed to have abandoned such property and to have authorized Landlord to make
such disposition of such property as Landlord may desire without liability for
compensation or damages to Tenant or any other Tenant Party.

13.3 Holding Over. If Tenant should remain in possession of all or any portion
of the Tenant Space after the expiration of the Term of this Lease (or any
earlier termination of this Lease or the termination of Tenant’s right to
possess the Tenant Space), without the execution by Landlord and Tenant of a new
lease or an extension of the Term of this Lease, then Tenant shall be deemed to
be occupying the entire Tenant Space as a tenant-at-sufferance, upon all of the
terms contained herein, except as to term and Base Rent and any other provision
reasonably determined by Landlord to be inapplicable. During any such holdover
period, Tenant shall pay to Landlord a monthly Base Rent in an amount equal to
one hundred fifty percent (150%) of the Base Rent payable by Tenant to Landlord
during the last month of the Term of this Lease and one hundred percent
(100%) of the Additional Rent payable by Tenant to Landlord during the last
month of the Term of this Lease. The monthly rent payable for such holdover
period shall in no event be construed as a penalty or as liquidated damages for
such retention of possession, nor shall such monthly rent be considered to be
any form of Consequential Damages related to such retention of possession.
Neither any provision hereof nor any acceptance by Landlord of any rent after
any such expiration or earlier termination shall be deemed a consent to any
holdover hereunder or result in a renewal of this Lease or an extension of the
Term, or any waiver of any of Landlord’s rights or remedies with respect to such
holdover. As such, and notwithstanding any provision to the contrary contained
herein, Landlord expressly reserves the right to require Tenant to surrender
possession of the Tenant Space upon the expiration of the Term of this Lease or
upon the earlier termination hereof or at any time during any holdover and the
right to assert any remedy at law or in equity to evict Tenant and collect
damages in connection with any such holdover.

 

-13-



--------------------------------------------------------------------------------

13.3.1 Notwithstanding the foregoing, should Tenant remain in possession of all
or any portion of the Suite 1.5 Tenant Space after the expiration of the Suite
1.5 Term, without the execution by Landlord and Tenant of an amendment to this
Lease to permit otherwise, then Tenant shall be deemed to be occupying the Suite
1.5 Tenant Space as a tenant-at-sufferance, upon all the terms contained herein,
except as to term and Suite 1.5 Base Rent and any other provision reasonably
determined by Landlord to be inapplicable. During any such holdover period,
Tenant shall pay to Landlord a monthly Suite 1.5 Base Rent in an amount equal to
one hundred fifty percent (150%) of the Suite 1.5 Base Rent payable by Tenant to
Landlord during the last month of the Suite 1.5 Term and one hundred percent
(100%) of the Additional Rent payable by Tenant to Landlord, with respect to
Suite 1.5, during the last month of Suite 1.5 Term. The monthly rent payable for
such holdover period shall in no event be construed as a penalty or as
liquidated damages for such retention of possession, nor shall such monthly rent
be considered to be any form of Consequential Damages related to such retention
of possession. Neither any provision hereof nor any acceptance by Landlord of
any rent after any such expiration or earlier termination shall be deemed a
consent to any holdover hereunder or result in a renewal of this Lease or an
extension of the Suite 1.5 Term, or any waiver of any of Landlord’s rights or
remedies with respect to such holdover. As such, and notwithstanding any
provision to the contrary contained herein, Landlord expressly reserves the
right to require Tenant to surrender possession of the Suite 1.5 Tenant Space
upon the expiration of the Suite 1.5 Term or upon the earlier termination
thereof or at any time during any holdover and the right to assert any remedy at
law or in equity to evict Tenant from Suite 1.5 and collect damages in
connection with any such holdover.

13.4 Survival. The provisions of this Article 13 shall survive the expiration or
early termination of this Lease.

 

14. WAIVERS; INDEMNIFICATION; CONSEQUENTIAL DAMAGES; LIENS.

14.1 Waivers.

14.1.1 Tenant hereby waives its rights against the Landlord Group with respect
to any claims or damages or losses for bodily injury to persons and/or damage to
any Tenant’s Personal Property, which are caused by or result from (i) risks
insured against under any insurance policies which are required to be obtained
and maintained by Tenant under this Lease, and were, in fact, carried by Tenant
at the time of such claim, damage, loss or injury, or (ii) risks which would
have been covered under any insurance required to be obtained and maintained by
Tenant under this Lease had such insurance been obtained and maintained as
required, including all such claims, damages and losses, which are caused by or
result from the negligence or willful misconduct of any member of the Landlord
Group. The foregoing waivers shall be in addition to, and not a limitation of,
any other waivers or releases contained in this Lease.

14.1.2 Landlord hereby waives its rights against the Tenant Group with respect
to any claims or damages or losses for bodily injury to persons and/or for
damage to the Building, the Property and/or Landlord’s equipment and fixtures,
which are caused by or result from (i) risks insured against under any insurance
policies which are required to be obtained and maintained by Landlord under this
Lease and that were, in fact, carried by Landlord at the time of such claim,
damage, loss or injury, or (ii) risks which would have been covered under any
insurance required to be obtained and maintained by Landlord under this Lease
had such insurance been obtained and maintained as required, including all such
claims, damages and losses, which are caused by or result from the negligence or
willful misconduct of any member of the Tenant Group. The foregoing waivers
shall be in addition to, and not a limitation of, any other waivers or releases
contained in this Lease.

14.2 Indemnification.

14.2.1 Indemnification by Tenant. To the maximum extent permitted by law, Tenant
hereby agrees to indemnify, defend, and hold harmless Landlord and the other
members of the Landlord Group from and against (and to reimburse Landlord and
the other members of the Landlord Group for) any and all Claims arising from
and/or in connection with:

(i) the use or occupancy of the Tenant Space or any portion of the Building or
the Property by Tenant or any other Tenant Party and/or any person claiming by,
through or under Tenant or any other Tenant Party, including, without
limitation:

(a) Claims related to any Colocation Agreement;

 

-14-



--------------------------------------------------------------------------------

(b) the acts or omissions of any Colocating Party;

(c) the payment (or non-payment) of Taxes – Equipment;

(d) the malfunctioning of Tenant’s Security System;

(e) Claims related to any of Tenant’s Personal Property;

(f) Claims by any Tenant Party (or any individual accessing the Tenant Space on
any Tenant Party’s behalf) for bodily injury;

(g) Tenant’s failure to surrender the Tenant Space upon the expiration or any
earlier termination of this Lease or the termination of Tenant’s right to
possess the Tenant Space in accordance with the terms of this Lease; and

(h) the removal, exercise of dominion over and/or disposition of any of Tenant’s
Personal Property that is left in the Tenant Space after the expiration of the
Term of this Lease in violation of Section 13.2.

(ii) the active gross negligence or willful misconduct of Tenant or any other
Tenant Party with respect to the Tenant Space, the Building or the Property;

(iii) any person or entity, other than the Tenant’s Broker listed in Item 13 of
the Basic Lease Information, making a claim for any commission or other
compensation in connection with the execution of this Lease or the leasing of
the Tenant Space to Tenant if based on an allegation that such claimant dealt
through Tenant.

14.2.1.1 The foregoing notwithstanding, Tenant shall not be required to
indemnify Landlord or any other member of the Landlord Group to the extent that
the relevant Claims were caused by the negligence or willful misconduct of any
member of the Landlord Group.

14.2.1.2 In the event that any action or proceeding is brought against Landlord
or any other member of the Landlord Group by reason of any indemnified Claim,
Tenant, upon notice from Landlord, shall defend such action or proceeding at
Tenant’s cost and expense by counsel reasonably approved by Landlord. Tenant
agrees that no settlement offer shall be offered or accepted by Tenant in
connection with any such indemnification and/or defense without Landlord’s prior
written consent, which shall not be unreasonably withheld, conditioned or
delayed. This indemnity provision and Tenant’s obligations under this
Section 14.2 shall survive the expiration or termination of this Lease as to any
matters arising prior to such expiration or termination or prior to Tenant’s
vacation of the Tenant Space and the Building. Notwithstanding any provision to
the contrary contained in this Section 14.2, nothing contained in this
Section 14.2 shall be interpreted or used in any way to affect, limit, reduce or
abrogate any insurance coverage provided by any insurer to either Tenant or
Landlord.

14.2.2 Indemnification by Landlord. Landlord hereby agrees to defend, indemnify,
and hold harmless Tenant and the other members of the Tenant Group from and
against (and to reimburse Tenant and the other members of the Tenant Group for)
all Claims to the extent arising from or in connection with the active gross
negligence or willful misconduct of Landlord or any member of the Landlord Group
at the Property.

14.2.2.1 The foregoing notwithstanding, Landlord shall not be required to
indemnify Tenant or any other member of the Tenant Group to the extent that the
relevant Claims were caused by the negligence or willful misconduct of any
member of the Tenant Group.

14.2.2.2 In the event that any action or proceeding is brought against Tenant or
any other member of the Tenant Group by reason of any indemnified Claim,
Landlord upon notice from Tenant shall defend such action or proceeding at
Landlord’s cost and expense by counsel reasonably approved by Tenant. Landlord
agrees that no settlement offer shall be offered or accepted by Landlord in
connection with any such

 

-15-



--------------------------------------------------------------------------------

indemnification and/or defense without Tenant’s prior written consent, which
shall not be unreasonably withheld, conditioned or delayed. This indemnity
provision and Landlord’s obligations under this Section 14.2 shall survive the
expiration or termination of this Lease as to any matters arising prior to such
expiration or termination. Notwithstanding any provision to the contrary
contained in this Section 14.2, nothing contained in this Section 14.2 shall be
interpreted or used in any way to affect, limit, reduce or abrogate any
insurance coverage provided by any insurer to either Tenant or Landlord.

14.3 Consequential Damages. Notwithstanding anything to the contrary (express or
implied) contained herein, under no circumstances whatsoever shall Landlord or
Tenant ever be liable under this Lease for first-party or third-party
Consequential Damages; provided however, that to the maximum extent permitted by
law, Tenant hereby agrees to indemnify and hold Landlord and the other members
of the Landlord Group harmless with regard to (and to reimburse Landlord and any
other members of the Landlord Group for) any and all claims by, through, or
under any Tenant Space Customer for Consequential Damages related to any use of
the Tenant Space or any equipment located within the Tenant Space, excluding all
such claims, if any, which arise as a result of the negligence of any member of
the Landlord Group.

14.4 Liens. Notwithstanding anything to the contrary herein, in no event shall
Tenant have any right (express or implied) to create or permit there to be
established any lien or encumbrance of any nature against the Tenant Space, the
Building or the Property or against Landlord’s or Tenant’s interest therein or
hereunder, including, without limitation, for any improvement or improvements by
Tenant, and Tenant shall fully pay the cost of any improvement or improvements
made or contracted for by Tenant. Tenant shall require each contractor which it
engages to perform any improvements or alterations within the Tenant Space or
elsewhere in the Building or the Property, to acknowledge and agree in writing
that it is performing its work under its agreement with Tenant solely for the
benefit of Tenant and that Tenant is not acting as Landlord’s agent. Any
mechanic’s lien filed against the Tenant Space, the Building or the Property, or
any portion of any of the above, for work claimed to have been done, or
materials claimed to have been furnished to Tenant, shall be duly discharged or
bonded off by Tenant within thirty (30) days after notice to Tenant of the
filing of the lien.

 

15. TENANT DEFAULT.

15.1 Events of Default By Tenant. Each of the following shall constitute an
Event of Default by Tenant under this Lease:

15.1.1 Any failure or refusal by Tenant to timely pay any undisputed* portions
of Rent or other payments or charges required to be paid hereunder, within ten
(10) days of notice that the same is due.

 

* In order to be considered to have been properly disputed, the relevant
amount(s) must have been timely disputed in good faith in writing by Tenant
prior to the due date thereof.

15.1.2 Any failure by Tenant to perform or observe any other covenant or
condition of this Lease (including, without limitation, those contained in the
Datacenter Rules and Regulations) to be performed or observed by Tenant (other
than those described in Section 15.1.1, above or Sections 15.1.3, 15.1.4, or
15.1.5, below) if such failure continues for a period of thirty (30) days
following written notice to Tenant of such failure; provided, however, that in
the event Tenant’s failure to perform or observe any covenant or condition of
this Lease to be performed or observed by Tenant cannot reasonably be cured
within thirty (30) days following written notice to Tenant, Tenant shall not be
in default if Tenant commences to cure same within such thirty (30) day period
and thereafter diligently prosecutes the curing thereof to completion.

15.1.2.1 Event of Default-ECT Overage. Section 15.1.2, above, notwithstanding,
it shall be an Event of Default by Tenant (i) if Tenant fails to remedy* an ECT
Overage within one hundred twenty (120) hours after its receipt of an ECT
Default Notice, and/or (ii) if three (3) separate and distinct ECT Overages
occur in any rolling thirty (30) day period.

 

* In connection with this Section 15.1.2.1, the term “remedy” shall mean and
refer to a meaningful and relatively permanent remedy of the condition causing
the ECT Overage.

 

-16-



--------------------------------------------------------------------------------

15.1.3 The filing or execution or occurrence of any one of the following
provided the same is not dismissed or otherwise rectified within sixty
(60) days: (i) a petition in bankruptcy or other insolvency proceeding by or
against Tenant, (ii) a petition or answer seeking relief for Tenant under any
provision of the Bankruptcy Act, (iii) an assignment by Tenant for the benefit
of creditors, (iv) a petition or other proceeding by or against Tenant for the
appointment of a trustee, receiver or liquidator of Tenant or any of Tenant’s
property, (v) a proceeding by any governmental authority for the dissolution or
liquidation of Tenant, or (vi) any other instance whereby Tenant or any general
partner of Tenant or any guarantor of Tenant’s obligations under this Lease
shall cease doing business as a going concern.

15.1.4 Any failure by Tenant to execute and deliver any statement or document
described in Article 11, Section 12.1 or Section 17.21 requested to be so
executed and delivered by Landlord within the time periods specified in such
Article or Section, where such failure continues for ten (10) days after
delivery of written notice of such failure by Landlord to Tenant.

The parties hereto acknowledge and agree that all of the notice periods provided
in this Section 15.1 are in lieu of, and not in addition to, the notice
requirements of any Applicable Laws.

15.2 Remedies. Upon the occurrence of any Event of Default by Tenant, Landlord
shall, in addition to an action for money damages, specific performance and/or
injunctive relief, have the option to pursue any one or more of the remedies
described in Section 1 of Exhibit “D” attached hereto and incorporated herein by
this reference, each and all of which shall, subject to applicable law, be
cumulative and nonexclusive.

 

16. LANDLORD’S LIABILITY.

16.1 Landlord Default; Tenant’s Remedies.

16.1.1 Landlord Default. The following shall constitute a Landlord Default:

16.1.1.1 if: (a) Landlord shall fail to perform or observe any of Landlord’s
Lease Undertakings, and (b) such failure continues for a period of ten (10) days
following written notice to Landlord of such failure; provided, however, that in
the event that Landlord’s failure to perform or observe any of Landlord’s Lease
Undertakings cannot reasonably be cured within ten (10) days following written
notice to Landlord, such failure to cure shall not be a Landlord Default if
Landlord commences its cure within such ten (10) day period and thereafter
diligently prosecutes the curing thereof to completion. Landlord agrees to use
commercially reasonable efforts to provide daily updates to Tenant regarding
progress toward such completion.

16.1.1.2 The filing or execution or occurrence of any one of the following,
provided the same is not dismissed or otherwise rectified within sixty
(60) days: (i) a petition in bankruptcy or other insolvency proceeding by or
against Landlord, (ii) a petition or answer seeking relief for Landlord under
any provision of the Bankruptcy Act, (iii) an assignment by Landlord for the
benefit of creditors, (iv) a petition or other proceeding by or against Landlord
for the appointment of a trustee, receiver or liquidator of Landlord or any of
Landlord’s property, (v) a proceeding by any governmental authority for the
dissolution or liquidation of Landlord, or (vi) any other instance whereby
Landlord or any general partner of Landlord or any guarantor of Landlord’s
obligations under this Lease shall cease doing business as a going concern.

16.1.2 Tenant’s Remedies. Except as otherwise expressly provided herein, (a) in
the event of any Landlord Default, Tenant’s sole and exclusive remedies for any
such failure shall be an action for money damages, specific performance and/or
injunctive relief, and (b) in no event shall Tenant have the right to terminate
the Lease nor shall Tenant’s obligation to pay Base Rent or other charges under
this Lease abate based upon any default by Landlord of its obligations under the
Lease. In that connection, Tenant hereby expressly waives any right conveyed to
Tenant by virtue of any law granting Tenant a lien upon the property of Landlord
and/or upon rental due to Landlord or granting Tenant a right to withhold Rent
and/or terminate this Lease.

 

-17-



--------------------------------------------------------------------------------

16.2 Landlord’s Liability. In consideration of the benefits accruing under this
Lease to Tenant, and notwithstanding anything to the contrary contained in the
Lease Documents, it is expressly understood and agreed by and between the
parties to this Lease that:

(i) the collective recourse of Tenant and its successors and assigns against
Landlord (and the liability of Landlord to Tenant, its successors and assigns)
with respect to (a) any actual or alleged breach or breaches by or on the part
of Landlord of any of Landlord’s Lease Undertakings, and (b) any other matter
relating to Tenant’s occupancy of the Tenant Space, shall be limited, in the
aggregate, solely to an amount equal to Landlord’s Liability Cap;

(ii) other than Landlord’s Liability Cap, Tenant shall have no recourse against
any other assets of Landlord;

(iii) Tenant shall have no recourse against any assets of any member of the
Landlord Group other than Landlord;

(iv) except to the extent of Landlord’s Liability Cap, no personal liability or
personal responsibility of any sort with respect to any of Landlord’s Lease
Undertakings, or any alleged breach thereof, is assumed by, or shall at any time
be asserted or enforceable against, Landlord; and

(v) no personal liability or personal responsibility of any sort with respect to
any of Landlord’s Lease Undertakings, or any alleged breach thereof, is assumed
by, or shall at any time be asserted or enforceable against, any member of the
Landlord Group other than Landlord.

16.3 Transfer of Landlord’s Interest. Landlord (and each of Landlord’s
successors-in-interest) shall have the right, from time to time, to assign its
interest and obligations, in writing and/or by operation of law, in and under
this Lease to any third party to whom Landlord conveys its interest in the
Property. Once and if Landlord (and/or any successor to Landlord) shall convey
its interest in the Property to a third party, (a) Landlord (and each such
successor) shall be fully released from all of the obligations and liabilities
of Landlord under the Lease Documents accruing on or after the date of such
transfer of Landlord’s interest in the Property to such third party, and
(b) Tenant agrees to look solely to the successor-in-interest of Landlord for
all such obligations and liabilities accruing on or after the date of such
transfer. If any security has been given by Tenant to secure the faithful
performance of any of the covenants of this Lease, Landlord shall transfer or
deliver said security, as such, to Landlord’s successor in interest and
thereupon Landlord shall be discharged from any further liability with regard to
said security.

16.3.1 Status as a Real Estate Investment Trust. Landlord shall have the right,
from time to time, to assign part of its interest and obligations in and under
this Lease to a wholly owned subsidiary of Landlord (or a wholly owned
subsidiary of Landlord’s parent company), if and to the extent that Landlord
determines such partial transfer is necessary or advisable in connection with
the status of Landlord, or any other member of the Landlord Group, as a real
estate investment trust.

16.3.2 Partial Assignment. Should Landlord assign part of its obligation to a
third party, Landlord shall, subject to the terms of Sections 14.1, 14.2 and
16.2, retain the responsibility for ensuring that the assigned obligations are
properly performed under this Lease, including ensuring that such third party
provides all reasonable account management services.

 

17. MISCELLANEOUS.

17.1 Severability. If it is found in a final judgment by a court of competent
jurisdiction (not subject to further appeal) that any term or provision hereof
is invalid or unenforceable, (i) the remaining terms and provisions hereof shall
be unimpaired and shall remain in full force and effect; and (ii) the invalid or
unenforceable term or provision shall be replaced by a term or provision that is
valid and enforceable and that comes closest to effectuating the intention of
such invalid or unenforceable term or provision.

17.2 No Waiver. No failure or delay by Landlord to insist on the strict
performance of any obligation, covenant, agreement, term or condition of this
Lease, or to exercise any right or remedy available upon such non-performance,
will constitute a waiver thereof, and no breach or failure by Tenant to perform
will be waived, altered or modified, except by written instrument signed by
Landlord.

 

-18-



--------------------------------------------------------------------------------

17.3 Attorneys’ Fees and Costs. If either Landlord or Tenant initiates any
litigation, mediation, arbitration or other proceeding regarding the
enforcement, construction or interpretation of this Lease, then the
non-prevailing party shall pay the prevailing party’s reasonable attorneys’ fees
and costs (including, without limitation, all reasonable expense reimbursements,
reasonable expert witness fees, reasonable litigation costs, court or
arbitration tribunal costs, filing fees, reasonable exhibit fees, reasonable
forensic consultant fees, reasonable litigation support costs, the costs of
appeals and reasonable attorneys’ fees and costs incurred in connection with
post-judgment collection and enforcement efforts). In addition, if it should
otherwise be necessary or proper for Landlord to consult an attorney concerning
this Lease for the review of instruments evidencing a proposed Transfer or for
the purpose of collecting Rent, Tenant agrees to pay to Landlord its actual
attorneys’ fees whether suit be brought or not to the extent such fees exceed
$1,000.00. The parties agree that this Section 17.3 shall survive the expiration
or termination of this Lease.

17.4 Waiver of Right to Jury Trial. TO THE FULLEST EXTENT PERMITTED BY LAW,
LANDLORD AND TENANT EACH EXPRESSLY WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY
TRIAL HELD AS A RESULT OF A CLAIM ARISING OUT OF, IN CONNECTION WITH, OR IN ANY
MANNER RELATED TO THIS LEASE IN WHICH LANDLORD AND TENANT ARE ADVERSE PARTIES.
FOR THE AVOIDANCE OF DOUBT, THE FILING OF A CROSS-COMPLAINT BY ONE AGAINST THE
OTHER IS SUFFICIENT TO MAKE THE PARTIES “ADVERSE.”

17.5 Headings; Time; Survival. The headings of the Articles, Sections, Schedules
and Exhibits of this Lease are for convenience only and do not define, limit or
construe the contents thereof. Words of any gender used in this Lease shall be
held and construed to include any other gender, and words in the singular number
shall be held to include the plural, unless the context otherwise requires. In
all instances where a party is required to pay any sum or do any act at a
particular indicated time or within an indicated period, it is understood that
time is of the essence. Any obligations of a party accruing prior to the
expiration or termination of this Lease shall survive the expiration or
termination of this Lease, and such party shall promptly perform all such
obligations whether or not this Lease has expired.

17.6 Notices. Any notice which may or shall be given under the provisions of
this Lease shall be in writing and may be delivered by (i) hand delivery or
personal service, (ii) a reputable overnight courier service which provides
evidence of delivery, or (iii) (iv) e-mail (so long as a confirming copy is
forwarded by a reputable overnight courier service within twenty-four (24) hours
thereafter), if for Landlord, to the Building office and at the address
specified in Item 11 of the Basic Lease Information, or if for Tenant, at the
address specified in Item 3 of the Basic Lease Information, or at such other
addresses as either party may have theretofore specified by written notice
delivered in accordance herewith. Such address may be changed from time to time
by either party by giving notice as provided herein. Notice shall be deemed
given, (a) when delivered (if delivered by hand or personal service), (b) if
sent by a reputable overnight courier service, on the business day immediately
following the business day on which it was sent, or (c) the date the e-mail is
transmitted.

17.7 Governing Law; Jurisdiction. This Lease shall be governed by, and construed
in accordance with, the laws of the state in which the Property is located. In
addition, Landlord and Tenant hereby submit to the local jurisdiction of the
State in which the Property is located. Each party agrees that any action by the
other against such party shall be instituted in the State in which the Property
is located.

17.8 Incorporation; Amendment; Merger. This Lease, along with any schedules,
exhibits and attachments or other documents referred to herein, all of which are
hereby incorporated into this Lease by this reference, constitutes the entire
and exclusive agreement between Landlord and Tenant relating to the Tenant Space
and each of the aforementioned documents may be altered, amended or revoked only
by an instrument in writing signed by the party to be charged thereby. All prior
or contemporaneous oral or written agreements, understandings and/or practices
relative to the leasing or use of the Tenant Space are merged herein or revoked
hereby.

17.9 Brokers. Each party hereto represents to the other that the representing
party has not engaged, dealt with or been represented by any broker in
connection with this Lease other than the respective broker(s) and advisors
specified in Item 13 of the Basic Lease Information.

 

-19-



--------------------------------------------------------------------------------

17.10 Examination of Lease; Binding on Parties. Each of the parties hereto
acknowledges that it has read and reviewed this Lease and that it has had the
opportunity to confer with counsel in the negotiation of this Lease.
Accordingly, this Lease shall be construed neither for nor against Landlord or
Tenant, but shall be given a fair and reasonable interpretation in accordance
with the meaning of its terms and the intent of the parties. This Lease shall
not be binding or effective until each of the parties hereto has executed and
delivered an original counterpart hereof to each other. No contractual or other
rights shall exist between Landlord and Tenant with respect to the Tenant Space
until both have executed and delivered this Lease, notwithstanding that Landlord
has delivered to Tenant an unexecuted copy of this Lease. The submission of this
Lease to Tenant shall not constitute the grant of an option for the Tenant to
lease, or otherwise create any interest by Tenant in, the Tenant Space. The
execution of this Lease by Tenant and return to Landlord shall not be binding
upon Landlord, notwithstanding any time interval, until Landlord has, in fact,
executed and delivered this Lease to Tenant.

17.11 Recordation. Neither Tenant nor any person or entity acting through, under
or on behalf of Tenant shall record or cause the recordation of this Lease;
provided however that a short form memorandum of this Lease (the “Memo of
Lease”) in the form attached hereto as Exhibit “K” shall be executed by Landlord
and Tenant within ten (10) business days after the Effective Date and recorded
by Tenant in the real estate records of Middlesex County, Massachusetts.

17.12 Authority. Each of Landlord and Tenant represents to the other party that
the person executing this Lease on its behalf is duly authorized to execute and
deliver this Lease pursuant to its respective by-laws, operating agreement,
resolution or other legally sufficient authority. Further, each party represents
to the other party that (i) if it is a partnership, the undersigned are all of
its general partners, (ii) it has been validly formed or incorporated, (iii) it
is duly qualified to do business in the state in which the Property is located,
and (iv) this Lease is being executed on its behalf and for its benefit.

17.13 Successors and Assigns. Except as otherwise provided in this Lease, all of
the covenants, conditions and provisions of this Lease shall be binding upon,
and shall inure to the benefit of the parties hereto and their respective heirs,
personal representatives and permitted successors and assigns.

17.14 Force Majeure. Except for the extent to which a party’s obligations or
rights are expressly stated herein to apply notwithstanding the effect of Force
Majeure events, a party shall incur no liability to the other party with respect
to, and shall not be responsible for any failure to perform, any of its
obligations hereunder (other than payment obligations or obligations that may be
cured by the payment of money (e.g., maintaining insurance)) if such failure is
caused by a Force Majeure event. The amount of time for a party to perform any
of its obligations (other than payment obligations) shall be extended by the
amount of time such party is delayed in performing such obligation by reason of
any Force Majeure event.

17.15 No Partnership or Joint Venture; No Third Party Beneficiaries. Nothing
contained in this Lease shall be deemed or construed to create the relationship
of principal and agent, or partnership, or joint venturer, or any other
relationship between Landlord and Tenant other than landlord and tenant.
Landlord shall have no obligations hereunder to any person or entity other than
Tenant, and no other parties shall have any rights hereunder as against
Landlord.

17.16 Access by Landlord. Landlord, Landlord’s agents and employees shall have
the right to enter upon any and all parts of the Tenant Space at any reasonable
time upon prior reasonable oral or written notice (except in the case of an
emergency when no prior notice shall be required, and except as otherwise
expressly set forth below) to examine the condition thereof, to clean, to make
any repairs, alterations or additions required to be made by Landlord hereunder,
to show the Tenant Space to prospective purchasers or prospective or current
mortgage lenders (in either case only upon 48 hours’ prior oral or written
notice), to show the Tenant Space to prospective tenants (only during the last
three (3) months of the Term, and only upon 48 hours’ prior oral or written
notice), to determine whether Tenant is complying with all of its obligations
under this Lease, and/or to exercise any of Landlord’s rights or remedies
hereunder. In connection with Landlord’s rights hereunder, Tenant agrees that
Landlord shall at all times have and retain a key that will unlock all of the
doors in, on or about the Tenant Space; and, in the absence of such a key,
Landlord shall have the right to use any reasonable means to open such doors to
obtain entry to the Tenant Space. Notwithstanding anything herein to the
contrary, except for emergencies, Landlord shall use reasonable efforts to
minimize disruption of Tenant’s business or occupancy during such entries.

 

-20-



--------------------------------------------------------------------------------

17.17 Rights Reserved by Landlord. Except as otherwise expressly provided to the
contrary in this Lease, Landlord hereby expressly reserves all rights related to
the Premises, the Building and the Property, including, but not limited to the
right: (i) to change the name or street address of the Building and/or the
Property; (ii) to install, affix and maintain all signs on the exterior and/or
interior of the Building and/or the Property; (iii) to change, from time to
time, the dimensions, configurations and locations of the Common Areas, and/or
to otherwise make such alterations to the Building as Landlord deems desirable
without disruption of the conduct of Tenant’s business in the Premises/Pathway;
(iv) to install, operate and maintain systems which monitor, by closed circuit
television or otherwise, all persons entering or leaving the Building and/or the
Property; (v) to install and maintain pipes, ducts, conduits, wires and
structural elements located in the Tenant Space and which serve other parts or
other tenants or occupants of the Building and/or the Property without
disruption of the conduct of Tenant’s business in the Premises/Pathway; (vi) to
create any additional improvements to structural and/or mechanical systems,
interior and exterior walls and/or glass without disruption of the conduct of
Tenant’s business in the Premises/Pathway; and (vii) to lease space in the
Building and the Property, and to create such other tenancies in the Building
and the Property as Landlord shall desire. Notwithstanding the foregoing,
Landlord shall notify Tenant of such alterations as may materially alter the
delivery of service and make commercially reasonable accommodations to
ameliorate any adverse impact on such delivery of service for changes to service
components including but not limited to the following:

 

  a) 2N UPS, N +1 Generator redundancy for the Premises.

 

  b) Concurrently maintainable (Tier III) Premises.

 

  c) At least 6 minutes of UPS power under full load.

 

  d) 36” raised floor height and 14’ ceiling height.

 

  e) 25% perforated tiles for Tenant space.

 

  f) At least 24 hours of fuel run time for generators.

 

  g) Double-interlock pre-action sprinkler system.

 

  h) Generators to have weather resistant enclosure and a double contained fuel
tank, as well as all required approvals of such generators from local
municipality (including architectural, noise, and planning to the extent
required by Applicable Law).

 

  i) Monitoring of PDU and other electrical infrastructure using BMS by TAC or
equivalent systems.

 

  j) Revenue grade metering at the main distribution voltage supply switch.

 

  k) Energy management & monitoring system, with monitoring and control for:
mechanical heat rejection equipment; UPS systems; PDUs; fire alarm; water flow
switch; security system; temperature/humidity; under floor leak detection
system; lighting; power metering & monitoring system / energy management system.
The energy management & monitoring system will monitor all critical equipment
for the Building, with alerts configured to page the Building engineer, service
provider, and, if required by Tenant, Tenant staff.

 

  l) Tenant access to web portal including viewing the Building management
system data for the Premises.

 

  m) Carrier neutrality and availability of multiple IP transit providers in the
Building.

 

  n) Multiple fiber egress points from the Building.

 

  o) Building security monitoring.

 

  p) Continuation of all building services, including provisioning, maintenance,
and replacement of common electrical and HVAC equipment, access to loading dock,
exterior maintenance (landscaping, parking lot, etc.); and interior services
(trash pickup, common area maintenance, restrooms and temperature control)
without additional charge to client.

 

  q) Electronic “key card” reader/system for access into the Premises.

17.18 Counterparts; Delivery by Facsimile or E-mail. This Lease may be executed
simultaneously in two or more counterparts each of which shall be deemed an
original, but all of which shall constitute one and the same Lease. Landlord and
Tenant agree that the delivery of an executed copy of this Lease by facsimile or
e-mail shall be legal and binding and shall have the same full force and effect
as if an original executed copy of this Lease had been delivered.

17.19 Confidentiality. Each party agrees that (i) the terms and provisions of
this Lease, business and financial information disclosed by either party, trade
secrets, and disputes, are confidential and constitute proprietary information
of the parties and (ii) it shall not disclose, and it shall cause its partners,
officers, directors, shareholders, employees, brokers and attorneys to not
disclose any term or provision of this Lease to any other person without

 

-21-



--------------------------------------------------------------------------------

first obtaining the prior written consent of the other party, except that each
party shall have the right to disclose such information for valid business,
legal and accounting purposes and/or if advisable under any applicable
securities laws regarding public disclosure of business information. Landlord
acknowledges that Tenant will include this Lease in filings with governmental
agencies, including without limitation the Securities and Exchange Commission,
but only to the extent that such inclusion and/or disclosure is required under
applicable securities laws. The foregoing notwithstanding, Landlord reserves the
right to post a press release or press releases, that discloses the fact that
Landlord and Tenant have entered into a lease; provided that same does not
disclose the location, economics or square footage related hereto. Any
references in such press release or press releases, in excess of the fact that
Landlord and Tenant have entered into a lease, require approval by Tenant, which
Tenant may withhold in its sole and absolute discretion.

17.20 Incorporation of Schedules and Exhibits. All of the terms and conditions
of all of the Schedules and Exhibits to this Lease are hereby incorporated into
this Lease.

17.21 Financial Statements. Within ten (10) business days after Landlord’s
written request therefor, which request shall be made only in the event that any
actual or prospective lender, mortgagee or purchaser of the Building has
required same, Tenant shall deliver Tenant’s Financial Statements to Landlord
for the two (2) fiscal years immediately preceding Landlord’s request. If Tenant
does not then have its Financial Statements audited, Tenant must forward
unaudited Financial Statements certified by Tenant’s chief financial officer as
true, complete and correct in all material respects. Tenant’s failure to timely
comply with this Section 17.21 shall be an Event of Default by Tenant under
Section 15.1.4 of this Lease. Landlord hereby agrees to maintain Tenant’s
Financial Statements as proprietary and confidential and agrees not to disclose
Tenant’s Financial Statements to any third party other than any actual or
prospective lender, mortgagee, or purchaser of the Building, and Landlord’s
attorneys, accountants and similar business advisors. Notwithstanding the
foregoing, this Section 17.21 shall not apply with regard to Tenant’s Financial
Statements if, as the case may be, (a) the entity named as “Tenant” or the
entity that is named as “Guarantor” under this Lease is a publicly traded entity
that is traded on a nationally recognized stock exchange, and (b) such entity’s
Financial Statements are available online at no cost to Landlord.

17.22 Master Lease. Landlord and Tenant hereby acknowledge and agree that
Landlord may enter into a Master Lease with a Third Party Tenant for the
operation and control of all or part of the Premises, and in such event, the
Lease will automatically, without consent or further action of Tenant, be deemed
a sublease between the Third Party Tenant, as sub-landlord, and Tenant, as
subtenant. This provision is self-operating; however, Tenant agrees to execute
any documents needed to confirm such sublease, Landlord will use commercially
reasonable efforts cause the lessor under such Master Lease to execute a
reasonable non-disturbance and recognition agreement with Tenant simultaneously
with the execution of such Master Lease, and if the Master Lease is entered into
and Third Party Tenant defaults thereunder, Tenant will attorn to Landlord, as
substitute sublandlord, and, provided Tenant is not in default under the Lease
after the expiration of any applicable notice and cure periods, Tenant may
remain in possession of the Tenant Space under the terms of the Lease, even if
Landlord should terminate the Master Lease.

17.23 Conversion of Previous Agreement. Landlord and Tenant hereby acknowledge
and agree that, notwithstanding anything to the contrary in the Previous
Agreement, effective as of the Commencement Date, the Previous Agreement is
hereby converted to be this Lease for all purposes for the Term described in
this Lease, such that from and after the Commencement Date, (a) the terms of the
Previous Agreement shall no longer be of any force and/or effect, and (b) the
parties’ rights, obligations and duties with respect to the Tenant Space shall
be governed solely by this Lease.

[SIGNATURES APPEAR ON NEXT PAGE]

 

-22-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Lease on the
respective dates set forth below to be effective as of the Effective Date.

 

LANDLORD:

DIGITAL 55 MIDDLESEX, LLC,

a Delaware limited liability company

By:   Digital Realty Trust, L.P.,   a Maryland limited partnership,   its sole
member and manager   By:   Digital Realty Trust, Inc.,     a Maryland
corporation,     its general partner     By:  

/s/ Chun M. Lee

    Name:   Chun M. Lee     Its:   Vice President Date: February 18, 2011

 

TENANT:

CONSTANT CONTACT, INC.,

a Delaware corporation

By:  

/s/ John Walsh

Name:   John Walsh Title:   Senior Vice President, Engineering and Operations
Date: February 15, 2011

 

-23-



--------------------------------------------------------------------------------

EXHIBIT “A”

DEPICTION OF THE SUITES, THE WEST POP ROOM, THE EAST POP ROOM

AND THE DATACENTER CONNECTION AREA

 

LOGO [g164126g04a73.jpg]

 

-1-



--------------------------------------------------------------------------------

EXHIBIT “B-1”

TENANT’S INSURANCE REQUIREMENTS

Policies

 

A. Commercial general liability insurance (including contractual liability):   
$5,000,000 single limit; $5,000,000 aggregate limit.* B. “Special Peril Form”
property insurance:    Full replacement value of Tenant’s Personal Property. C.
Workers’ compensation insurance:    In accordance with the laws of the state in
which the Property is located, and Employer’s Liability insurance with a limit
not less than $1,000,000 Bodily Injury Each Accident; $1,000,000 Bodily Injury
By Disease - Each Person; and $1,000,000 Bodily Injury By Disease - Policy
Limit. D. Automobile liability insurance:    Primary auto liability insurance
with limits of not less than $1,000,000 per occurrence covering owned, hired and
non-owned vehicles used by Tenant or any other member of the Tenant Group. E.
Business interruption insurance:    In such amount as will reimburse Tenant for
direct or indirect loss of earnings attributable to all perils insured against
by the property insurance described above for a period of not less than twelve
(12) months.

 

* some or all of which may be provided by umbrella coverage.

Requirements:

All insurance required of Tenant under this Lease shall be issued by insurers
with a “General Policyholders Rating” of at least A-, VIII, as set forth in
“Best’s Insurance Guide.” Such insurers shall be authorized to do business in
the State in which the Property is located. Tenant’s commercial general
liability policy shall be written to apply to all bodily injury (including
death), property damage and personal injury losses, and shall include blanket
contractual liability, broad form property damage, independent contractor’s
coverage, cross liability and severance of interest clauses.

 

-1-



--------------------------------------------------------------------------------

EXHIBIT “B-2”

LANDLORD’S INSURANCE REQUIREMENTS

Policies

 

A. Commercial general liability insurance (including contractual liability):   
$10,000,000 single limit; $20,000,000 aggregate limit.* B. “Special Peril Form”
property insurance:    Full replacement value of the Building and Landlord’s
personal property installed therein.* C. Workers’ compensation insurance:    In
accordance with the laws of the state in which the Property is located, and
Employer’s Liability insurance with a limit not less than $1,000,000 Bodily
Injury Each Accident; $1,000,000 Bodily Injury By Disease - Each Person; and
$1,000,000 Bodily Injury By Disease - Policy Limit. D. Automobile liability
insurance:    Primary auto liability insurance with limits of not less than
$1,000,000 per occurrence covering owned, hired and non-owned vehicles used by
Landlord or any other member of the Landlord Group.

 

* some or all of which may be provided by umbrella coverage.

Requirements:

All insurance required of Landlord under this Lease shall be issued by insurers
with a “General Policyholders Rating” of at least A-, VIII, as set forth in
“Best’s Insurance Guide.” Such insurers shall be authorized to do business in
the State in which the Property is located. Landlord’s commercial general
liability policy shall be written to apply to all bodily injury (including
death), property damage and personal injury losses, and shall include blanket
contractual liability, broad form property damage, independent contractor’s
coverage, cross liability and severance of interest clauses.

 

-1-



--------------------------------------------------------------------------------

EXHIBIT “C”

DESCRIPTION OF PATHWAYS

 

1. Existing Pathways:

 

  a. Two (2) two-inch (2”) conduits from Suite 1.5 to the West POP Room
(“Existing Pathway-A”);

 

  b. Two (2) three-inch (3”) conduits from Suite 1.5.2 to the West POP Room
(“Existing Pathway-B”);

 

  c. Two (2) three-inch (3”) conduits from Suite 1.5 to Suite 1.5.1 (“Existing
Pathway-C”); and

 

  d. Two (2) three-inch conduits from Suite 1.5.1 to Suite 1.5.2 (“Existing
Pathway-D”);

 

  e. One (1) two-inch (2”) conduit from Suite 1.5.1 to the East POP Room
(“Existing Pathway-E”; together with Existing Pathway-A, Existing Pathway-B,
Existing Pathway-C and Existing Pathway-D, collectively, the “Existing
Pathways”).

One (1) Max-cell sleeve, as hereafter designated by Landlord, from the
Datacenter Connection Area to the East POP Room, contained within in a shared
four-inch (4”) conduit (the “New Pathway-A”).

Two (2) conduits, each being two inches (2”) to three inches (3”) in diameter,
from Suite 1.14A to Suite 1.5.1 via pathway designated by Landlord (the “New
Pathway-B”).

Two (2) conduits, each being two inches (2”) to three inches (3”) in diameter,
from Suite 1.14A to Suite 1.5.2 via pathway designated by Landlord (the “New
Pathway-C”; together, the New Pathway-A and the New Pathway-B, the “New
Pathways”).

Effective as of the Commencement Date, the “Pathways” shall mean and refer to
the Existing Pathways.

Effective as of the New Pathway Completion Date, and continuing through the
expiration or earlier termination of the Suite 1.5 Term, the “Pathways” shall
mean and refer to, collectively, the Existing Pathways and the New Pathways.

Effective as of the date that is one (1) day after the Suite 1.5 Expiration
Date, and continuing through the expiration or earlier termination of the Term
of this Lease, (a) the “Pathways” shall mean and refer to Existing Pathway-B,
Existing Pathway-D, and the New Pathway, and (b) the “Existing Pathways” shall
mean and refer to Existing Pathway-B and Existing Pathway-D.

Tenant shall be permitted to pull and/or install Cables in the Pathways. Tenant
shall be limited in the number of Cables that may be pulled through said
Pathways only by Applicable Law and by the physical constructs of such Pathways.
Tenant is responsible for the costs and installation of all such Cables.

 

-1-



--------------------------------------------------------------------------------

EXHIBIT “D”

MASSACHUSETTS STATE LAW PROVISIONS

1. REMEDIES FOR EVENTS OF DEFAULT.

1.1 Landlord’s Right to Terminate Upon Tenant Default. This Lease and the Term
and estate hereby granted and the demise hereby made are subject to the
limitation that if and whenever any Event of Default shall occur, Landlord may,
at Landlord’s option, in addition to all other rights and remedies given
hereunder or by law or equity, do any one or more of the following without
notice or demand other than a notice to quit, any such notice or demand being
hereby waived other than a notice to quit:

1.1.1 Terminate this Lease, in which event Tenant shall immediately surrender
possession of the Tenant Space to Landlord.

1.1.2 Enter upon and take possession of the Tenant Space and expel or remove
Tenant and any other occupant therefrom, with or without having terminated this
Lease.

1.1.3 Alter locks and other security devices at the Tenant Space.

1.1.4 Terminate any and all agreements, subleases, licenses, concessions or
other consensual arrangements for possession entered into by Tenant, with
Landlord or with third parties, and affecting the Tenant Space or any part of
the Meet-Me Room or the Building.

1.2 No Surrender or Merger. Exercise by Landlord of any one or more remedies
hereunder granted or otherwise available shall not be deemed to be an acceptance
of surrender of all or any part of the Tenant Space by Tenant, whether by
agreement or by operation of law, it being understood that such surrender can be
effected only by the written agreement of Landlord and Tenant. No such
alteration of security devices and no removal or other exercise of dominion by
Landlord over the property of Tenant or others on or about the Tenant Space
shall be deemed unauthorized or constitute a conversion, Tenant hereby
consenting, after any termination of this Lease or entry for possession
following delivery of a notice to quit from Landlord to Tenant, to the aforesaid
exercise of dominion over Tenant’s property within the Building. All claims for
damages by reason of such re-entry and/or possession and/or alteration of locks
or other security devices are hereby waived, as are all claims for damages by
reason of any distress warrant, forcible detainer proceedings, sequestration
proceedings or other legal process. Tenant agrees that any re-entry by Landlord
may be pursuant to judgment obtained in forcible detainer proceedings or other
legal proceedings or without the necessity for any legal proceedings, as
Landlord may elect, and Landlord shall not be liable in trespass or otherwise.

1.3 Damages Upon Default. If Landlord elects to terminate this Lease by reason
of an Event of Default, then, notwithstanding such termination, Landlord may
hold Tenant liable for all rental and other indebtedness accrued to the date of
such termination, plus, at Landlord’s election, either:

(i) such rental and other indebtedness as would otherwise have been required to
be paid by Tenant to Landlord during the period following termination of the
Term of this Lease measured from the date of such termination by Landlord until
the expiration of the Term of this Lease (had Landlord not elected to terminate
this Lease on account of such Event of Default) diminished by any net sums
thereafter received by Landlord through reletting the Tenant Space during said
period (after deducting expenses incurred by Landlord as provided in Section 1.5
below), or

(ii) the amount (discounted to present value) by which, at the time of the
termination of this Lease (or at any time thereafter if Landlord shall have
initially elected damages under clause (i) above), (x) the aggregate of the rent
and other charges projected over the period

 

-1-



--------------------------------------------------------------------------------

commencing with such termination and ending on the last day as of which the Term
of the Lease would have expired, but for such Event of Default, exceeds (ii) the
aggregate projected market rental value (including other charges) for the Tenant
Space for such period.

Actions to collect amounts due by Tenant provided for in clause (i) of this
Section 1.3 may be brought from time to time by Landlord during the aforesaid
period, on one or more occasions, without the necessity of Landlord’s waiting
until the expiration of such period, and in no event shall Tenant be entitled to
any excess of rental (or rental plus other sums) obtained by reletting over and
above the rental provided for in this Lease.

1.4 Repossession of Tenant Space. If Landlord elects to repossess the Tenant
Space without terminating this Lease, Tenant shall be liable for and shall pay
to Landlord all rental and other indebtedness accrued to the date of such
repossession, plus Rent required to be paid by Tenant to Landlord during the
remainder of the Term of this Lease until the expiration of the Term of this
Lease, diminished by any net sums thereafter received by Landlord through
reletting the Tenant Space during said period (after deducting expenses incurred
by Landlord as provided in Section 1.5 below). In no event shall Tenant be
entitled to any excess of any rental obtained by reletting over and above the
rental herein reserved. Actions to collect amounts due by Tenant as provided in
this Section 1.4 may be brought from time to time, on one or more occasions,
without the necessity of Landlord’s waiting until the expiration of the Term of
this Lease.

1.5 Landlord’s Expenses. Upon an Event of Default, Tenant shall also be liable
for and shall pay to Landlord, in addition to any sum provided to be paid
pursuant to this Lease: (i) the reasonable costs and expenses of securing new
tenants, including expenses for refixturing, alterations and other costs in
connection with preparing the Tenant Space for the new tenant and any reasonable
or necessary alterations, (ii) the cost of removing and storing Tenant’s or
other occupant’s property, and (iii) all reasonable expenses incurred by
Landlord in enforcing Landlord’s remedies, including actual attorneys’ fees.
Past due rental and other past due payments shall bear interest from maturity at
the Default Rate (as defined in Section 3.5 of this Lease) until paid.

1.6 Cumulative Remedies; Equitable Relief. The specific remedies to which
Landlord may resort under the provisions of this Lease are cumulative and are
not intended to be exclusive of any other remedies or means of redress to which
it may be lawfully entitled in case of any breach or threatened breach by Tenant
of any provisions of this Lease.

1.7 Reletting. Landlord agrees to use reasonable efforts to relet the Tenant
Space after Tenant vacates the Tenant Space in the event that the Lease is
terminated following an Event of Default by Tenant hereunder. Marketing of the
Tenant Space in a manner similar to the manner in which Landlord markets other
premises within Landlord’s control in the Building shall be deemed to have
satisfied Landlord’s obligation to use “reasonable efforts.” If such waiver is
not effective under then applicable law or if Landlord otherwise elects, at
Landlord’s sole option, to attempt to relet all or any part of the Tenant Space,
Tenant agrees that, in any event, Landlord has no obligation to: (i) relet the
Tenant Space prior to leasing any other space within the Building; or (ii) relet
the Tenant Space (A) at a rental rate or otherwise on terms below market, as
then determined by Landlord in its sole discretion; (B) to any entity not
satisfying Landlord’s then standard financial credit risk criteria; (C) for a
use (1) not consistent with Tenant’s use prior to default; (2) which would
violate then applicable law or any restrictive covenant or other lease affecting
the Building; (3) which would impose a greater burden upon the Building’s
facilities; or (4) which would involve any use of Hazardous Materials not in
compliance with applicable Legal Requirements; (iii) solicit or entertain
negotiations with any other prospective tenants for the Tenant Space until
Landlord obtains full and complete possession of the Tenant Space, including,
without limitation, the final and unappealable legal right to re-let the Tenant
Space free of any claim of Tenant; or (iv) make any alterations to the Tenant
Space or the Building or otherwise incur any costs in connection with any such
reletting, unless Tenant unconditionally delivers to Landlord, in good and
sufficient funds, the full amount thereof in advance.

 

-2-



--------------------------------------------------------------------------------

1.8 Landlord’s Right to Cure. All covenants and agreements to be performed by
Tenant under this Lease shall be performed by Tenant at Tenant’s sole cost and
expense. If Tenant should fail to make any payment (other than Base Rent) or
cure any default hereunder within the time herein permitted, Landlord, without
being under any obligation to do so, without thereby waiving such default and in
addition to and without prejudice to any other right or remedy of Landlord, may
make such payment and/or remedy such other default for the account of Tenant
(and enter the Tenant Space for such purpose), and thereupon Tenant shall be
obligated to, and hereby agrees to, pay to Landlord as Additional Rent, within
ten (10) days following Landlord’s demand therefor, all costs, expenses and
disbursements (including actual attorneys’ fees) incurred by Landlord in taking
such remedial action, plus an administrative fee of ten percent (10%) of such
amount.

2. CALCULATION OF CHARGES. Landlord and Tenant are knowledgeable and experienced
in commercial transactions and agree that the provisions set forth in this Lease
for determining charges, amounts and additional rent payable by Tenant
(including, without limitation, payments under Section 3.4) are commercially
reasonable and valid even though such methods may not state a precise
mathematical formula for determining such charges.

 

-3-



--------------------------------------------------------------------------------

EXHIBIT “E”

LANDLORD’S INSTALLATIONS

[Intentionally Omitted]

 

-1-



--------------------------------------------------------------------------------

EXHIBIT “F”

SERVICE LEVEL

Table A.

 

1.      Electricity Consumption Threshold:

  

Suite 1.5: 50 total kW (the “ECT-Suite 1.5”)

 

Suite 1.5.1: 180 total kW (the “ECT-Suite 1.5.1”)

 

Suite 1.5.2: 180 total kW (the “ECT-Suite 1.5.2”)

 

Suite 1.14A: 225 total kW (the “ECT-Suite 1.14A”)

 

2.      Target Battery Capacity:

  

Six (6) minutes.

 

3.      Back-Up Power Specifications:

  

Six (6) 2 MW shared paralleled Building generators in an N+1 configuration
supply back-up power for the Premises.

 

4.      HVAC Specifications.

        

(a)    Target Temperature Range:

  

Average temperature of the Premises, measured at the return air vents in the
Premises, between 68 degrees Fahrenheit and 78 degrees Fahrenheit.

 

(b)    Target Humidity Range:

   Average relative humidity of the Premises, measured at the return air vents
in the Premises, between 35% and 55%.

Service Level – Terms.

 

1. Landlord’s Essential Services.

A. Electricity. Landlord shall (i) furnish electricity to Suite 1.5 sufficient
to meet ECT-Suite 1.5, (ii) furnish electricity to Suite 1.5.1 sufficient to
meet the ECT-Suite 1.5.1, (iii) furnish electricity to Suite 1.5.2 sufficient to
meet the ECT-Suite 1.5.2, and (iv) furnish electricity to Suite 1.14A sufficient
to meet the ECT-Suite 1.14A. The obligation of Landlord to provide electricity
to the Premises shall be subject to the rules, regulations and requirements of
the supplier of such electricity and of any governmental authorities regulating
providers of electricity and shall be limited, except as expressly set forth in
the next sentence, to providing power sufficient to meet the Electricity
Consumption Threshold for each Suite. In addition, Landlord shall furnish
back-up power for the Premises sufficient to meet the Back-Up Power
Specifications. Landlord hereby represents that the Back-Up Power Specifications
are sufficient to support the Datacenter’s designed IT and HVAC system loads
during a utility power outage. Except for the Back-Up Power Specifications,
Landlord shall have no obligation to provide emergency, supplemental or back-up
power systems for use in the Premises, or otherwise in, or for, the Tenant
Space.

B. HVAC. Landlord shall furnish HVAC to the Premises sufficient to cause the
average temperature and humidity of the Premises (measured at the return air
vents in the Premises) to meet the HVAC Specifications. The obligation of
Landlord to provide HVAC to the Premises shall be limited to providing HVAC
sufficient to meet the HVAC Specifications.

 

-1-



--------------------------------------------------------------------------------

2. Interruptions of Landlord’s Essential Services; Losses of Redundancy.

A. Outage Credits; and Partial Outage Credits.

(1) Upon the occurrence of each Separate/Independent Interruption of Landlord’s
Essential Services, Tenant shall be entitled to an Outage Credit in the amount
set forth opposite the duration of such Interruption of Landlord’s Essential
Services in Table 2.A.(1)-A and 2.A.(1)-B, below, as applicable:

Table Related to the Calculation of Outage Credits (Table 2.A.(1)-A)

 

Interruption Duration:    Tenant’s Remedy: 0-1 hour   

The Level-1 Outage Credit(s) described in Table 2.A.(1)-B, below.

 

1hr, 1minute through 4 consecutive hours during which such Interruption of
Landlord’s Essential Services occurs or continues   

One (1) Outage Credit in addition to Outage Credit(s) granted, above, for such
Interruption for the 0-1 hour outage period.

 

4hrs, 1minute through 8 consecutive hours during which such Interruption of
Landlord’s Essential Services occurs or continues   

One (1) Outage Credit in addition to the Outage Credits granted, above, for such
Interruption for 0-1 hour outage period and 1-4 hour outage period.

 

8hrs, 1minute through 12 consecutive hours during which such Interruption of
Landlord’s Essential Services occurs or continues   

One (1) Outage Credit in addition to Outage Credits granted, above, for such
Interruption for 0-1 hour outage period, 1–4 hour outage period and 4-8 hour
outage period.

 

Each twelve (12) hour period thereafter during which such Interruption of
Landlord’s Essential Services occurs or continues.    One (1) Outage Credit in
addition to Outage Credits granted, above, previously for such Interruption.

Table Describing the Level-1 Outage Credits (Table 2.A.(1)-B)

 

Interruption Occurrence:    Level-1 Outage Credit:

Each First Interruption.

 

   One (1) Outage Credit.

Each Second Interruption.

 

   Two (2) Outage Credits.

Each Third Interruption.

 

   Three (3) Outage Credits.

Each Four-Plus Interruption.

   Four (4) Outage Credits.

(2) Upon the occurrence of each Loss of Redundancy that occurs for at least one
hundred sixty eight (168) consecutive hours (i.e., seven (7) full twenty-four
(24) hour periods), Tenant shall be entitled to one-half (1/2) of an Outage
Credit (each, a “Partial Outage Credit”) as set forth opposite the duration of
such Loss of Redundancy in Table 2.A.(2), below:

Table Related to the Calculation of Partial Outage Credits (Table 2.A.(2))

 

Loss of Redundancy Duration:    Tenant’s Remedy:

One hundred sixty eight (168) consecutive hours.

 

   One Partial Outage Credit. Each period of one hundred sixty eight
(168) consecutive hours thereafter during which such Loss of Redundancy
continues.    One (1) Partial Outage Credit in addition to the Partial Outage
Credit granted, above, previously for such Loss of Redundancy.

 

-2-



--------------------------------------------------------------------------------

(3) In the event that Tenant is entitled to an Outage Credit or Partial Outage
Credit, the Outage Credit or Partial Outage Credit, as applicable, shall be
applied as a credit towards Tenant’s Base Rent due in the immediately following
month of the Term; provided, however, in the event that an Outage Credit or
Partial Outage Credit accrues during the final month of the Term, Landlord will
pay to Tenant the amount of the Outage Credit or Partial Outage Credit within
thirty (30) days following the expiration of the Term. For the avoidance of
doubt, Landlord and Tenant acknowledge and agree that, in the event the
Interruption of Landlord’s Essential Services and/or Loss of Redundancy affects
fewer than all of the Suites, the Outage Credit(s) (or Partial Outage Credit, as
applicable) to which Tenant is entitled shall be calculated based upon the Base
Rent for the affected Suite(s) only.

(4) The foregoing notwithstanding, (a) the aggregate total of Outage Credits and
Partial Outage Credits to which Tenant may become entitled in any calendar month
shall not exceed Tenant’s total monthly Base Rent (at the time of the event);
and (b) Tenant’s entitlement to, and accrual of, Outage Credits related to any
Interruption – Electrical shall occur only from and after the point at which the
aggregate duration of all Interruptions - Electrical for the applicable Suite
during any rolling twelve (12) month period exceeds the Interruption –
Electrical Duration Threshold.

B. Interruption Cure Completion Notice. Once Landlord has rectified a particular
Interruption of Landlord’s Essential Services or Loss of Redundancy, Landlord
shall provide the Interruption Cure Completion Notice to Tenant as soon as is
reasonably practicable thereafter.

C. Performance Review The Tenant and Landlord will meet periodically at Tenant’s
request, but no less than annually, to review the Landlord’s performance and
compliance with the performance standards, as specified in this Exhibit.

 

3. Termination Rights.

A. Continuous Outage Termination Right. In the event of a Continuous Outage,
Tenant may terminate this Lease by timely delivery of the Continuous Outage
Termination Notice to Landlord. Tenant’s failure to timely deliver Tenant’s
Continuous Outage Termination Notice shall automatically extinguish Tenant’s
right to terminate this Lease with respect to that particular Continuous Outage.
For the avoidance of doubt, Landlord and Tenant acknowledge and agree that
Tenant’s right to terminate this Lease under this Section 3.A applies to the
entire Tenant Space, and does not apply individually to the Suite in which the
Continuous Outage occurred.

B. Chronic Outage Termination Right. In the event of a Chronic Outage, Tenant
may terminate this Lease by timely delivery of the Chronic Outage Termination
Notice to Landlord. Tenant’s failure to timely deliver Tenant’s Chronic Outage
Termination Notice shall automatically extinguish Tenant’s right to terminate
this Lease with respect to that particular Chronic Outage. For the avoidance of
doubt, Landlord and Tenant acknowledge and agree that Tenant’s right to
terminate this Lease under this Section 3.B applies to the entire Tenant Space,
and does not apply individually to the Suite in which the Chronic Outage
occurred.

4. Remedies Exclusive. Tenant agrees that Tenant’s entitlement to Outage
Credits, Partial Outage Credits and termination rights, as expressly set forth
in this Exhibit “F”, shall be Tenant’s sole and exclusive remedies with regard
to each Interruption of Landlord’s Essential Services and/or Loss of Redundancy.

 

-3-



--------------------------------------------------------------------------------

EXHIBIT “G”

INTENTIONALLY DELETED

 

-1-



--------------------------------------------------------------------------------

EXHIBIT “H”

INTENTIONALLY DELETED

 

-1-



--------------------------------------------------------------------------------

EXHIBIT “I”

INTENTIONALLY DELETED

 

-1-



--------------------------------------------------------------------------------

EXHIBIT “J”

INTENTIONALLY DELETED

 

-1-



--------------------------------------------------------------------------------

EXHIBIT “K”

FORM OF MEMO OF LEASE

MEMORANDUM OF LEASE

Notice is hereby given pursuant to the laws of the Commonwealth of Massachusetts
of a lease upon the following terms:

 

Date of Execution:                , 20     Landlord:    Digital 55 Middlesex,
LLC, a Delaware limited liability company. Tenant:    Constant Contact, Inc., a
Delaware corporation. Premises; Pathways:   

(i)

   Approximately 600 square feet of area in the Building (defined below), known
as Suite 1.5;   

(ii)

   Approximately 1800 square feet of area in the Building, known as Suite 1.5.1;
  

(iii)

   Approximately 2000 square feet of area in the Building, known as Suite 1.5.2;
  

(iv)

   Approximately 1200 square feet of area in the Building, known as Suite 1.14A
(i – iv, collectively, the “Premises”);   

(v)

   Two (2) two-inch (2”) conduits from Suite 1.5 to the West POP Room;   

(vi)

   Two (2) three-inch (3”) conduits from Suite 1.5.2 to the West POP Room;   

(vii)

   Two (2) three-inch (3”) conduits from Suite 1.5 to Suite 1.5.1;   

(viii)

   Two (2) three-inch conduits from Suite 1.5.1 to Suite 1.5.2;   

(ix)

   One (1) Max-cell sleeve, as hereafter designated by Landlord, from the
Datacenter Connection Area to the East POP Room, contained within in a shared
four-inch (4”) conduit;   

(x)

   Two (2) conduits, each being two inches (2”) to three inches (3”) in
diameter, from Suite 1.14A to Suite 1.5.1 via pathway designated by Landlord;
and   

(xi)

   Two (2) conduits, each being two inches (2”) to three inches (3”) in
diameter, from Suite 1.14A to Suite 1.5.2 via pathway designated by Landlord (v
– xi, collectively, the “Pathways”).    The Premises and such Pathways are
located within the “Building” known as 55 Middlesex Turnpike, Bedford,
Massachusetts and more particularly described in the Lease, which Building is
located on the land more particularly described on Exhibit 1 attached hereto.

 

-1-



--------------------------------------------------------------------------------

Term:    Approximately seventy-two (72) full calendar months (i.e., commencing
on             , 2011, and expiring seventy-two (72) full calendar months
thereafter, unless extended pursuant to the Lease). Extension Option:    Two (2)
Extension Options, each to extend the Term for an Extension Term of sixty (60)
months each, subject to the terms and conditions of the Lease.

This Memorandum of Lease has been executed merely to give notice of the Lease,
and all of the terms, conditions and covenants thereof which are incorporated
herein by reference. The parties hereto do not intend this Memorandum of Lease
to modify or amend the terms, conditions and covenants of the Lease.

 

-2-



--------------------------------------------------------------------------------

Executed as an instrument under seal as of the      day of             , 2011.

 

LANDLORD:       TENANT: DIGITAL 55 MIDDLESEX, LLC,       Constant Contact, Inc.,
a Delaware corporation a Delaware limited liability company   By:    Digital
Realty Trust, L. P.,      a Maryland limited partnership,      its member and
manager      By:    Digital Realty Trust, Inc.,       By:  

 

      a Maryland corporation,       Name:         its general partner      
Title:         By:  

 

              Name:                 Title:          

 

-3-



--------------------------------------------------------------------------------

STATE OF                     

 

                     County, ss.

            , 20    

On this      day of             , 20    , before me, the undersigned notary
public, personally appeared                     , the                      of
Digital Realty Trust, Inc., a Maryland corporation which is the general partner
of Digital Realty Trust, L.P., a Maryland limited partnership which is the
member and manager of Digital 55 Middlesex, LLC, proved to me through
satisfactory evidence of identification, which was                     , to be
the person whose name is signed on the preceding or attached document, and
acknowledged to me that he signed it voluntarily for its stated purpose, as the
                     of Digital Realty Trust, Inc., a Maryland corporation which
is the general partner of Digital Realty Trust, L.P., a Maryland limited
partnership which is the member and manager of Digital 55 Middlesex, LLC.

                                          (official signature and seal of
notary)

My commission expires                                         

[Affix Seal]

 

-4-



--------------------------------------------------------------------------------

COMMONWEALTH OF MASSACHUSETTS

 

                     County, ss.

            , 20    

On this      day of             , 20    , before me, the undersigned notary
public, personally appeared                     , the                      of
Constant Contact, Inc., proved to me through satisfactory evidence of
identification, which was                                          , to be the
person whose name is signed on the preceding or attached document, and
acknowledged to me that he signed it voluntarily for its stated purpose, as the
                     of Constant Contact, Inc.

                                          (official signature and seal of
notary)

My commission expires                                         

[Affix Seal]

 

-5-



--------------------------------------------------------------------------------

EXHIBIT 1

Legal Description

 

-6-



--------------------------------------------------------------------------------

FIRST AMENDMENT TO DATACENTER LEASE

THIS FIRST AMENDMENT TO DATACENTER LEASE (this “Amendment”) is made and entered
into as of (but not necessarily on) the latest date of execution shown on the
signature page hereto (the “1A Effective Date”), by and between DIGITAL 55
MIDDLESEX, LLC, a Delaware limited liability company (“Landlord”), and CONSTANT
CONTACT, INC., a Delaware corporation (“Tenant”).

W I T N E S S E T H:

WHEREAS, Landlord and Tenant have heretofore entered into that certain
Datacenter Lease dated January 1, 2011 (the “Lease”), covering (i) certain
pathway rights (the “Pathway”) and (ii) four (4) separately demised spaces,
consisting, collectively, of approximately 5,600 square feet of caged area
(collectively, the “Original Premises”), in that certain building (the
“Building”) located at 55 Middlesex Turnpike, Bedford, Massachusetts;

WHEREAS, each capitalized term or phrase used in this Amendment shall have the
same meaning as the meaning ascribed to such term or phrase in the Lease unless
expressly otherwise defined in this Amendment;

WHEREAS, Landlord and Tenant desire to modify the terms of the Lease in
accordance with the terms and conditions herein provided.

NOW, THEREFORE, for and in consideration of good and valuable consideration paid
by each party hereto to the other, the receipt and sufficiency of which are
hereby mutually acknowledged, Landlord and Tenant hereby agree as follows:

1. Naming Conventions.

A. Landlord and Tenant hereby acknowledge and agree that prior to the 1A
Effective Date, Landlord has caused (i) Suite 1.14A in the Building to be
renumbered to Suite 418A, (ii) Suite 1.5 in the Building to be renumbered to
Suite 405, (iii) Suite 1.5.1 in the Building to be renumbered to Suite 407, and
(iv) Suite 1.5.2 to be renumbered to Suite 409.

B. Accordingly, effective as of, and from and after, the 1A Effective Date,
(i) all references in the Lease to “Suite 1.14A” are hereby deemed to be
references to “Suite 418A”, (ii) all references in the Lease to “Suite 1.5” are
hereby deemed to be references to “Suite 405”, (iii) all references in the Lease
to “Suite 1.5.1” are hereby deemed to be references to “Suite 407”, and (iv) all
references in the Lease to “Suite 1.5.2” are hereby deemed to be references to
“Suite 409”. Suite 418A, as it exists on the 1A Effective Date, is also referred
to in this Amendment as “Original Suite 418A”.



--------------------------------------------------------------------------------

2. Premises.

A. Additional Premises. Effective as of June 1, 2012 (the “1A Expansion Date”,
Original Suite 418A is hereby expanded to include approximately 1,225 square
feet of caged area approximately as shown on Exhibit “A-1”, attached hereto (the
“Suite 418A Expansion Space”).

B. Amended Premises. Accordingly, effective as of, and from and after, the 1A
Expansion Date:

(i) Suite 418A is hereby deemed to consist of Original Suite 418A together with
the Suite 418A Expansion Space;

(ii) Exhibit “A” to the Lease is hereby deleted in its entirety and replaced by
Exhibit “A-1-A”, attached hereto;

(iii) all references in the Lease to Exhibit “A” are hereby deemed to be
references to Exhibit “A-1-A”; and

(iv) Item 7 of the Basic Lease Information to the Lease is hereby amended and
restated in its entirety as follows:

 

7.      Premises/Pathways:              

(a)    Premises:

   Landlord and Tenant acknowledge and agree that commencing on the Commencement
Date, the Premises shall consist of the following four (4) separately demised
spaces:         

a.      Approximately 600 square feet of area in the Building, known as Suite
405, caged as set forth on Exhibit “A-1-A” (“Suite 405”).

        

b.      Approximately 1800 square feet of area in the Building, known as Suite
407, caged as set forth on Exhibit “A-1-A” (“Suite 407”).

        

c.      Approximately 2000 square feet of area in the Building, known as Suite
409, caged as set forth on Exhibit “A-1-A” (“Suite 409”).

        

d.      Approximately 1200 square feet of area in the Building, known as Suite
418A, caged as set forth on Exhibit “A-1-A” (“Suite 418A”).

         As of June 1, 2012 (the “1A Expansion Date”), Suite 418A shall be
deemed to have been expanded to 2,425 square feet of area in the Building, caged
as set froth on Exhibit “A-1-A”.

 

-2-



--------------------------------------------------------------------------------

         As of the Suite 405 Surrender Date, Suite 405 shall be deemed to have
been removed from the Premises. From and after the Suite 405 Surrender Date,
throughout the balance of the Term of this Lease, the Premises shall consist of
Suite 407, Suite 409 and Suite 418A, collectively comprising approximately 6,225
square feet of area in the Building. From and after the Suite 405 Surrender
Date, no Base Rent shall become due or payable with respect to Suite 405 and all
future calculations of Ancillary Utility Costs, Generator Fuel Usage or any
costs to Tenant under this Lease based on a proportionate share or allocation of
leased space or usage shall reflect that Suite 405 shall be deemed to have been
removed from the Premises.          Each of Suite 405, Suite 407, Suite 409 and
Suite 418A may be referred to herein, individually, as a “Suite”.    

(b)    Pathways:

   As described on Exhibit “C”.

[Emphasis added to show the changes to Item 7.]

C. Landlord’s Suite 418A Installations.

(i) Subject to Landlord’s completion of Landlord’s Suite 418A Installations (as
defined on Exhibit “E-1”, attached hereto), Tenant hereby accepts the Suite 418A
Expansion Space in its “AS IS, WHERE IS” condition on the 1A Expansion Date,
without the benefit of a warranty of suitability or fitness for Tenant’s
intended use. Landlord hereby agrees to cause the completion of Landlord’s Suite
418A Installations (as defined on Exhibit “E-1”, attached hereto) on or before
the 1A Expansion Date. The foregoing notwithstanding, Landlord and Tenant
acknowledge and agree that Landlord’s completion of Landlord’s Suite 418A
Installations is not a condition precedent to any obligation of Tenant to pay
Rent, nor is such completion a condition precedent to the occurrence of the 1A
Expansion Date. Additionally, provided that Landlord is working diligently using
commercially reasonable efforts after the 1A Expansion Date to complete the
installation of Landlord’s Suite 418A Installations, Landlord shall not be in
default of its obligation to complete Landlord’s Suite 418A Installations. For
the avoidance of doubt, Landlord’s Suite 418A Installations are hereby deemed to
be included in the definition of “Landlord’s Installations” for the purposes of
Section 8.3.1 and 9.1.1 of the Lease.

(ii) Accordingly, effective as of, and from and after, the 1A Effective Date,
the Original Lease is hereby amended to include Exhibit “E-1” attached hereto.

3. Service Levels. Effective as of, and from and after, the 1A Expansion Date,
(a) Table A of Exhibit “F” to the Original Lease is hereby replaced by Table A-1
as set forth on Exhibit “F-1”, attached hereto and incorporated herein, and
(b) all references in the Lease to Table A of Exhibit “F” are hereby deemed to
mean and refer to Table A-1 of Exhibit “F-1”.

 

-3-



--------------------------------------------------------------------------------

4. Base Rent. Effective as of the 1A Expansion Date, Tenant hereby agrees to pay
the following amounts to Landlord as additional Base Rent in connection with the
lease of the Suite 418A Expansion Space (the “Suite 418A Expansion Space Base
Rent”):

 

Period   Suite 418A Expansion Space Base Rent

June 1, 2012 – January 31, 2013 (months 18 – 25 of the Term)

  $0.00/month

February 1, 2013 – December 31, 2013 (months 26 –  36 of the Term)

  $41,496.00/month

January 1, 2014 – December 31, 2014 (months 37 – 48 of the Term)

  $42,741.00/month

January 1, 2015 – December 31, 2015 (months 49 – 60 of the Term)

  $44,023.00/month

January 1, 2016 – December 31, 2016 (months 61 – 72 of the Term)

  $45,344.00/month

5. Tenant Estoppel. Tenant hereby (a) acknowledges, to the best of Tenant’s
knowledge, that Landlord is not in default under the Lease as of the date this
Amendment is executed by Tenant, and (b) confirms, to the best of Tenant’s
knowledge, that, as of the date this Amendment is executed by Tenant, Landlord
has no outstanding obligations with respect to the Tenant Space that would, with
the passage of time, the giving of notice, or both, result in Landlord being in
default under the Lease.

6. Commissions. Tenant represents that it has dealt with no broker, agent or
other person in connection with this Amendment, and that no broker, agent or
other person brought about this Amendment. Tenant shall indemnify and hold
Landlord harmless from and against any and all claims, losses, costs or expenses
(including attorneys’ fees and expenses) by any broker, agent or other person
claiming a commission or other form of compensation by virtue of having dealt
with Tenant with regard to the transaction contemplated by this Amendment. The
provisions of this paragraph shall survive the expiration of the Term of the
Lease or any renewal or extension thereof.

7. Confidentiality. Notwithstanding anything to the contrary contained in the
Lease, each party agrees that the terms and provisions of this Amendment are
confidential and constitute proprietary information of the parties and shall be
governed by Section 17.19 of the Lease as though the terms hereof were
originally part of the Lease.

8. Miscellaneous.

A. In the event that the terms of the Lease conflict or are inconsistent with
those of this Amendment, the terms of this Amendment shall govern.

B. The Lease is hereby amended as and where necessary, even though not
specifically referred to herein, in order to give effect to the terms of this
Amendment. Except as amended by this Amendment, the terms of the Lease shall
remain in full force and effect.

C. Submission of this Amendment for examination does not constitute an offer,
right of first refusal, reservation of, or option for any premises in the
Building. This Amendment shall become effective only upon execution and delivery
by both Landlord and Tenant.

 

-4-



--------------------------------------------------------------------------------

D. This Amendment may be executed simultaneously in two or more counterparts
each of which shall be deemed an original, but all of which shall constitute one
and the same Amendment. Landlord and Tenant agree that the delivery of an
executed copy of this Amendment by facsimile or e-mail shall be legal and
binding and shall have the same full force and effect as if an original executed
copy of this Amendment had been delivered.

[Signature Page Follows]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be
executed on the respective dates set forth below, to be effective as of the 1A
Effective Date.

 

LANDLORD: DIGITAL 55 MIDDLESEX, LLC,
a Delaware limited liability company By:   Digital Realty Trust, L.P.,   a
Maryland limited partnership,   its sole Member and Manager   By:   Digital
Realty Trust, Inc.,     a Maryland corporation,     its General Partner     By:
 

/s/ Robert W. Holmes

    Name:   Robert W. Holmes     Its:   Vice President   Date: May 11, 2012
TENANT: CONSTANT CONTACT, INC.
a Delaware corporation By:  

/s/ John Walsh

Name:   John Walsh Title:   Senior Vice President, Engineering and Operations
Date:   May 10, 2012



--------------------------------------------------------------------------------

EXHIBIT “A-1”

DEPICTION OF ORIGINAL SUITE 418A

AND

SUITE 418A EXPANSION SPACE

 

LOGO [g164126ex10_1pg007.jpg]



--------------------------------------------------------------------------------

EXHIBIT “A-1-A”

REVISED DEPICTION OF THE SUITES,

THE WEST POP ROOM, THE EAST POP ROOM

AND THE DATACENTER CONNECTION AREA

 

LOGO [g164126ex10_1pg008.jpg]



--------------------------------------------------------------------------------

EXHIBIT “E-1”

LANDLORD’S SUITE 418A INSTALLATIONS

Landlord shall cause:

 

  •   The removal of the Existing Suite 418A Cage Walls (as depicted on Exhibit
“A-1”)

 

  •   The installation of a cage wall (the “Suite 418A Expansion Space Cage
Wall”) substantially in the layout set forth on Exhibit “A-1”

 

  •   The installation of an electrical meter to monitor power consumption in
the Suite 418A Expansion Space

The foregoing three (3) items are referred to herein as “Landlord’s Suite 418A
Installations”.



--------------------------------------------------------------------------------

EXHIBIT “F-1”

TABLE A-1

 

1.   Electricity Consumption Threshold:    Suite 405: 50 total kW (the
“ECT-Suite 405”)              Suite 407: 180 total kW (the “ECT-Suite 407”)    
         Suite 409: 180 total kW (the “ECT-Suite 409”)                  Suite
418A: 380 total kW (the “ECT-Suite 418A”)     2.   Target Battery Capacity:   
Six (6) minutes.     3.   Back-Up Power Specifications:    Six (6) 2 MW shared
paralleled Building generators in an N+1 configuration supply back-up power for
the Premises.     4.   HVAC Specifications.              (a)   Target
Temperature Range:    Average temperature of the Premises, measured at the
return air vents in the Premises, between 68 degrees Fahrenheit and 78 degrees
Fahrenheit.         (b)   Target Humidity Range:    Average relative humidity of
the Premises, measured at the return air vents in the Premises, between 35% and
55%.

[Emphasis added to show the changes to this Table.]



--------------------------------------------------------------------------------

 

55 MIDDLESEX TURNPIKE

 

 

OFFICE SPACE RIDER

Between

DIGITAL 55 MIDDLESEX, LLC

as Landlord

and

CONSTANT CONTACT, INC.

as Tenant

Dated

May 11, 2012



--------------------------------------------------------------------------------

SCHEDULE “1”

CERTAIN DEFINED TERMS

“Building Office Standard” shall mean and refer to the type, grade, quantity and
design of materials and construction as are customarily utilized by Landlord in
the Building for the construction of “garden-variety” office uses.

“Landlord” shall mean and refer to the Landlord set forth in Item 1 of the Basic
Rider Information.

“Landlord’s OS Installations” shall mean and refer to the installations defined
as such, as set forth on Exhibit “E”, attached hereto.

“Landlord’s OS Repair Obligations” shall mean and refer to Landlord’s
obligations to arrange for the repair and maintenance of the foundation,
exterior walls and roof of the Building; the Common Areas within the Building;
and the HVAC systems serving the OS Premises and/or the Common Areas of the
Building.

“Lease” shall mean that certain Datacenter Lease related to Suites 405, 407,
409, 418A in the Building, having an Effective Date of January 1, 2011, by and
between Landlord and Tenant, as amended from time to time.

“Maximum Structural Load - OS” shall mean and refer to the Maximum Structural
Load - OS set forth in Item 12 of the Basic Rider Information.

“New OS Tenant Space” shall mean the premises to which the OS Tenant Space is
being relocated and re-assigned pursuant to Section 1.4 of the Standard Rider
Provisions.

“OS Base Rent” shall mean and refer to the amounts of OS Base Rent set forth in
Item 6 of the Basic Rider Information.

“OS Demising Walls” shall mean and refer to Building Office Standard drywall
office demising walls.

“OS Electrical Metering Equipment” shall mean and refer to a Building Office
Standard electrical metering device (or electrical metering devices) compatible
with Landlord’s energy management system for monitoring electricity provided to
and/or used in the OS Tenant Space.

“OS Electricity Consumption Threshold” shall mean and refer to the amount of
electrical power specified in Item 11 of the Basic Rider Information.

“OS Permitted Use” shall mean and refer to the OS Tenant Space being used only
for general office purposes in accordance with Applicable Law.

“OS Rider Term” shall mean and refer to the period described in Item 4 of the
Basic Rider Information, subject to the terms of such Item 4.

“OS Rules and Regulations” shall mean and refer to Landlord’s rules and
regulations for the OS Tenant Space, as same may be amended from time to time by
Landlord in Landlord’s reasonable discretion.

“OS Tenant Space” shall mean and refer to the OS Tenant Space set forth in
Item 5 of the Basic Rider Information.

“Tenant” shall mean and refer to the Tenant set forth in Item 2 of the Basic
Rider Information.

 

-i-



--------------------------------------------------------------------------------

55 MIDDLESEX TURNPIKE

OFFICE SPACE RIDER

This Office Space Rider (this “Rider”) is entered into as of the OS Effective
Date by and between Landlord and Tenant with reference to the following:

R E C I T A L S

A. Tenant leases Tenant Space in the Building from Landlord pursuant to the
Lease.

B. Landlord desires to lease to Tenant certain office space within the Building
and Tenant desires to lease such space, pursuant to the terms and conditions of
this Rider.

C. Unless otherwise specifically indicated to the contrary, all initially
capitalized terms contained in this Rider shall have the meanings set forth on
Schedule “1”, attached to this Rider. All initially capitalized terms contained
in this Rider, but not otherwise defined in this Rider, shall have the meanings
ascribed to them in the Lease.

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, Landlord and Tenant agree to the following terms of this Rider, which
shall supplement the Lease as of the OS Effective Date:

BASIC RIDER INFORMATION

 

1.      Landlord:

   Digital 55 Middlesex, LLC, a Delaware limited liability company    

2.      Tenant:

   Constant Contact, Inc., a Delaware corporation    

3.      OS Effective Date/OS Commencement Date:

        

a.      OS Effective Date:

   May 11, 2012, being the latest of the parties’ respective dates of execution
of this Rider, as set forth on the signature page of this Rider (and which date
shall be inserted in this Item 3 by Landlord, upon Landlord’s counter-execution
of this Rider).    

b.      OS Commencement Date:

   June 1, 2012    

4.      OS Rider Term:

   Commencing on the OS Commencement Date and continuing until the expiration or
earlier termination of the term of the Lease (as same may be extended or reduced
from time to time in accordance with the terms of the Lease), such that the OS
Rider Term shall be coterminous with the Term of the Lease.    

5.      OS Tenant Space:

   Approximately 135 square feet in Suite 317 on the first (1st) floor of the
Building, as depicted on the diagram of the OS Tenant Space contained on Exhibit
“A”, attached hereto.    

6.      OS Base Rent:

   $0.00 per month during the OS Rider Term    

7.      Intentionally Deleted.

   Intentionally Deleted.    

8.      Intentionally Deleted.

   Intentionally Deleted.

 

-i-



--------------------------------------------------------------------------------

   

9.      Intentionally Deleted.

   Intentionally Deleted.    

10.    Intentionally Deleted.

   Intentionally Deleted.    

11.    OS Electricity Consumption Threshold:

   1 total kW for lighting and below ceiling convenience power.    

12.    Maximum Structural Load - OS:

   One hundred fifty (150) pounds of live load per square foot.    

13.    OS Rules and Regulations:

   The current version of the OS Rules and Regulations is attached hereto as
Exhibit “G”.

This Rider shall consist of the foregoing Basic Rider Information, and the
provisions of the Standard Rider Provisions below “Schedule 1”, above, and
Exhibits “A” through “G”, all of which are incorporated herein by this reference
as of the OS Effective Date. In the event of any conflict between the provisions
of the Basic Rider Information and the provisions of the Standard Rider
Provisions, the Basic Rider Information shall control.

[no further text on this page]

 

-ii-



--------------------------------------------------------------------------------

STANDARD RIDER PROVISIONS

1. OS TENANT SPACE.

1.1 OS Tenant Space. Upon and subject to the terms and conditions of this Rider,
the Lease is hereby modified to reflect that Landlord does hereby lease, demise
and let unto Tenant and Tenant does hereby lease from Landlord the OS Tenant
Space, to have and to hold for the OS Rider Term.

1.2 Condition of OS Tenant Space. Tenant agrees that, subject to Landlord’s
completion of Landlord’s OS Installations, Tenant shall be deemed to have
accepted the OS Tenant Space in its “AS IS, WHERE IS” condition on the OS
Commencement Date. Except for Landlord’s OS Installations, Landlord shall have
no obligation to perform any work in the OS Tenant Space (including, without
limitation, demolition of any improvements existing therein or construction of
any tenant finish-work or other improvements therein), and Landlord shall not be
obligated to reimburse Tenant or provide an allowance for any costs related to
the demolition or construction of improvements therein. Tenant acknowledges
that, except as expressly set forth herein, no representation or warranty
(express or implied) has been made by Landlord as to the condition of the OS
Tenant Space or its suitability or fitness for Tenant’s intended purpose.

1.3 Delivery of OS Tenant Space. Landlord shall use commercially reasonable
efforts to cause Landlord’s OS Installations to be completed prior to the OS
Commencement Date. In the event, however, that Landlord’s OS Installations have
not been completed by the OS Commencement Date, Landlord shall not be deemed in
default hereunder, provided that Landlord is working diligently using
commercially reasonable efforts after the OS Commencement Date to complete the
installation of Landlord’s OS Installations.

1.4 Rights Reserved to Landlord. Landlord reserves the right to relocate the OS
Tenant Space to some other space of Landlord’s choosing of approximately the
same dimensions and size within the Building without effecting an eviction or
disturbance of Tenant’s use or possession or giving rise to any claim for
setoffs or abatement of OS Base Rent due under this Rider; provided, however,
that if Landlord exercises Landlord’s option to remove and relocate Tenant in
the New OS Tenant Space, then Tenant shall be required to pay the same per
square foot rates of OS Base Rent, as is represented in this Rider. Nothing
herein contained shall be construed to relieve Tenant, or imply that Tenant is
relieved, of the liability for or obligation to pay any additional rental due by
reason of any of the other provisions of this Rider, which provisions shall be
applied to the New OS Tenant Space. Tenant agrees that Landlord’s exercise of
Landlord’s option to remove and relocate Tenant shall not terminate the Lease or
this Rider or release Tenant, in whole or in part, from Tenant’s obligation to
pay the rental and perform the covenants and agreements hereunder for the full
OS Rider Term. In the event of any such relocation, this Rider shall continue in
full force and effect with no change in the terms, covenants or conditions
hereof other than the substitution of the New OS Tenant Space for the OS Tenant
Space. Upon request from Landlord, Tenant shall execute an amendment to this
Rider reflecting the aforesaid change. Landlord agrees that the New OS Tenant
Space shall be decorated by Landlord at Landlord’s sole cost and expense.
Landlord shall have the right, in Landlord’s sole discretion, to use such
decorations and materials from the OS Tenant Space, or other materials, so that
the New OS Tenant Space shall be comparable in its interior design and
decoration to the OS Tenant Space. Landlord shall use commercially reasonable
efforts to effect such relocation or reconfiguration in a manner that minimizes
to the extent practical any interruption or adverse effect on Tenant’s
operations in the OS Tenant Space. Landlord shall provide Tenant no less than
thirty (30) calendar days’ prior notice of all such relocations or
reconfigurations. Following receipt of such notice, if said relocation or
reconfiguration requires the movement of any of Tenant’s equipment or property,
Tenant shall relocate Tenant’s equipment or property to the new location within
the Building which is designated by Landlord and reasonably acceptable to
Tenant. Landlord shall reimburse Tenant for all of the reasonable, out-of-pocket
costs actually incurred by Tenant in so relocating its equipment or property.
Tenant’s right to reimbursement to the extent provided above in this Section 1.4
shall be Tenant’s sole remedy in the event Landlord elects to relocate the OS
Tenant Space, and Tenant shall not be entitled to any additional compensation or
damages for loss of, or interference with, Tenant’s business or use or access of
all or any part of the OS Tenant Space resulting from such relocation.

 

-1-



--------------------------------------------------------------------------------

2. OS RIDER TERM. The term of this Rider, and Tenant’s obligation to pay OS Base
Rent and other sums due under this Rider, if any, shall commence on the OS
Commencement Date and shall continue in effect for the OS Rider Term, unless
this Rider is earlier terminated as provided herein.

3. OS BASE RENT AND OTHER CHARGES.

3.1 OS Base Rent. Commencing on the OS Commencement Date, Tenant shall pay OS
Base Rent for the OS Tenant Space in the amounts set forth in Item 6 of the
Basic Rider Information, above. The OS Base Rent shall be paid in monthly
installments in advance on the first day of each and every calendar month
concurrently with, and in the same manner, that Base Rent is paid under the
Lease. Except as provided above, Tenant shall not pay any installment of Rent
more than one (1) month in advance.

3.2 Intentionally Deleted.

3.3 OS Base Rent and Charges. The OS Base Rent and all other charges under this
Rider are in addition to, and not in lieu of, Base Rent and all other charges
under the Lease, and shall constitute Rent under the Lease. For the avoidance of
doubt, Tenant acknowledges and agrees that all Rent due under this Rider shall
be subject to the terms of Section 3.4 of the Standard Lease Provisions of the
Lease.

3.4. Intentionally Deleted.

3.5. Electrical Power.

3.5.1 Landlord shall furnish electricity to the OS Tenant Space in the amount of
the OS Electricity Consumption Threshold set forth in Item 11 of the Basic Rider
Information of this Rider. The obligation of Landlord to provide electricity to
the OS Tenant Space shall be subject to the rules, regulations and requirements
of the supplier of such electricity and of any governmental authorities
regulating providers of electricity and shall be limited to providing the OS
Electricity Consumption Threshold. Landlord shall have no responsibility to
provide Back-Up Power for use in the OS Tenant Space.

3.5.2 Electricity Provided. Tenant’s electricity consumption for the OS Tenant
Space is included in the OS Base Rent set forth in Item 6 of the Basic Rider
Information.

3.6. OS Electricity Consumption Threshold. Tenant’s actual electricity
consumption for the OS Tenant Space, as reasonably determined by Landlord
pursuant to such measurement method or methods as Landlord shall employ from
time to time (including, without limitation, the use of the OS Electrical
Metering Equipment and/or pulse meters, electrical surveys and/or engineer’s
estimates), shall not at any time, exceed the OS Electricity Consumption
Threshold. The electrical power drawn by all equipment (belonging to Tenant or
otherwise) located within the OS Tenant Space shall be included in the
calculation of Tenant’s actual electricity consumption for the OS Tenant Space.
In the event that the power consumption in the OS Tenant Space exceeds the OS
Electricity Consumption Threshold, Tenant agrees to take immediate action to
cause power consumption in the OS Tenant Space to be at or below the OS
Electricity Consumption Threshold.

3.7. Maximum Structural Load - OS. Tenant shall not place a load upon the OS
Tenant Space exceeding the Maximum Structural Load - OS.

4. USE.

4.1 OS Permitted Use. The OS Tenant Space may be used only for the OS Permitted
Use. Tenant shall not use any portion of the OS Tenant Space as a datacenter or
telecommunications facility or similar use. If Tenant uses all or any portion of
the OS Tenant Space for

 

-2-



--------------------------------------------------------------------------------

any use other than the OS Permitted Use, in addition to all other rights and
remedies given Landlord hereunder or by law or in equity, the Tenant shall be
required to pay monthly, as Additional Rent, an amount equal to the product of
the number of rentable square feet in the OS Tenant Space multiplied by the
monthly base rental rate then being quoted by Landlord to prospective tenants
for space in the Building to be used as a datacenter or a telecommunications
facility.

4.2 OS Tenant Space Access. Subject to all of the terms and conditions of this
Rider and the Lease, Tenant shall quietly have, hold and enjoy the OS Tenant
Space without hindrance from Landlord or any person or entity claiming by,
through or under Landlord. Subject to the terms and conditions of the Lease and
this Rider (including, without limitation, the OS Rules and Regulations),
Landlord’s Access Control Systems and Force Majeure, Tenant shall have access to
the OS Tenant Space twenty-four (24) hours per day, seven (7) days per week.
Tenant and its Tenant Parties shall comply with the OS Rules and Regulations.
Tenant acknowledges that Landlord may revise the OS Rules and Regulations from
time to time.

4.3 Services to be Provided by Landlord. Subject to the OS Rules and
Regulations, Landlord shall furnish Tenant, at Landlord’s expense, while Tenant
is occupying the OS Tenant Space and is not in default hereunder, the following
services during the OS Rider Term:

(1) Air conditioning and heating in season, Monday through Friday from 8:00 a.m.
to 6:00 p.m., and on Saturday from 9:00 a.m. to 1:00 p.m., at such temperatures
and in office-use standard amounts for the Building, but such service on
Saturday after 1:00 p.m., Sundays and holidays to be furnished only upon the
request of Tenant, who shall bear the cost thereof. Tenant acknowledges that
such service and temperature may be subject to change by local, county, state or
federal regulation. Whenever machines or equipment that generate abnormal heat
are used in the OS Tenant Space which affect the temperature otherwise
maintained by the air conditioning system, Landlord shall have the right to
install supplemental air conditioning in the OS Tenant Space, and the cost
thereof, including the cost of installation, operation, use and maintenance,
shall be paid by Tenant to Landlord as Additional Rent upon demand.

(2) Water at those points of supply provided for general use.

(3) Janitor service in and about the Building, and the OS Tenant Space, as may
in the judgment of Landlord be reasonably required; however, Tenant shall pay
the additional costs attributable to the cleaning of improvements within the OS
Tenant Space other than building standard improvements.

(4) Intentionally Deleted.

(5) Replacement of fluorescent lamps in the building standard ceiling mounted
fixtures installed by Landlord and incandescent bulb replacement in all public
areas; provided, however, that if Landlord determines that a building standard
ceiling mounted fixture is not accessible to Landlord, Landlord shall furnish
the fluorescent lamps to Tenant and Tenant shall be responsible, at its cost,
for replacing such lamps.

4.4 Interruption of Services. Landlord shall not be liable or responsible to
Tenant for any loss, damage or expense of any type which Tenant may sustain or
incur if the quantity or character of the utility provided electric service to
the OS Tenant Space is changed, is no longer available, or is no longer suitable
for Tenant’s requirements. No interruption or malfunction of any electrical or
other service (including, without limitation, HVAC) to the OS Tenant Space (or
to any other portion of the Building or Property) shall, in any event,
(i) constitute an eviction or disturbance of Tenant’s use and possession of the
OS Tenant Space, (ii) constitute a breach by Landlord of any of Landlord’s
obligations under the Lease or this Rider, (iii) render Landlord liable for
damages of any type or entitle Tenant to be relieved from any of Tenant’s
obligations under the Lease or this Rider (including the obligation to pay OS
Base Rent, Additional Rent, or other charges), (iv) grant Tenant any right of
setoff or recoupment, (v) provide Tenant with any right to terminate the Lease
or this Rider, or (vi) make Landlord liable for any injury to or

 

-3-



--------------------------------------------------------------------------------

interference with Tenant’s business or any punitive, incidental or consequential
damages (of any type), whether foreseeable or not, whether arising from or
relating to the making of or failure to make any repairs, alterations or
improvements, or whether arising from or related to the provision of or failure
to provide for or to restore any service in or to any portion of the OS Tenant
Space, the Property, or the Building. In the event of any interruption, however,
Landlord shall employ commercially reasonable efforts to restore such service or
cause the same to be restored in any circumstances in which such restoration is
within the reasonable control of Landlord.

5. MAINTENANCE; ALTERATIONS.

5.1 Landlord’s Maintenance. Aside from Landlord’s OS Repair Obligations,
Landlord shall have no repair and maintenance obligations in connection with the
OS Tenant Space. Subject to Section 6 below, Landlord shall be responsible for
Landlord’s OS Repair Obligations, all as necessary to maintain such elements of
the Building and the OS Tenant Space in a first class, clean, and safe
condition. In the event that the OS Tenant Space becomes in need of repairs
which are within Landlord’s OS Repair Obligations, Tenant shall give immediate
notice to Landlord of the nature of such repair needs; and Landlord shall cause
such repairs to be completed within thirty (30) days after such request, or such
additional reasonable period of time as is reasonably necessary to repair such
condition(s).

5.2 Tenant’s Maintenance. Aside from Landlord’s OS Repair Obligations, during
the OS Rider Term, Tenant shall, at Tenant’s sole cost and expense, maintain the
OS Tenant Space and Tenant’s property, fixtures and equipment therein in clean,
safe and good condition, in as good condition as when Tenant took possession,
ordinary wear and tear excepted. If Tenant fails to perform its covenants of
maintenance and repair hereunder, or if Tenant or any of Tenant’s technicians or
representatives physically damages the OS Tenant Space, the personal property of
any other tenant or anything else in the Building or the Property, Landlord may,
but shall not be obligated to, perform all necessary or appropriate maintenance
and repair, and any amounts expended by Landlord in connection therewith, plus
an administrative charge of ten percent (10%), shall be reimbursed by Tenant to
Landlord as Additional Rent upon demand.

5.3 Alterations; Fixtures.

5.3.1 Tenant will make no alteration, change, improvement, repair, replacement
or physical addition in or to the OS Tenant Space or the Building without the
prior written consent and approval of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed. All materials introduced into the
OS Tenant Space and/or the Property must be consented to in advance by Landlord.
All cable installed in the OS Tenant Space and/or otherwise at the Property must
be plenum rated. If such prior written consent of Landlord is granted, the work
in such connection shall be at Tenant’s expense by workmen and contractors
approved in advance in writing by Landlord and in a manner and upon terms and
conditions and at times that are reasonably satisfactory to and reasonably
approved in advance in writing by Landlord. In any instance where Landlord
grants such consent, Landlord may grant such consent contingent and conditioned
upon Tenant’s contractors, laborers, materialmen and others furnishing labor or
materials for Tenant’s job working in harmony and not interfering with any labor
utilized by Landlord, Landlord’s contractors or mechanics or by any other tenant
or such other tenant’s contractors or mechanics; and if at any time such entry
by one (1) or more persons furnishing labor or materials for Tenant’s work shall
cause disharmony or interference for any reason whatsoever without regard to
fault, the consent granted by Landlord to Tenant may be withdrawn at any time
upon written notice to Tenant.

5.3.2 Tenant shall remove Tenant’s trade fixtures, office supplies and movable
office furniture and equipment not attached to the Building prior to the
expiration of the OS Rider Term. All other property in the OS Tenant Space and
any alteration or addition to the OS Tenant Space (including wall-to-wall
carpeting, paneling or other wall covering) and any other article attached or
affixed to the floor, wall or ceiling of the OS Tenant Space or the Building
shall, upon such expiration or termination, become the property of Landlord,
shall be surrendered in good condition, normal wear and tear excepted, and shall
remain upon, and be surrendered with, the OS Tenant Space or the Building, as
applicable, as part thereof at the expiration of the OS Rider Term, Tenant
hereby waiving all rights to any payment or compensation therefor; provided,
however, that Tenant shall, in any event, remove all cabling,

 

-4-



--------------------------------------------------------------------------------

including, without limitation, telephone and computer cabling, installed in the
OS Tenant Space and/or the risers of the Building in connection with Tenant’s
lease of the OS Tenant Space. If, however, Landlord so requests in writing,
Tenant will, prior to the termination of this Rider, remove in a good and
workmanlike manner any and all alterations, additions, fixtures, equipment and
property placed or installed by Tenant in or about the OS Tenant Space and/or
the Building, including, without limitation, above ceiling alterations, and will
repair any damage occasioned by such removal.

6. MISCELLANEOUS.

6.1 Incorporation; Amendment; Merger. The OS Tenant Space shall be deemed to be
a part of the Tenant Space under the Lease for the purposes of Sections 4.1,
6.3.1, 6.3.2, 8.4, 9, 10, 13, 14 and 15. This Rider, along with any exhibits and
attachments or other documents referred to herein, all of which are hereby
incorporated into this Rider by this reference, constitutes the entire and
exclusive agreement between Landlord and Tenant relating to the OS Tenant Space,
and each of the aforementioned documents may be altered, amended or revoked only
by an instrument in writing signed by the party to be charged thereby. All prior
or contemporaneous oral or written agreements, understandings and/or practices
relative to the leasing or use of the OS Tenant Space are merged herein or
revoked hereby. This Rider is hereby incorporated into the Lease by this
reference.

6.2 Effectiveness of Rider. This Rider shall not be binding or effective until
the parties have executed and delivered an original or counterpart hereof to
each other.

6.3 Authority. Landlord and Tenant hereby represent to one another that the
persons executing this Rider on behalf of Landlord and Tenant are duly
authorized to execute and deliver this Rider pursuant to their respective
by-laws, operating agreement, resolution or other legally sufficient authority.
Further, Landlord and Tenant represent to one another that (i) if it is a
partnership, the undersigned are all of its general partners, (ii) it has been
validly formed or incorporated, (iii) it is duly qualified to do business in the
state in which the Property is located, and (iv) this Rider is being executed on
its behalf and for its benefit.

6.4 Counterparts; Delivery by Facsimile or E-mail. This Rider may be executed
simultaneously in two or more counterparts each of which shall be deemed an
original, but all of which shall constitute one and the same Rider. Landlord and
Tenant agree that the delivery of an executed copy of this Rider by facsimile or
e-mail shall be legal and binding and shall have the same full force and effect
as if an original executed copy of this Rider had been delivered.

6.5 Confidentiality. Each party agrees that (i) the terms and provisions of this
Rider are confidential and constitute proprietary information of the parties;
and (ii) as such, the terms and provisions of this Rider are, and shall be,
subject to the terms of Section 17.19 of the Lease.

[SIGNATURES APPEAR ON NEXT PAGE]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Rider on the
respective dates set forth below to be effective as of the OS Effective Date.

 

LANDLORD:

DIGITAL 55 MIDDLESEX, LLC,

a Delaware limited liability company

By:   Digital Realty Trust, L.P.,   a Maryland limited partnership,   its sole
member and manager   By:   Digital Realty Trust, Inc.,     a Maryland
corporation,     its general partner     By:  

/s/ Robert W. Holmes

    Name:   Robert W. Holmes     Its:   Vice President Date:   May 11, 2012
TENANT:

CONSTANT CONTACT, INC.,

a Delaware corporation

By:  

/s/ John Walsh

Name:   John Walsh Title:   Senior Vice President, Engineering and Operations
Date:   May 10, 2012

 

-6-



--------------------------------------------------------------------------------

EXHIBIT “A”

DEPICTION OF OS TENANT SPACE

 

LOGO [g164126ex10_2pg011.jpg]



--------------------------------------------------------------------------------

EXHIBIT “B”

INTENTIONALLY DELETED



--------------------------------------------------------------------------------

EXHIBIT “C”

INTENTIONALLY OMITTED



--------------------------------------------------------------------------------

EXHIBIT “D”

INTENTIONALLY OMITTED



--------------------------------------------------------------------------------

EXHIBIT “E”

LANDLORD’S OS INSTALLATIONS

Landlord agrees to cause:

1. The OS Demising Walls to be constructed in the OS Tenant Space, approximately
as set forth on Exhibit “A” attached hereto.*

2. The OS Demising Walls to be painted with Building Office Standard type, color
and quantity of paint.*

3. Building Office Standard flooring to be installed in the OS Tenant Space.*

4. Card reader for access to the OS Tenant Space (same specifications as
contemplated under Exhibit E to the Lease).*

 

* Landlord agrees to complete Landlord’s OS Installations at Landlord’s sole
cost and expense; provided, however, in the event that Tenant requests changes
to the foregoing description of Landlord’s OS Installations (including any
request for other than “Building Office Standard” materials, design and/or
quantity), Tenant shall bear the incremental costs related to all such change
requests, and shall pay the same to Landlord within thirty (30) days after
Tenant’s receipt of an invoice therefor from Landlord.



--------------------------------------------------------------------------------

EXHIBIT “F”

INTENTIONALLY DELETED



--------------------------------------------------------------------------------

EXHIBIT “G”

OS RULES AND REGULATIONS

1. Upon termination of this Rider, Tenant agrees to return all keys to Landlord.

2. Tenant shall refer all contractors, contractor’s representatives and
installation technicians rendering any service to Tenant, to Landlord for
Landlord’s supervision, approval and control before performance of any
contractual service. This provision shall apply to all work performed in the
Building, including, without limitation, installation of telephones, telegraph
equipment, electrical devices and attachments and installations of any nature
affecting floors, walls, woodwork, trim, windows, ceilings, equipment or any
other physical portion of the Building.

3. Movement in and out of the Building of furniture, office equipment or other
bulky materials, or movement through Building entrances or lobby, or dispatch or
receipt by Tenant of any merchandise or materials which requires use of
elevators or stairways shall be restricted to hours designated by Landlord. All
such movement shall be under supervision of Landlord and in the manner agreed
between Tenant and Landlord by prearrangement before performance of any such
movement. Such prearrangements initiated by Tenant shall include determination
by Landlord, and subject to Landlord’s decision and control, of the time, method
and routing of movement, and limitations imposed by safety or other concerns
which may prohibit any article, equipment or any other item from being brought
into the Building. Tenant shall assume all risk as to damage to articles moved
and injury to persons or public engaged or not engaged in such movement,
including equipment, property and personnel of Landlord if damaged or injured as
a result of acts in connection with carrying out this service for Tenant from
the time of entering property to completion of work.

4. No signs, advertisements or notices shall be allowed in any form on windows
or doors inside or outside the OS Tenant Space or any other part of the
Building, and no signs except in uniform location and uniform styles fixed by
Landlord shall be permitted on exterior identification pylons, if any, in the
public corridors or on corridor doors or entrances to the OS Tenant Space. All
signs shall be contracted for by Landlord for Tenant at the rate fixed by
Landlord from time to time, and Tenant shall be billed and pay for such service
accordingly upon demand.

5. No draperies, shutters, or other window covering shall be installed on
exterior windows or walls or windows and doors facing public corridors without
Landlord’s written approval. Landlord shall have the right to require
installation and continued use of uniform window covering for such windows.

6. No portion of the OS Tenant Space or any other part of the Building shall at
any time be used or occupied as sleeping or lodging quarters.

7. Tenant shall not place, install or operate in the OS Tenant Space or in any
other part of the Building any machinery or conduct mechanical operations, or
place or use in or about the OS Tenant Space any explosives, gasoline, kerosene,
oil, acids, caustics or any other inflammable, explosive or hazardous materials,
fluid or substance without the prior written consent of Landlord.

8. Landlord shall not be responsible for lost or stolen personal property,
equipment, money or jewelry from the OS Tenant Space or public rooms regardless
of whether such loss occurs when any such area is locked against entry or not.

9. No birds or animals shall be brought into or kept in or about the OS Tenant
Space or any other part of the Building.

10. None of the entries, sidewalks, vestibules, elevator shafts, passages,
doorways or hallways and similar areas shall be blocked or obstructed, or any
rubbish, litter, trash or material of any nature placed, emptied or thrown into
such areas, or such areas be used at any time for any purpose except for ingress
or egress by Tenant, Tenant’s agents, employees or invitees to and from the OS
Tenant Space and for going from one to another part of the Building.



--------------------------------------------------------------------------------

11. Tenant and Tenant’s employees, agents and invitees shall observe and comply
with the driving and parking signs and markers on the premises or parking
facilities surrounding the Building.

12. Landlord shall have the right to prescribe the weight and position of safes,
computers and other heavy equipment which shall, in all cases, in order to
distribute their weight, stand on supporting devices approved by Landlord. All
damage done to the OS Tenant Space or to the Building by placing in or taking
out any property of Tenant, or done by Tenant’s property while in the OS Tenant
Space or the Building, shall be repaired immediately at the sole expense of
Tenant.

13. Plumbing fixtures and appliances shall be used only for purposes for which
constructed, and no sweeping, rubbish, rags or other unsuitable material shall
be thrown or placed therein. Damage resulting to any such fixtures or appliances
from misuse by Tenant, or Tenant’s agents or employees shall be paid by Tenant,
and Landlord shall not in any case be responsible therefor.

14. Tenants on multi-tenant floors shall keep all entrance doors to the OS
Tenant Space closed at all times.

15. Landlord reserves the right to rescind any of these rules and make such
other and further reasonable rules and regulations as in Landlord’s judgment
shall from time to time be needful for the safety, protection, care and
cleanliness of the Building, the operation thereof, the preservation of good
order therein, and the protection and comfort of its tenants, their agents,
employees and invitees, which rules when made and notice thereof given to a
tenant shall be binding upon such tenant in like manner as if originally
prescribed.



--------------------------------------------------------------------------------

SECOND AMENDMENT TO DATACENTER LEASE

THIS SECOND AMENDMENT TO DATACENTER LEASE (this “Amendment”) is made and entered
into as of (but not necessarily on) the latest date of execution shown on the
signature page hereto (the “2A Effective Date”), by and between DIGITAL 55
MIDDLESEX, LLC, a Delaware limited liability company (“Landlord”), and CONSTANT
CONTACT, INC., a Delaware corporation (“Tenant”).

W I T N E S S E T H:

WHEREAS, Landlord and Tenant have heretofore entered into that certain
Datacenter Lease dated January 1, 2011 (the “Original Lease”), as amended by
that certain First Amendment to Datacenter Lease dated May 11, 2012 (“1A”; the
Original Lease, as amended by 1A, the “TKD Lease”), covering (i) certain pathway
rights (the “Pathways”) and (ii) three (3) separately demised spaces, consisting
of (a) approximately 1,800 square feet of space, known as Suite 407,
(b) approximately 2,000 square feet of space, known as Suite 409, and
(c) approximately 2,425 square feet of space, known as Suite 418A (collectively,
the “Original Premises”), in that certain building (the “Building”) located at
55 Middlesex Turnpike, Bedford, Massachusetts;

WHEREAS, Landlord and Tenant entered into that certain Office Space Rider dated
May 11, 2012 (the “OS Rider”; together with the TKD Lease, collectively, the
“Lease”), which supplements the TKD Lease, covering approximately 135 square
feet of office space in Suite 317 of the Building (the “OS Tenant Space”);

WHEREAS, each capitalized term or phrase used in this Amendment shall have the
same meaning as the meaning ascribed to such term or phrase in the Lease unless
expressly otherwise defined in this Amendment;

WHEREAS, Landlord and Tenant desire to further modify the terms of the Lease in
accordance with the terms and conditions herein provided.

NOW, THEREFORE, for and in consideration of good and valuable consideration paid
by each party hereto to the other, the receipt and sufficiency of which are
hereby mutually acknowledged, Landlord and Tenant hereby agree as follows:

1. Premises.

A. Surrender of Suite 407 and Suite 409. Currently, the “Premises” consists of
the Original Premises only. Landlord and Tenant hereby agree that (i) effective
as of May 31, 2016 (the “Suite 407 Surrender Date”), Tenant shall surrender to
Landlord possession of Suite 407 of the Original Premises, as depicted on
Exhibit “A-1-A” of 1A, and (ii) effective

 

-1-



--------------------------------------------------------------------------------

as of June 30, 2018 (the “Suite 409 Surrender Date”), subject to extension
pursuant to the terms of this Amendment, below, Tenant shall surrender to
Landlord possession of Suite 409 of the Original Premises, as depicted on
Exhibit “A-1-A” of 1A. Tenant agrees to surrender Suite 407 and Suite 409 in
accordance with the terms of the Lease, including, but not limited to, Sections
8.4 and 13.1, as though the Suite 407 Surrender Date is the expiration date of
the Term of the Lease as to Suite 407 and as though the Suite 409 Surrender Date
is the expiration date of the Term of the Lease as to Suite 409. Tenant hereby
agrees to repair all damage to Suite 407 and Suite 409 and any other part of the
Building caused by Tenant during the removal of any of Tenant’s Personal
Property from Suite 407 or Suite 409. Tenant hereby agrees that Tenant will
remain liable for all obligations and amounts due and owing to Landlord under
the Lease with respect to Suite 407 and Suite 409 accruing on or prior to the
Suite 407 Surrender Date and the Suite 409 Surrender Date, respectively, even if
such amounts are not determinable until after the applicable surrender date.

B. Holdover. Notwithstanding anything in this Amendment or the Lease to the
contrary, should Tenant not surrender Suite 407 in accordance with the terms of
the Lease and this Amendment on or before the Suite 407 Surrender Date, Tenant
shall be deemed to be occupying the entire Suite 407 as a tenant-at-sufferance,
in accordance with Section 13.3 of the Lease. Notwithstanding anything in this
Amendment or the Lease to the contrary, should Tenant not surrender Suite 409 in
accordance with the terms of the Lease and this Amendment on or before the Suite
409 Surrender Date (subject to extension pursuant to the terms of this
Amendment, below), Tenant shall be deemed to be occupying the entire Suite 409
as a tenant-at-sufferance, in accordance with Section 13.3 of the Lease.

C. Amended Premises. Accordingly, effective as of, and from and after, the 2A
Effective Date, Item 7 of the Basic Lease Information to the Lease is hereby
amended and restated in its entirety as follows:

 

7.      Premises/ Pathways:

        

(a)    Premises:

   Landlord and Tenant acknowledge and agree that the Premises shall consist of
the following three (3) separately demised spaces, subject to the terms below:  
      

a.      Approximately 1,800 square feet of area in the Building, known as Suite
407, caged as set forth on Exhibit “A-1-A” (“Suite 407”), expiring on the Suite
407 Surrender Date.*

        

b.      Approximately 2,000 square feet of area in the Building, known as Suite
409, caged as set forth on Exhibit “A-1-A” (“Suite 409”), expiring on the Suite
409 Surrender Date.**

        

c.      Approximately 2,425 square feet of area in the Building, known as Suite
418A, caged as set forth on Exhibit “A-1-A” (“Suite 418A”).

        

*       As of the Suite 407 Surrender Date, Suite 407 shall be deemed to have
been removed from the Premises. Subject to the paragraph immediately following
this paragraph, from and after the Suite 407 Surrender Date, the Premises shall
consist of Suite 409 and Suite 418A, collectively comprising approximately 4,425
square feet of area in the

 

-2-



--------------------------------------------------------------------------------

     Building. From and after the Suite 407 Surrender Date, no Base Rent shall
become due or payable with respect to Suite 407 and all future calculations of
Ancillary Utility Costs, Generator Fuel Usage or any costs to Tenant under this
Lease based on a proportionate share or allocation of leased space or usage
shall reflect that Suite 407 shall be deemed to have been removed from the
Premises.     

**     Subject to Tenant’s timely and proper exercise of the Suite 409 Extension
Option, as of the Suite 409 Surrender Date, Suite 409 shall be deemed to have
been removed from the Premises. From and after the Suite 409 Surrender Date,
throughout the balance of the Term of this Lease (as extended from time to
time), the Premises shall consist of Suite 418A, comprising approximately 2,425
square feet of area in the Building. From and after the Suite 409 Surrender
Date, no Base Rent shall become due or payable with respect to Suite 409 and all
future calculations of Ancillary Utility Costs, Generator Fuel Usage or any
costs to Tenant under this Lease based on a proportionate share or allocation of
leased space or usage shall reflect that Suite 409 shall be deemed to have been
removed from the Premises.

         Each of Suite 407, Suite 409 and Suite 418A may be referred to herein,
individually, as a “Suite”.    

(b)    Pathways:

   As described on Exhibit “C”.

[Emphasis added to show the changes to Item 7.]

D. Amended Pathway. In connection with Tenant’s surrender of Suite 407 and Suite
409 (as set forth herein), Landlord and Tenant hereby agree that:

(i) effective as of, and from and after, the day immediately following the Suite
407 Surrender Date (a) Tenant shall surrender the Existing Pathway-D, the
Existing Pathway-E and the New Pathway-B (collectively, the “Suite 407
Surrendered Pathways”) to Landlord in accordance with the terms of the Lease and
Tenant shall thereafter have no right to use such pathways, and (b) the
“Pathways” listed on Exhibit “C” of the Lease shall exclude the Suite 407
Surrendered Pathways; and

(ii) effective as of, and from and after, the day immediately following the
Suite 409 Surrender Date (subject to extension pursuant to the terms of this
Amendment, below) (a) Tenant shall surrender the Existing Pathway-B and the New
Pathway-C (collectively, the “Suite 409 Surrendered Pathways”) to Landlord in
accordance with the terms of the Lease and Tenant shall thereafter have no right
to use such pathways, and (b) the “Pathways” listed on Exhibit “C” of the Lease
shall exclude the Suite 409 Surrendered Pathways.

2. Term.

A. 2A Extension Term. Currently, the Term of the Lease is scheduled to expire on
December 31, 2016. Effective as of the 2A Effective Date, the Term of the Lease
is hereby extended by sixty (60) months (the “2A Extension Term”), commencing on
January 1, 2017 (the “2A Commencement Date”) and expiring on December 31, 2021
(the “2A Expiration Date”). For the avoidance of doubt, the parties acknowledge
that, notwithstanding anything to the contrary in this Section 2.A., the Term,
as it relates to Suite 407 and Suite 409 (subject to Tenant’s Suite 409
Extension Option, described below), shall expire in accordance with the terms
and conditions of Section 1 of this Amendment, above.

 

-3-



--------------------------------------------------------------------------------

B. Amended Extension Options. Currently, pursuant to Section 2.3 of the Lease,
Tenant has two (2) Extension Options, each to extend the Term for an Extension
Term of sixty (60) months. Effective as of the 2A Effective Date, Landlord and
Tenant hereby agree that such Extension Options are hereby replaced with one
(1) Extension Option to extend the Term for an Extension Term of sixty
(60) months and the Extension Term Base Rent shall be revised as set forth
below.

C. Suite 409 Extension Option. Landlord and Tenant acknowledge and agree that
the Term, as it relates to Suite 409, will expire prior to the 2A Expiration
Date, pursuant to, and subject to the terms of, Section 1. Landlord and Tenant
hereby agree that Tenant shall have the right (the “Suite 409 Extension Option”)
to extend the Term, as it relates to Suite 409, for an extension term period to
be defined by Tenant and which shall be no less than one (1) year (the “Suite
409 Extension Term”), commencing on July 1, 2018 and continuing until such
expiration date defined by Tenant in Tenant’s notice to Landlord, such that the
Suite 409 Extension Term shall be no less than one (1) year and no longer than
the Term of the Lease (as extended from time to time). Tenant may exercise the
Suite 409 Extension Option only be delivering written notice thereof to Landlord
on or before June 30, 2017, specifying that Tenant is irrevocably exercising the
Suite 409 Extension Option pursuant to this Section and specifying the duration
of such Suite 409 Extension Term. The monthly Base Rent payable with respect to
Suite 409 during the Suite 409 Extension Term shall be as set forth in the Base
Rent schedule in Section 4 of this Amendment, below (the “Suite 409 Extension
Term Base Rent”). In the event that Tenant shall fail to deliver such notice by
such date, time being of the essence, at the election of Landlord, Tenant shall
be deemed to have forever waived and relinquished such Suite 409 Extension
Option, and Tenant shall have no other rights to renew or extend the Term as it
relates to Suite 409. If Tenant duly exercises the Suite 409 Extension Option,
upon Landlord’s request, Tenant shall execute an amendment reflecting such
exercise. Notwithstanding anything to the contrary in the Lease or herein, any
attempted exercise by Tenant of the Suite 409 Extension Option shall, at the
election of Landlord, be invalid, ineffective, and of no force or effect if, on
the date on which Tenant delivers its exercise notice for same, or on the date
on which the Suite 409 Extension Term is scheduled to commence, there shall be
an uncured Event of Default by Tenant under the Lease.

D. Certain Amendments. Accordingly, effective as of, and from and after, the 2A
Effective Date:

(i) Item 5 of the Basic Lease Information to the Lease is hereby amended and
restated in its entirety as follows:

 

5. Term:    Approximately one hundred thirty-two (132) months (commencing on the
Commencement Date and expiring on December 31, 2021).

[Emphasis added to show the changes to Item 5.]

 

-4-



--------------------------------------------------------------------------------

(ii) Item 6 of the Basic Lease Information to the Lease is hereby amended and
restated in its entirety as follows:

 

6. Extension Options/

Extension Term:

   One (1) Extension Option to extend the Term for an Extension Term of sixty
(60) months, subject to the terms of Section 2.3, below.

[Emphasis added to show the changes to Item 6.]

(iii) Section 2.3 of the Standard Lease Provisions to the Lease is hereby
amended and restated in its entirety as follows:

 

2.3 Extension Options.

 

2.3.1 Subject to and in accordance with the terms and conditions of this Section
2.3, Tenant shall have the number of Extension Options specified in Item 6 of
the Basic Lease Information to extend the Term of this Lease, for the respective
Extension Terms specified in such Item 6, upon the same terms, conditions and
provisions applicable to the then-current Term of this Lease (except as provided
otherwise herein). The monthly Extension Term Base Rent payable with respect to
the Tenant Space for the first year of the Extension Term shall be equal to one
hundred percent (100%) of the then-current market rate then being charged by
Landlord for comparable space in the Building taking into consideration the 3%
annual base rent increase as set forth below, and by other landlords for
extensions of leasehold interests for comparable space in comparable datacenter
facilities located in the city in which the Building is located, if any, taking
into consideration the quality, size, utility and location thereof, the length
of the extension term, the credit standing of Tenant, any Tenant concessions
being offered in the market for comparable extensions, the amenities provided to
Tenant and the quality of the landlord as a first-class datacenter improvements
operator (the “Fair Market Rent”); provided, however, that, once the Base Rent
has been determined in accordance with this Section 2.3 with regard to the first
year of an Extension Term, the monthly Base Rent for each subsequent year of
such Extension Term shall be increased hereunder as of the first (1st) day of
each such subsequent year to be equal to one hundred three percent (103%) of the
scheduled monthly Base Rent for the immediately preceding year of such Extension
Term.

 

2.3.2 Tenant may exercise each Extension Option only by delivering written
notice (“Extension Option Interest Notice”) to Landlord at least six (6)
calendar months prior to the then applicable expiration date of the Term,
specifying that Tenant is interested in exercising an Extension Option pursuant
to this Section 2.3 and, if Tenant timely exercised its Suite 409 Extension
Option (as defined in the Second Amendment), Tenant must also specify whether
Tenant is exercising the Extension Option as it relates to (a) the entire Tenant
Space leased by Tenant at the time that Tenant delivers such notice, or (b) the
entire Tenant Space leased by Tenant at the time that Tenant delivers such
notice, but excluding Suite 409. Landlord shall thereafter deliver a written
notice (the “Extension Option Landlord’s Notice”) to Tenant advising Tenant of
the Extension Term Base Rent for the Extension Term. Tenant shall thereafter
have the right, within thirty (30) days after Landlord’s delivery of the
Extension Option Licensor’s Notice to Tenant, to exercise the Extension Option
by delivering an Extension Option Exercise Notice to Landlord. Tenant’s
Extension Option Exercise Notice must specify that Tenant is irrevocably
exercising its Extension Option so as to extend the Term of this Lease by an
Extension Term on the terms set forth in (i) this Section 2.3, and (ii) in the
Extension Option Landlord’s Notice. In the event that Tenant shall duly exercise
an Extension Option, the Term shall be extended to include the applicable
Extension Term (and all references to the Term in this Lease shall be deemed to
refer to the Term specified in Item 5 of the Basic Lease Information, plus all
duly exercised Extension Terms). In the event that Tenant shall fail to deliver
an Extension Option Interest Notice (which specifies whether Tenant is
exercising the Extension Option as it relates to Suite 409, as described above)
or an Extension Option Exercise Notice within the applicable time period
specified herein for the delivery thereof, time being of the essence, at the
election of Landlord, Tenant shall be deemed to have forever waived and
relinquished such Extension Option, and any other options or rights to renew or
extend the Term effective after the then applicable expiration date of the Term
shall terminate and shall be of no further force or effect. In the event that
Tenant elects not to extend

 

-5-



--------------------------------------------------------------------------------

the Term as it relates to Suite 409, then, no later than the then-current
expiration date of the Term (prior to the Extension Term), Tenant shall, subject
to the provisions of this Article 13 and Section 8.4, quit and surrender
possession of Suite 409 to Landlord in accordance with the terms of the Lease.

 

2.3.3 Tenant shall have the right to exercise the Extension Option only with
respect to the entire Tenant Space leased by Tenant at the time that Tenant
delivers the applicable Extension Option Exercise Notice; provided, however,
that if Tenant timely exercised its Suite 409 Extension Option (as defined in
the Second Amendment), Tenant may elect to exclude Suite 409 from its exercise
of the Extension Option (by specifying same in the Extension Option Interest
Notice). If Tenant duly exercises an Extension Option, Landlord and Tenant shall
execute an amendment reflecting such exercise. Notwithstanding anything to the
contrary herein, any attempted exercise by Tenant of an Extension Option shall,
at the election of Landlord, be invalid, ineffective, and of no force or effect
if, on the date on which Tenant delivers an Extension Option Exercise Notice, or
on the date on which the Extension Term is scheduled to commence, there shall be
an uncured Event of Default by Tenant under this Lease.

 

[Emphasis added to show the changes to Sections 2.3.]

3. Service Levels. In connection with Tenant’s surrender of Suite 407 and Suite
409 (as set forth herein), Landlord and Tenant hereby agree that, effective as
of, and from and after, the 2A Effective Date, (a) Table A of Exhibit “F” to the
Lease is hereby replaced by Table A-2 as set forth on Exhibit “F-2”, attached
hereto and incorporated herein, and (b) all references in the Lease to Table A
of Exhibit “F” or Table A-1 of Exhibit “F-1” are hereby deemed to mean and refer
to Table A-2 of Exhibit “F-2”.

4. 2A Extension Term Base Rent. Currently, Base Rent under the Lease is as set
forth in Item 8 of the Basic Lease Information of the Lease and Section 4 of 1A
and the parties acknowledge and agree that Tenant shall continue to pay such
Base Rent during the remainder of the initial Term of the Lease, subject to the
terms of this Amendment and the Lease. Effective as of the 2A Commencement Date,
Landlord and Tenant hereby agrees that the Base Rent payable by Tenant during
the 2A Extension Term as it relates to Suite 418A (the “Suite 418A Base Rent”),
and as it relates to Suite 409 (the “Suite 409 Base Rent”) is hereby deemed to
be as follows:

 

Period

   Suite 418A Base Rent    Suite 409 Base Rent

January 1, 2017 – December 31, 2017

   $72,960.00/month    $34,560.00/month

January 1, 2018 – June 30, 2018

   $75,148.80/month    $35,596.80/month

July 1, 2018 – December 31, 2018

   $75,148.80/month    $35,596.80/month*

January 1, 2019 – December 31, 2019

   $77,403.26/month    $36,664.70/month*

January 1, 2020 – December 31, 2020

   $79,725.36/month    $37,764.65/month*

January 1, 2021 – December 31, 2021

   $82,117.12/month    $38,897.58/month*

 

* The Suite 409 Extension Term Base Rent, subject to Tenant’s timely and proper
exercise of the Suite 409 Extension Option.

5. POP Room Rack Space.

A. Certain Defined Terms.

(i) “Maximum Structural Load – POP Room” shall mean and refer to seventy-five
(75) pounds of live load per square foot.

 

-6-



--------------------------------------------------------------------------------

(ii) “POP Room Rack Space” shall mean and refer, collectively, to (a) one
(1) rack unit (RU) of rackspace in the West POP Room, in the location known as
number D01.204.008.07-18, and which is labeled by Tenant per Landlord’s
standards (the “W-POP Premises”), and (b) one (1) rack unit (RU) of rackspace in
the East POP Room, in the location known as number D01.202.003.02-18, and which
is labeled by Tenant per Landlord’s standards (the “E-POP Premises”).

(iii) “POP Room Rules and Regulations” shall mean and refer to Landlord’s rules
and regulations for the POP Rooms as may be amended by Landlord from time to
time which amendments shall become effective upon notice to Tenant from
Landlord. The current version of the POP Room Rules and Regulations is available
on the Internet at the following URL: http://www.digitalrealty.com/leasing/.

B. POP Room Rack Space. During the balance of the Term of this Lease (as
extended herein), Tenant has a license to use the POP Room Rack Space for the
placement and maintenance of computer, switch and/or communications equipment
and connections with the communications cable and facilities of other tenants in
the POP Rooms or the Building only (“POP Room Permitted Use”), and Tenant shall
not be permitted to utilize the Tenant’s POP Room Rack Space (or any other
portion of the Building) to provide meet-me room services or refer to the POP
Room Rack Space as a meet-me room. Notwithstanding anything to the contrary
contained in this Amendment or the Lease, Tenant acknowledges and agrees that
Exhibit “F” of the Lease (as amended from time to time, referred to in this
Section 5 as the “SLA”) applies only with regard to the datacenter Premises
(i.e., Tenant shall have no remedies under the SLA with regard to the POP Room
Rack Space and all references to the “Premises” in the SLA shall be deemed to be
references to the datacenter Premises).

C. Condition. Tenant agrees that the POP Room Rack Space is provided on an
“AS-IS” basis, and Landlord makes no representation or warranty that the POP
Room Rack Space is suitable or fit for Tenant’s intended purpose. Tenant agrees
that Landlord will not have any responsibility or liability for any damage to
Tenant’s equipment or interruption of Tenant’s operations which is caused by any
other occupant or its employees, technicians or representatives.

D. POP Room Rules and Regulations. Tenant shall comply with the POP Room Rules
and Regulations at all times during the Term of the Lease.

E. Maximum Structural Load – POP Room. Tenant shall not place a load within the
POP Room Rack Space exceeding the Maximum Structural Load – POP Room.

F. Maintenance of Tenant’s POP Room Rack Space. Notwithstanding anything to the
contrary contained in this Amendment or the Lease, Tenant hereby agrees, at
Tenant’s expense, to maintain the POP Room Rack Space and Tenant’s equipment
therein in reasonably clean and safe condition, in as good condition as when
Tenant took possession, ordinary wear and tear excepted.

 

-7-



--------------------------------------------------------------------------------

6. Tenant Estoppel. Tenant hereby (a) acknowledges, to the best of Tenant’s
knowledge, that Landlord is not in default under the Lease as of the date this
Amendment is executed by Tenant, and (b) confirms, to the best of Tenant’s
knowledge, that, as of the date this Amendment is executed by Tenant, Landlord
has no outstanding obligations with respect to the Tenant Space that would, with
the passage of time, the giving of notice, or both, result in Landlord being in
default under the Lease.

7. Commissions. Tenant represents that it has dealt with no broker, agent or
other person in connection with this Amendment, other than Transwestern RBJ, LLC
(“Tenant’s Broker”) and that no broker, agent or other person, other than
Tenant’s Broker, brought about this Amendment. Tenant shall indemnify and hold
Landlord harmless from and against any and all claims, losses, costs or expenses
(including attorneys’ fees and expenses) by any broker, agent or other person,
other than Tenant’s Broker, claiming a commission or other form of compensation
by virtue of having dealt with Tenant with regard to the transaction
contemplated by this Amendment. The provisions of this paragraph shall survive
the expiration of the Term of the Lease or any renewal or extension thereof.

8. Confidentiality. Notwithstanding anything to the contrary contained in the
Lease, each party agrees that the terms and provisions of this Amendment are
confidential and constitute proprietary information of the parties and shall be
governed by Section 17.19 of the Lease as though the terms hereof were
originally part of the Lease.

9. Miscellaneous.

A. In the event that the terms of the Lease conflict or are inconsistent with
those of this Amendment, the terms of this Amendment shall govern.

B. The Lease is hereby amended as and where necessary, even though not
specifically referred to herein, in order to give effect to the terms of this
Amendment. Except as amended by this Amendment, the terms of the Lease shall
remain in full force and effect.

C. Submission of this Amendment for examination does not constitute an offer,
right of first refusal, reservation of, or option for any premises in the
Building. This Amendment shall become effective only upon execution and delivery
by both Landlord and Tenant.

D. This Amendment may be executed simultaneously in two or more counterparts
each of which shall be deemed an original, but all of which shall constitute one
and the same Amendment. Landlord and Tenant agree that the delivery of an
executed copy of this Amendment by facsimile or e-mail shall be legal and
binding and shall have the same full force and effect as if an original executed
copy of this Amendment had been delivered.

[SIGNATURE PAGE TO FOLLOW]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be
executed on the respective dates set forth below, to be effective as of the 2A
Effective Date.

 

LANDLORD:

DIGITAL 55 MIDDLESEX, LLC,

a Delaware limited liability company

By:   Digital Realty Trust, L.P.,   its manager   By:   Digital Realty Trust,
Inc.,     its general partner     By:  

/s/ Jeff Tapley

    Name:   Jeff Tapley     Its:   Vice President

 

Date:   2/26/2016 TENANT:

CONSTANT CONTACT, INC.

a Delaware corporation

By:  

/s/ Harpreet Grewal

Name:   Harpreet Grewal Its:   GM Date:   2/23/2016

 

-9-



--------------------------------------------------------------------------------

EXHIBIT “F-2”

TABLE A-2

 

1.      Electricity Consumption Threshold:

  

Suite 407: 180 total kW (the “ECT-Suite 407”) (expiring on the Suite 407
Surrender Date)

 

Suite 409: 180 total kW (the “ECT-Suite 409”) (expiring on the Suite 409
Surrender Date)

 

Suite 418A: 380 total kW (the “ECT-Suite 418A”)

 

2.      Target Battery Capacity:

 

  

Six (6) minutes.

 

3.      Back-Up Power Specifications:

  

Six (6) 2 MW shared paralleled Building generators in an N+1 configuration
supply back-up power for the Premises.

 

4.      HVAC Specifications.

 

    

(a)    Target Temperature Range:

  

Average temperature of the Premises, measured at the return air vents in the
Premises, between 68 degrees Fahrenheit and 78 degrees Fahrenheit.

 

(b)    Target Humidity Range:

  

Average relative humidity of the Premises, measured at the return air vents in
the Premises, between 35% and 55%.

 

[Emphasis added to show the changes to this Table.]

 

-1-